                            Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 1 of 114



                    1   JOSEPH W. COTCHETT (SBN 36324)
                        jcotchett@cpmlegal.com
                    2   PAUL “PETE” N. McCLOSKEY (SBN 24541)
                        rumseyfarm@aol.com
                    3   ERIC J. BUESCHER (SBN 271323)
                        ebuescher@cpmlegal.com
                    4   SARVENAZ “NAZY” J. FAHIMI (SBN 226148)
                        sfahimi@cpmlegal.com
                    5   COTCHETT, PITRE & McCARTHY, LLP
                        San Francisco Airport Office Center
                    6   840 Malcolm Road
                        Burlingame, CA 94010
                    7   Telephone: (650) 697-6000
                        Facsimile: (650) 697-0577
                    8
                        Attorneys for Plaintiffs Save The Bay, Committee for Green Foothills,
                    9   and Citizens’ Committee to Complete the Refuge

                10      ALLISON LAPLANTE (to be admitted pro hac vice)
                        laplante@lclark.edu
                11      JAMES SAUL (to be admitted pro hac vice)
                        jsaul@lclark.edu
                12      EARTHRISE LAW CENTER
                        Lewis & Clark Law School
                13      10015 S.W. Terwilliger Boulevard
                        Portland, OR 97219
                14      Telephone: (503) 768-6894
                        Facsimile: (503) 768-6642
                15
                        Attorneys for Plaintiff San Francisco Baykeeper
                16      Additional Counsel Listed on Signature Page

                17                                    IN UNITED STATES DISTRICT COURT

                18                              FOR NORTHERN DISTRICT OF CALIFORNIA

                19      SAN FRANCISCO BAYKEEPER; SAVE      CASE NO.
                        THE BAY; COMMITTEE FOR GREEN
                20      FOOTHILLS; and CITIZENS’ COMMITTEE COMPLAINT FOR:
                        TO COMPLETE THE REFUGE,
                21                                              DECLARATORY RELIEF
                                   Plaintiffs,                  and
                22                                              INJUNCTIVE RELIEF
                              v.
                23
                        U.S. ENVIRONMENTAL PROTECTION
                24      AGENCY, and ANDREW R. WHEELER, in
                        his official capacity as Administrator of the U.S.
                25      Environmental Protection Agency,

                26                      Defendants.

                27

                28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT
                               Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 2 of 114



                    1                                                        TABLE OF CONTENTS

                    2                                                                                                                                          Page No.

                    3   I.       INTRODUCTION ............................................................................................................. 1

                    4   II.      JURISDICTION AND VENUE........................................................................................ 4

                    5   III.     PARTIES ............................................................................................................................ 4

                    6   IV.      LEGAL BACKGROUND ................................................................................................. 8

                    7            A.         The Administrative Procedure Act .......................................................................... 8

                    8            B.         The Clean Water Act ............................................................................................... 8

                    9            C.         “Waters of the United States” .................................................................................. 9

                10                          1.         Definitions of Waters of the United States ................................................ 10

                11                          2.         The Clean Water Rule .............................................................................. 12

                12      V.       FACTUAL ALLEGATIONS .......................................................................................... 13

                13               A.         The Redwood City Salt Ponds Site ........................................................................ 13

                14               B.         The Salt Process and Nature of the Ponds ............................................................. 17

                15               C.         The Impact of the Salt Ponds on the Ecosystem and other Waters ....................... 19

                16               D.         Permitting History at the Salt Ponds ...................................................................... 21

                17               E.         The Salt Ponds Impact Interstate Commerce and Are Navigable ......................... 21

                18      VI.      EPA’S NEGATIVE JURISDICTIONAL DETERMINATION VIOLATED
                                 THE ADMINISTRATIVE PROCEDURE ACT .......................................................... 22
                19
                                 A.         Cargill’s Request for a Jurisdictional Determination at the Salt Ponds site,
                20                          and the Corps and EPA Responses ........................................................................ 22

                21               B.         EPA’s Negative JD Violated the APA .................................................................. 23

                22      VII.     CAUSES OF ACTION .................................................................................................... 26

                23      VIII. REQUEST FOR RELIEF ............................................................................................... 27

                24

                25

                26
                27

                28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                                                                         i
                             Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 3 of 114



                    1   I.     INTRODUCTION

                    2          1.      The San Francisco Bay is an iconic body of water, central to the Bay Area’s

                    3   landscape, economy, and communities. The San Francisco Bay and its tributaries support complex

                    4   and interconnected ecosystems that, if protected, will help the surrounding area be resilient to climate

                    5   impacts. Wetlands and marshes along the shoreline are necessary to protect communities from sea

                    6   level rise and storm surges, help reduce pollution in the San Francisco Bay, and provide habitat for

                    7   fish, birds, and other wildlife. More than 90 percent of the San Francisco Bay’s wetlands has been

                    8   destroyed, and the site at issue is one of the last remaining undeveloped areas along the San Francisco

                    9   Bay’s shorelines.

                10             2.      In 1972, Congress passed the Federal Water Pollution Control Act, 33 U.S.C. § 1251

                11      et seq., more commonly known as the Clean Water Act, to restore and maintain the quality and

                12      functions of the Nation’s waters. The Act authorizes federal agencies, states, and tribes to regulate

                13      jurisdictional “waters of the United States” in order to protect our waters from degradation. The

                14      Clean Water Act is essential for protecting waters like the San Francisco Bay from harmful pollution

                15      for future generations.

                16             3.      Plaintiffs are regional public-interest environmental organizations with a combined

                17      membership of thousands of individuals who reside mostly in and around the Bay Area. On behalf of

                18      these members, Plaintiffs advocate for the protection of the San Francisco Bay, its tributaries, and for

                19      the communities, individuals, wildlife and plant life that rely on these waters for recreation and

                20      survival.

                21             4.      This is an action against the U.S. Environmental Protection Agency (“EPA”) for

                22      unlawfully determining that the Redwood City Salt Ponds (“Salt Ponds” or “Site”) are not within the

                23      jurisdiction of, or protected by, the Clean Water Act. The Salt Ponds consist of approximately 1,365

                24      contiguous acres located in Redwood City, California.

                25             5.      On March 1, 2019, EPA issued an unlawful negative jurisdictional determination

                26      (“Negative JD”) regarding the Salt Ponds in the south bay of San Francisco Bay. In the Negative JD,

                27      EPA determined the Site contains “no ‘waters of the United States’ for purposes of the Clean Water

                28      Act,” effectively authorizing the pollution or destruction of the Site’s waters.
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                               1
                            Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 4 of 114



                    1          6.      EPA and the Army Corps of Engineers (“Corps”) determine the extent of

                    2   jurisdictional “waters of the United States” under the Clean Water Act and Rivers and Harbors Act of

                    3   1899 (“RHA”), 33 U.S.C. §§ 401 et seq., pursuant to a 1989 Memorandum of Agreement.

                    4          7.      In March 2015, EPA designated the Salt Ponds as a “special case” pursuant that

                    5   Memorandum making EPA, rather than the Corps, responsible for determining whether the Salt

                    6   Ponds were jurisdictional under the Clean Water Act.

                    7          8.      On November 21, 2016, the local Region 9 EPA division provided a detailed draft

                    8   jurisdictional determination (“Region 9 Evaluation”) recommending EPA find the majority of the

                    9   Salt Ponds and surrounding area constitute waters of the United States. Attached hereto as Exhibit A

                10      is the November 21, 2016 Region 9 Evaluation.

                11             9.      In December 2016, then President-Elect Trump announced he would be appointing

                12      then Oklahoma Attorney General Scott Pruitt as head of EPA. In February 2017 the Senate confirmed

                13      Pruitt as EPA Administrator for the Trump Administration. Shortly thereafter, Mr. Pruitt took away

                14      local EPA offices’ authority and ignored their input related to jurisdictional determinations and

                15      consolidated that power with the Administrator. Mr. Pruitt also allegedly told EPA staff economists

                16      to produce analyses that negated the economic benefit of protecting wetlands. In July 2018,Pruitt

                17      resigned. Defendant Andrew Wheeler, Pruitt’s Deputy, assumed the role of Acting Administrator

                18      upon Mr. Pruitt’s resignation and was later appointed by President Trump and confirmed by the

                19      Senate as EPA Administrator.

                20             10.     EPA has continued having the Administrator make jurisdictional determinations for

                21      “special cases.” Wheeler and centralized EPA administrators have continued the policy of ignoring

                22      regional experts within EPA to narrow the definition of waters of the United States and eliminate

                23      environmental protections for historically protected and regulated waters. This includes the

                24      jurisdictional determination challenged here, wherein EPA officials in the Administrator’s office

                25      ignored and overrode the local Region 9 expert findings about the Salt Ponds.

                26             11.     On March 1, 2019, EPA issued the Negative JD concluding that the Salt Ponds did not

                27      include waters of the United States but instead were non-jurisdictional fast land. Attached hereto as

                28      Exhibit B is the March 1, 2019 Negative JD. EPA ignored the detailed findings contained in the
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                               2
                              Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 5 of 114



                    1   Region 9 Evaluation and other facts and legal principles that show the Salt Ponds are waters of the

                    2   United States.

                    3           12.      In ignoring the heavily researched and detailed findings of the Region 9 Evaluation,

                    4   the Trump Administration carried out yet another cut-back on essential environmental protections,

                    5   preventing the Salt Ponds from being properly protected and restored as a valuable environmental

                    6   and natural resource. Plaintiffs request that this Court reject EPA’s complete abdication of its duty to

                    7   regulate the Salt Ponds under the Clean Water Act.

                    8

                    9

                10

                11

                12

                13

                14

                15

                16

                17

                18
                19      Photo by Matt Leddy, member of Plaintiffs Citizens Committee to Complete the Refuge and
                        Baykeeper, February 2, 2013, a gray fox on a levee road adjacent to Pond 10 at the Site, with roosting
                20      and feeding waterbirds in the inundated pond behind it, included in Exhibit A, p. 63.
                21              13.      EPA violated the Administrative Procedure Act, 5 U.S.C. § 551 et seq. (“APA”) when
                22      it issued the Negative JD. Plaintiffs seek an order holding the Negative JD unlawful and setting it
                23      aside because it is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with
                24      law,” 5 U.S.C. § 706(2)(A), along with declaratory and injunctive relief. Plaintiffs have no other
                25      adequate remedy at law.
                26      ///
                27      ///
                28      ///
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                                 3
                               Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 6 of 114



                    1   II.      JURISDICTION AND VENUE

                    2            14.   This Court has jurisdiction over the claims set forth herein pursuant to 5 U.S.C. § 702

                    3   (APA) and 28 U.S.C. § 1331 (federal question jurisdiction). The relief sought is authorized by 5

                    4   U.S.C. § 706(2).

                    5            15.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(e)(1)(A) because the

                    6   Defendants are officers or agencies of the United States, and one or more Plaintiffs reside in the

                    7   District within the meaning of 28 U.S.C. § 1391(d).

                    8            16.   Assignment to the San Francisco Division is appropriate because the property that is

                    9   the subject of the action is situated in San Mateo County.

                10               17.   A map reproduced in the Region 9 Evaluation depicts the Site:

                11

                12

                13

                14

                15

                16

                17

                18
                19

                20

                21

                22

                23

                24

                25      See Exhibit A, p. 4.

                26      III.     PARTIES
                27               18.   Plaintiff San Francisco Baykeeper (“Baykeeper”) is a regional non-profit

                28      environmental organization incorporated under the laws of California in 1989, with its principal place
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                                4
                            Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 7 of 114



                    1   of business in Oakland, California. Baykeeper’s mission is to defend the San Francisco Bay from the

                    2   biggest threats and hold polluters accountable through science, litigation, and advocacy. Core to the

                    3   mission are the organization’s long-standing campaigns to challenge activities that harm the San

                    4   Francisco Bay, including industrial pollution, sewage overflows, unsustainable sand mining, and

                    5   wetlands destruction. For more than 30 years, Baykeeper’s successes have been focused on creating a

                    6   San Francisco Bay where the water is clean, the ecosystem is healthy, recreation is safe, and wildlife

                    7   thrives.

                    8              19.   Plaintiff Save The Bay is a non-profit organization that protects and restores the San

                    9   Francisco Bay for people and wildlife. Save The Bay’s mission further seeks to keep the San

                10      Francisco Bay clean, free of pollutants, healthy, and leads initiatives to make the region sustainable

                11      for future generations.

                12                 20.   Plaintiff Committee for Green Foothills is a non-profit organization that seeks to

                13      protect open space, farmland, and natural resources, including the San Francisco Bay waters and

                14      surrounding areas in San Mateo and Santa Clara Counties for the benefit of all through advocacy,

                15      education, and grassroots action. Committee for Green Foothills participates in local proposals,

                16      policies, and planning processes; serves on boards and advisory groups; and conducts thorough

                17      research to stay abreast of opportunities for, or threats to, open space and natural resource protection

                18      and expansion. Committee for Green Foothills often partners with other organizations to protect local

                19      landscapes.

                20                 21.   Plaintiff Citizens’ Committee to Complete the Refuge (“CCCR”) has an ongoing

                21      history of interest in wetlands protection, wetlands restoration, and wetlands acquisition. CCCR is a

                22      non-profit organization that seeks to provide residents of the San Francisco Bay area a clean, healthy

                23      and sustainable San Francisco Bay. It was originally formed in 1965. Its senior members were part of

                24      a group of citizens who became alarmed at the degradation of the San Francisco Bay and its

                25      wetlands. CCCR recognizes that the Don Edwards San Francisco Bay National Wildlife Refuge can

                26      only exist within its surrounding natural resources and has a history of regulatory and other public

                27      participation, including under the Clean Water Act, to protect wetlands, plants, and wildlife in the

                28      San Francisco Bay. CCCR worked to establish the Refuge and again to increase the size of the
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                                  5
                            Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 8 of 114



                    1   original Refuge boundaries. The 1990 Land Protection Plan identified baylands of significant

                    2   conservation value for potential acquisition, including the Redwood City Salt Ponds. CCCR

                    3   advocates for the protection and restoration of wetlands and other important San Francisco Bay

                    4   wildlife habitats.

                    5             22.   Plaintiffs are regional public-interest environmental non-profit organizations with a

                    6   combined membership numbering thousands of members residing in and around the San Francisco

                    7   Bay Area. On behalf of these members and the general public, Plaintiffs advocate for the protection

                    8   of the San Francisco Bay and wetlands, and for the people, animals and plants that depend on clean

                    9   water and a healthy San Francisco Bay ecosystem. EPA’s willing abdication of its duty to protect and

                10      regulate those waters harms Plaintiffs and their members.

                11                23.   Plaintiffs bring this action on behalf of their members, many of whom regularly enjoy

                12      the San Francisco Bay and/or seek to protect its waters and the wildlife inhabiting the San Francisco

                13      Bay and adjacent areas. Defendants continuing failure to comply with the APA and federal laws and

                14      regulations relating to the protection of waters of the United States has harmed, and will continue to

                15      directly and substantially harm, the interests of Plaintiffs and their members’ interests, hundreds of

                16      species of wildlife, and residents of the Bay Area. A decree vacating the Negative JD and finding the

                17      Salt Ponds to be waters of the United States will redress Plaintiffs’ harms.

                18                24.   Each Plaintiff has one or more members who use, explore, and recreate in areas

                19      impacted by the Negative JD. Some of Plaintiffs’ members will suffer recreational, aesthetic, or other

                20      environmental injuries due to the Agency’s final action. Specifically, the Agency’s approval of the

                21      Negative JD will exempt the Site from the federal water pollution regulation that is necessary to

                22      protect the San Francisco Bay’s water quality. Plaintiffs’ members use and enjoy the San Francisco

                23      Bay for recreational, scientific, and aesthetic purposes and would reasonably cease these activities,

                24      should the San Francisco Bay’s water quality become too degraded. For these reasons, Plaintiffs are

                25      adversely affected and aggrieved by the Agency’s action within the meaning of the APA. Plaintiffs’

                26      injuries-in-fact are fairly traceable to the Agency’s conduct and would be redressed by the requested

                27      relief.

                28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                                6
                            Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 9 of 114



                    1          25.     Plaintiffs’ members have used the immediate areas surrounding the Salt Ponds for

                    2   years for enjoyment of nature, recreation, athletics, and education. Members have sailed, canoed, and

                    3   kayaked in the adjacent San Francisco Bay and Sloughs for decades. They have photographed birds

                    4   and other wildlife at the Salt Ponds. They have led dozens of shoreline walks and interpretive

                    5   programs immediately adjacent to the Salt Ponds. The members have been a part of habitat

                    6   restoration programs, enlisting thousands of area residents and local students. They have celebrated

                    7   Earth Day at adjacent lands and used the area to promote advocacy and environmental protection.

                    8          26.     According to the San Francisco Bay Conservation and Development Commission’s

                    9   San Francisco Bay Plan, enforceable policies under the Coastal Zone Management Act, 16 U.S.C. §

                10      1451, et seq., salt ponds help to moderate the Bay Area climate, prevent smog, and protect at risk

                11      areas from tidal flooding. Protection and restoration of the Site will benefit Bay water quality, protect

                12      San Francisco Bay, and mitigate the harm caused by sea level rise. The Negative JD makes it more

                13      likely that the Salt Ponds Site will be polluted, damaged, and developed, harming Plaintiffs’

                14      members’ interests.

                15             27.     Due to the Negative JD, the Bay water quality will be significantly impacted, and the

                16      consequences of seal level rise will be exacerbated by lack of regulation. It risks destroying the

                17      habitats for the birds and other wildlife and destroying educational and recreational opportunities for

                18      the community and public. Wildlife will no longer be able to inhabit the area, and pollutants from

                19      lack of regulation will harm and eventually destroy the local ecosystem.

                20             28.     These injuries facing Plaintiffs and their members are a direct result of the Negative

                21      JD. This Court declaring that the Negative JD is contrary to the mandates of the Clean Water Act,

                22      and setting aside the Negative JD, will redress these harms.

                23             29.     Defendant United States Environmental Protection Agency is an agency of the

                24      United States government and has primary responsibility for administering the Clean Water Act. EPA

                25      issued the Negative JD for the Site on March 1, 2019.

                26             30.     Defendant Andrew R. Wheeler is the Administrator of EPA, acting in his official

                27      capacity. Then-Acting Administrator Wheeler approved and signed the Negative JD. In his role as

                28      EPA Administrator, Mr. Wheeler oversees EPA’s implementation of the Clean Water Act.
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                                 7
                              Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 10 of 114



                    1   IV.      LEGAL BACKGROUND

                    2            A.    The Administrative Procedure Act

                    3            31.   APA section 702 provides a private cause of action to any person “suffering legal

                    4   wrong because of agency action, or adversely affected or aggrieved by agency action within the

                    5   meaning of a relevant statute.” 5 U.S.C. § 702.

                    6            32.   The APA was originally conceived in 1946 to ensure federal agencies, such as EPA,

                    7   do not exert unfettered power. The APA safeguards agency actions by requiring agencies to keep the

                    8   public informed concerning their organization, procedures and rules; to provide the public

                    9   opportunity to participate in the rulemaking process; to establish uniform standards for the conduct of

                10      formal rulemaking and adjudication; and to define the scope of judicial review.

                11               33.   Only final agency actions are reviewable under the APA. 5 U.S.C. § 704. Issuance of a

                12      Negative JD is a “final agency action” for APA purposes.

                13               34.   Under the APA, a court must “hold unlawful and set aside agency actions, findings,

                14      and conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or otherwise not in

                15      accordance with law;” “in excess of statutory jurisdiction, authority, or limitations, or short of

                16      statutory right;” or “without observance of procedure required by law.” 5 U.S.C. § 706(2)(A), (C),

                17      (D).

                18               35.   EPA is required to comply with the APA. See 5 U.S.C. § 551.

                19               36.   The March 1, 2019 Negative JD concludes the administrative process, is a final

                20      agency action, and is subject to review under the APA. See U.S. Army Corps of Engineers v. Hawkes

                21      Co., Inc., 136 S. Ct. 1807, 1811 (2016).

                22               B.    The Clean Water Act

                23               37.   The purpose of the Clean Water Act is to protect and restore “the Nation’s waters.” 33

                24      U.S.C. § 1251(a). It establishes the basic structure for regulating discharges of pollutants into the

                25      waters of the United States and regulating quality standards for surface waters.

                26               38.   In 1972 Congress adopted amendments to the Clean Water Act in an effort “to restore

                27      and maintain the chemical, physical, and biological integrity of the Nation’s waters.” 33 U.S.C. §

                28      1251(a). The 1972 amendments established, among other things, a national goal “of eliminating all
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                               8
                           Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 11 of 114



                    1   discharges of pollutants into navigable waters by 1985” and an “interim goal of water quality which

                    2   provides for the protection and propagation of fish, shellfish, and wildlife, and provides for recreation

                    3   in and on the water . . . by 1983.” Id. § 1251(a).

                    4          39.     Clean Water Act section 301(a), 33 U.S.C. § 1311(a), prohibits the discharge of any

                    5   pollutant by any person, unless such discharge complies with the terms of any applicable permits, and

                    6   sections 301, 302, 306, 307, 318, 402, and 404 of the Act. 33 U.S.C. § 1311(a). National Pollutant

                    7   Discharge Elimination System permits place limits on and require monitoring of discharges to help

                    8   ensure the protection of jurisdictional waters.

                    9          40.     “Discharge of a pollutant” means “any addition of any pollutant to navigable waters

                10      from any point source.” Id. § 1362(12). “Navigable waters” are broadly defined as “the waters of the

                11      United States.” Id. § 1362(7).

                12             41.     The Clean Water Act also prohibits the discharge of high-level radioactive waste or

                13      medical waste (§ 1311(f)), protects against pollution from oil and hazardous substances (§ 1321), and

                14      restricts sewage disposal (§ 1345).

                15             42.     The Corps and EPA are the federal agencies primarily responsible for implementing

                16      and enforcing the Clean Water Act. Under the Act, EPA has implemented pollution control programs

                17      and developed national water quality criteria recommendations for pollutants in surface waters.

                18             43.     The definition of “waters of the United States” significantly impacts the Agencies’ and

                19      the States’ implementation of the Clean Water Act, as it circumscribes which waters are within the

                20      Agencies’ regulatory authority under the Act, meaning which waters are jurisdictional.

                21             44.     The Act does not protect waters that are not “waters of the United States” from

                22      pollution, degradation, or destruction. For waters that are not jurisdictional, it is not unlawful under

                23      the Act to dredge and fill them or discharge pollutants into them without a permit.

                24             C.      “Waters of the United States”
                25             45.     The waters the Clean Water Act protects are defined in section 502(7) of the Act as

                26      “the waters of the United States, including the territorial seas.” 33 U.S.C. § 1362(7). The definition

                27      of “waters of the United States” has changed over the years, through regulation and interpretations of

                28      the statutory phrase in various U.S. Supreme Court and other court decisions.
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                                  9
                           Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 12 of 114



                    1                  1.      Definitions of Waters of the United States

                    2          46.     Under the Rivers and Harbors Act, jurisdiction extends to all places covered by the

                    3   ebb and flow of the tide to the mean high tide line. See Leslie Salt Co. v. Froehlke¸ 578 F.2d 742,

                    4   749–50 (9th Cir. 1978). “Navigable waters of the United States are those waters that are subject to the

                    5   ebb and flow of the tide and/or are presently used, or have been used in the past, or may be

                    6   susceptible for use to transport interstate or foreign commerce. A determination of navigability, once

                    7   made, applies laterally over the entire surface of the waterbody, and is not extinguished by later

                    8   actions or events which impede or destroy navigable capacity.” 33 C.F.R. § 329.4.

                    9          47.     The Clean Water Act is broader. Even the narrowest construction of the statutory

                10      phrase “navigable waters” extends Clean Water Act jurisdiction to “waters that were or had been

                11      navigable in fact or which could reasonably be so made.” Solid Waste Agency of N. Cook Cty. v. U.S.

                12      Army Corps of Engineers, 531 U.S. 159, 172 (2001). As the Supreme Court held well over a century

                13      ago, waters are “navigable in fact when they are used, or are susceptible of being used, in their

                14      ordinary condition, as highways for commerce[.]” The Montello, 87 U.S. 430, 439 (1874).

                15             48.     In passing the Clean Water Act, Congress recognized that water “moves in hydrologic

                16      cycles and it is essential that discharge of pollutants be controlled at the source.” United States v.

                17      Riverside Bayview Homes, Inc., 474 U.S. 121, 133 (1985) (quoting S. Rep. No. 92–414, p. 77 (1972),

                18      U.S. Code Cong. & Admin. News 1972, pp. 3668, 3742). Congress therefore invoked its commerce

                19      clause authority to regulate waters not “navigable” in the traditional sense. Clean Water Act

                20      jurisdiction is not eliminated when unfilled waters are severed from a main body of water. See U.S. v.

                21      Milner, 583 F.3d 1174, 1195 (9th Cir. 2009).

                22             49.     Despite the salt ponds in Froehlke not being tidal, because they originated from the

                23      San Francisco Bay, they were jurisdictional. See Froehlke, 578 F.2d at 755 (“The water in Leslie’s

                24      salt ponds, even though not subject to tidal action, comes from the San Francisco Bay . . . We see no

                25      reason to suggest that the United States may protect these waters from pollution while they are

                26      outside of Leslie’s tide gates but may no longer do so once they have passed through these gates into

                27      Leslie’s ponds.”).

                28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                                10
                            Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 13 of 114



                    1           50.     Waters that are capable of being used for commerce are also navigable. See The

                    2   Montello, 87 U.S. 430, 441 (1874); U.S. v. Appalachian Electric Power Co., 311 U.S. 377 (1940).

                    3   The Salt Ponds at issue are currently navigable in fact. The Clean Water Act also applies to waters

                    4   that are no longer subject to tidal inundation because of man-made structures, such as dikes. See

                    5   Froehlke, 578 F2.d at 755–56.

                    6           51.     “Fast land” is dry, solid upland that would not return to its natural state as water if the

                    7   artificial structures preventing tidal influence were removed. Waters that were filled and turned into

                    8   “fast land” before 1972 are out of the statute’s jurisdictional reach; however, fast land can revert to

                    9   jurisdictional waters if “the waters actually overtake the land” which then “become submerged by the

                10      waters of the United States.” Milner, 583 F.3d at 1195. Impoundments of waters of the United States

                11      that contain water are not “fast land and are within Clean Water Act jurisdiction because such

                12      impoundments are not dry, solid, or upland. Furthermore, impoundments of water that would become

                13      subject to tidal influence once the impounding structures are removed are not “fast land.”

                14              52.     Supreme Court cases, in particular, Rapanos v. United States, 547 U.S. 715 (2006)

                15      have also addressed the definition of waters of the United States. In that case, Justice Kennedy (in a

                16      concurring opinion) described what has become known as the “significant nexus” test for Clean

                17      Water Act jurisdiction: The definition of “navigable waters” extends only to those waters that, either

                18      alone or in combination with other waters similarly situated, “significantly affect the chemical,

                19      physical, and biological integrity of other covered waters more readily understood as ‘navigable.’” Id.

                20      at 780 (Kennedy, J., concurring).

                21              53.     The “significant nexus” test is met when a body of water has a significant impact on a

                22      traditionally navigable water. A water body may still have a significant effect on a traditionally

                23      navigable water even in the absence of a hydrologic connection, if it affects the “chemical, physical,

                24      and biological integrity of other covered waters.” Id. at 780, 786

                25              54.     Courts have consistently followed Justice Kennedy’s “significant nexus” framework

                26      and have held that a water is jurisdictional, at the very least, when this test is satisfied.1 Yet

                27

                28      1
                         See, e.g., Northern Cal. River Watch v. City of Healdsburg, 496 F.3d 993 (9th Cir. 2007), cert.
       ♼                denied, 128 S. Ct. 1225 (2008); United States v. Bailey, 571 F.3d 791 (8th Cir. 2009); United States
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                                 11
                           Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 14 of 114



                    1   significant confusion remained, which led to underenforcement of the Clean Water Act’s protections

                    2   and the introduction of recent regulations aimed to clarify which waters are protected by the Clean

                    3   Water Act.

                    4                  2.      The Clean Water Rule

                    5          55.     The current regulatory definition of waters of the Unites States was promulgated in

                    6   2015 as a rule—known as the “Clean Water Rule”—by EPA and the Corps in order to clarify the

                    7   definition. EPA and the Corps conducted extensive outreach and rulemaking efforts. Over a million

                    8   public comments were received by the agencies. The final Clean Water Rule was supported by

                    9   extensive scientific, economic, legal, and policy research and analysis.

                10             56.     The Clean Water Rule is based largely upon the Rapanos “significant nexus”

                11      framework, combined with additional agency factors. The Clean Water Rule provides in part that

                12      “waters of the United States” include: (1) “All waters which are currently used, or were used in the

                13      past, or may be susceptible to use in interstate or foreign commerce, including all waters which are

                14      subject to the ebb and flow of the tide . . .” (2) “All impoundments of waters otherwise identified as

                15      waters of the United States . . .” and (3) “All waters located within the 100-year floodplain” or

                16      “within 4,000 feet of the high tide line or ordinary high water mark” of a water used or susceptible to

                17      use in interstate commerce that “are determined on a case-specific basis to have a significant nexus

                18      to” such water. 40 C.F.R. § 232.2 (2015); see also 80 Fed. Reg. at 37,117 (providing the

                19      government’s definition that applies to the Clean Water Act’s section 404 wetlands permitting

                20      program implemented by the Corps).

                21             57.     The Clean Water Rule was intended to protect public health and water resources and

                22      increase the predictability and consistency of applications of the Clean Water Act by clarifying the

                23      scope of protected waters. It was the regulatory definition applicable at the time of EPA’s Negative

                24      JD at issue.

                25             58.     The Trump Administration has targeted environmental protections that regulate high-

                26      pollution industries and development of environmentally valuable and sensitive resources. The

                27

                28      v. Cundiff, 555 F.3d 200 (6th Cir. 2009); United States v. Johnson, 467 F.3d 56 (1st Cir. 2006), cert.
       ♼                denied, 128 S. Ct. 375 (2007).
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                                12
                              Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 15 of 114



                    1   Administration has backed-out of the Paris Climate Agreement, denied scientific data relating to

                    2   climate change, and rolled-back essential regulations, including those meant to control greenhouse

                    3   gases, coal ash waste, water pollution, mercury, and smog.

                    4             59.   Under the current administration, EPA has repeatedly attempted to narrow the

                    5   definition of waters of the United States. In 2017, the Trump Administration announced its intention

                    6   to revise or rescind the Clean Water Rule and its definition of waters of the United States. In

                    7   February 2018, EPA and the Department of the Army finalized a rule that established an applicability

                    8   date of February 2020 for a new definition of waters of the United States. Two District Courts have

                    9   enjoined and vacated that rule as unlawful.

                10                60.   On September 12, 2019, the Trump Administration again announced a repeal of the

                11      2015 Clean Water Rule. At the announcement, Defendant Wheeler stated that the Administration had

                12      finalized 46 deregulatory actions and had an “additional 45 actions in development.”2

                13                61.   The 2015 Clean Water Rule is also subject to ongoing litigation, but it was valid and

                14      effective at the time of the 2019 Negative JD and remains in effect in the State of California until the

                15      rule proposed in September 2019 becomes final. See https://www.epa.gov/wotus-rule/definition-

                16      waters-united-states-rule-status-and-litigation-update.

                17      V.        FACTUAL ALLEGATIONS
                18                A.    The Redwood City Salt Ponds Site
                19                62.   Before the pink and red commercial salt ponds that exist today, the San Francisco

                20      Bay’s coastline was scattered with hundreds of thousands of acres of natural salt marshes. Along with

                21      neighboring mudflats and wetlands, these salt marshes provided important habitat for species and

                22      performed other important ecosystem services such as pollution filtration and protection from storm

                23      surges.

                24

                25      ///

                26      ///

                27

                28      2
                          See https://www.npr.org/2019/09/12/760203456/epa-makes-rollback-of-clean-water-rules-official-
       ♼                repealing-2015-protections (last visited September 13, 2019).
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                               13
                           Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 16 of 114



                    1

                    2

                    3

                    4

                    5

                    6

                    7

                    8

                    9

                10

                11
                        Photo by Kenneth Lu, May 11, 2013, available through Flickr at
                12      https://www.flickr.com/photos/toasty/8771779894/, aerial photo of Site.
                13

                14

                15

                16

                17

                18
                19

                20

                21

                22

                23

                24

                25      Photo by Matt Leddy, March 25, 2017, Pond 7B at the Site inundated with water.
                26
                27

                28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                        14
                           Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 17 of 114



                    1

                    2

                    3

                    4

                    5

                    6

                    7

                    8

                    9

                10

                11

                12      Photo by Matt Leddy, November 27, 2010, birds in Pond 1 at the Site.

                13             63.     Now, due to extensive shoreline development, just ten percent of these natural salt

                14      marshes remain.

                15             64.     The Site is bordered by navigable tributaries of the San Francisco Bay. These

                16      tributaries include Redwood Creek, First Slough, Westpoint Slough, and Flood Slough. The Site is

                17      historically marshland subject to inundation periods, and prior to levee construction, contained a

                18      network of tidal sloughs. Before the Site was developed, other tidal sloughs existed throughout the

                19      Site, some of which were navigable.

                20             65.     The site is also adjacent to federal and state protected lands Plaintiffs have also

                21      advocated to protect, including the Don Edwards National Wildlife Refuge, Ravenswood Open Space

                22      Preserve, and the Palo Alto Baylands Preserve. The Site was identified by U.S. Fish and Wildlife

                23      Service for proposed addition to the Don Edwards National Wildlife Refuge due to its value to the

                24      ecosystem and wildlife habitats in the southern end of San Francisco Bay.

                25             66.     Construction of commercial salt pond facilities began along the San Francisco Bay

                26      and its tributaries in the early 1900’s. The Salt Ponds were part of this development, eventually

                27      consisting of a 1,365-acre salt complex east of Redwood Creek and surrounded by a levee system that

                28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                             15
                            Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 18 of 114



                    1   separates the Site from the natural tidal influences of the San Francisco Bay. Cargill, Inc. has owned

                    2   the property since 1978, and it is currently owned by Cargill Point, Inc.

                    3           67.    In 1902, salt operations began between Redwood Creek and First Slough, and

                    4   including a southern portion of the location of the present-day crystallizers. Water was taken in from

                    5   San Francisco Bay by pumps and inlets, concentrated into brines by solar evaporation in sequential

                    6   basins and moved into small rectangular crystallizers, creating salt that was harvested by hand. The

                    7   Stauffer Chemical Company consolidated these operations in 1907. Stauffer later became Leslie Salt

                    8   Company and bought all the salt companies on the western and eastern shores of South San Francisco

                    9   by the 1960’s. Subsequently, Cargill, Inc. purchased Leslie Salt in 1978.

                10              68.    By 1930, most of the salt production ponds in the western section of the Site had been

                11      dredged, eliminating some of the original tidal sloughs. The Site owners erected levees to separate the

                12      former marshlands from the water bodies on the north and western sides of the Site by 1931.

                13              69.    Since 1972, Leslie Salt and Cargill have explored regulatory options for disposal of

                14      bitterns3 into the San Francisco Bay. Bitterns have reportedly been stored at various ponds on site,

                15      sent to the Newark plant via pipeline and/or barges, and has been discharged into the San Francisco

                16      Bay, pursuant to a series of Corps permits.

                17              70.    Before pipelines were constructed to transfer water between the salt facilities in

                18      Newark and Redwood City, water was pumped directly from the San Francisco Bay into the ponds

                19      for salt production. After pipeline construction and up until 2002, the salt companies pumped San

                20      Francisco Bay water into the Site from an intake in the First Slough for desalting. Cargill installed

                21      new intake pipes on one of the ponds to bring in San Francisco Bay water for brine flow in 2000 and

                22      2001.

                23              71.    Cargill currently uses a floating dredge, “The Mallard,” to access the dikes for

                24      maintenance repairs. The Mallard enters the Site from tidal sloughs through a dredge lock system and

                25      navigates through the ponded waters to reach the edges of the dikes for repairs.

                26
                27
                        3
                         “Bitterns” are the solution that remains after evaporation and crystallization of salt from brines and
                28      seawater. They are a concentrated form of magnesium and potassium chlorides, bromides, iodides,
       ♼                and sulfates.
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                               16
                              Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 19 of 114



                    1            B.    The Salt Process and Nature of the Ponds

                    2            72.    The production of salt begins when Cargill pumps water from San Francisco Bay into

                    3   evaporation ponds located at its Newark facility across the San Francisco Bay from the property.

                    4   According to Cargill, after several years of solar evaporation at the Newark facility, the water is

                    5   transferred by pipe to the Redwood City salt ponds. The ponds at the Redwood City site are

                    6   connected to each other, with each serving a different purpose in the production process.

                    7            73.   One of the ponds includes a water intake area, where Cargill at times brings water in

                    8   directly from the San Francisco Bay. Notably, the entire production process involves only brackish

                    9   water from the San Francisco Bay and seasonal rainwater that falls directly into the ponds. The Salt

                10      Ponds are inundated with water, on average, six to nine months of the year. Between 2013 and 2015,

                11      in the midst of a drought, all of the ponds at the Site were inundated for at least three months. The

                12      Region 9 Evaluation concluded that on average the property receives approximately 20 inches of

                13      annual precipitation.

                14               74.   The levees on the property were designed to move highly salinated water through a

                15      series of ponds sequentially to produce salt and hold the remaining bitterns. The levees separate the

                16      salt production process from direct inputs of San Francisco Bay water, except for the occasions when

                17      water is pumped in or out of the ponds, or when Cargill moves its floating dredge, The Mallard, into

                18      the ponds. The Mallard accesses the Salt Ponds by navigating through either of two dredge locks. The

                19      vessel accesses the ponds from Westpoint Slough at one of two dredge locations next to bittern

                20      portions of the Salt Ponds, excavating and re-closing the dredge lock levees to pass through them:

                21

                22

                23

                24

                25

                26      ///

                27      ///

                28      ///
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                               17
                           Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 20 of 114



                    1

                    2

                    3

                    4

                    5

                    6

                    7

                    8

                    9

                10

                11

                12

                13

                14      See Exhibit A, p. 31.

                15

                16

                17

                18
                19

                20

                21

                22

                23

                24

                25

                26
                27

                28      See Exhibit A, p. 32.
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                            18
                              Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 21 of 114



                    1             75.   The Salt Ponds were not excavated from dry lands. Man-made levees created the

                    2   ponds from the San Francisco Bay. Prior to the levees being constructed, the area had been marshland

                    3   that was subject to regular tidal influence. While the wetlands were separated from the San Francisco

                    4   Bay before the Clean Water Act was enacted, the areas behind the levees were not filled and have

                    5   never been fast lands.

                    6             76.   Portions of the area enclosed by the levees are periodically inundated with water from

                    7   the San Francisco Bay. Since the mid-nineteenth century, and continuing to today, all of the ponds

                    8   remain below the High Tide Line (“HTL”) and all of the pond bottoms are below the local Mean

                    9   High Watermark (“MHW”) of the San Francisco Bay. Currently the Site consists of levees, building

                10      pads and ponds constructed for salt production.

                11                C.    The Impact of the Salt Ponds on the Ecosystem and other Waters
                12                77.   The Salt Ponds, and water contained therein, have a significant impact on numerous

                13      species of wildlife living in or near the San Francisco Bay. Invertebrates, birds, and mammals use the

                14      salt ponds for resting, breeding, nesting and feeding. These organisms are part of the food web that

                15      extends beyond the salt pond boundaries because they are mobile and exchange carbon, nutrients, and

                16      other resources within the San Francisco Bay ecosystem. Further, birds and other animals that feed on

                17      organisms at the base of the pond food web export nutrients to other parts of San Francisco Bay

                18      waters.

                19                78.   The open waters of the Salt Ponds also transform and sequester nutrients and chemical

                20      contaminants that could adversely impact water quality in the San Francisco Bay. Therefore, other

                21      organisms living in the San Francisco Bay waters are directly impacted by the organisms that use the

                22      Salt Ponds. Plaintiffs’ members include individuals who use the Salt Pond lands for the purpose of

                23      observing this wildlife.

                24

                25

                26      ///

                27      ///

                28      ///
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                              19
                           Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 22 of 114



                    1

                    2

                    3

                    4

                    5

                    6

                    7

                    8

                    9

                10

                11

                12      Photo by Matt Leddy, February 6, 2019, Pond 10 at the Site with roosting shorebirds at high tide.
                13

                14

                15

                16

                17

                18
                19

                20

                21

                22

                23

                24

                25

                26      Photo by Matt Leddy, December 13, 2016, Crystallizer Pond 1 at the Site with foraging and roosting
                        shorebirds.
                27

                28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                           20
                           Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 23 of 114



                    1          D.      Permitting History at the Salt Ponds

                    2          79.     The Corps and its predecessor, the War Department, issued various permits to allow

                    3   Site development, beginning in 1940. The levee construction was finished by 1951, establishing the

                    4   current borders of the Site, and separating it from the San Francisco Bay’s tidal influences.

                    5          80.     Cargill obtained both federal and state permits for operations improvement and

                    6   maintenance activities by the 1980’s, which allowed for system improvements and a new pipeline

                    7   between the Newark and Redwood City plants. These permitted operation and maintenance activities

                    8   included constructing dredge locks, repairing levees, renewing rip rap, and replacing gates, pipes,

                    9   pumps, and siphons. From 1988 and onward, the Corps has issued Regional General Permits,

                10      Nationwide Permits, and Individual permits under Section 404 of the Clean Water Act to cover

                11      operation and maintenance of levees and infrastructure at Cargill’s salt plants. To mitigate the

                12      impacts from ongoing operation and maintenance, Cargill restored 49 acres of one of its complexes

                13      back to tidal marsh.

                14             E.      The Salt Ponds Impact Interstate Commerce and Are Navigable

                15             81.     Prior to being artificially diked off from the San Francisco Bay, waters from the San

                16      Francisco Bay extended throughout the area of the salt marsh that now make up the Redwood City

                17      Salt Ponds.

                18             82.     Brine shrimp were harvested from the ponds directly through the 1970s. The major

                19      sloughs within and near the Salt Ponds were deep enough that they were navigated by small vessels.

                20             83.     In addition to this original connection to the clearly navigable waters of the San

                21      Francisco Bay, commercial navigation currently exists immediately near the Salt Ponds. “The

                22      Mallard,” the floating clamshell dredge used by the company, maintains the levees by accessing the

                23      Salt Ponds from Westpoint Slough through either of two dredge locks. The dredge locks are adjacent

                24      to Ponds 9 and 9a. This vessel demonstrates the current and actual navigability of the Salt Ponds.

                25             84.     The Salt Ponds also have the physical capacity to support commercial navigation

                26      when filled. EPA has previously found that with improvements the ponds are susceptible to

                27      additional interstate and foreign commerce and recreational navigation, as they are adjacent to the

                28      San Francisco Bay.
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                              21
                              Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 24 of 114



                    1   VI.      EPA’S NEGATIVE JURISDICTIONAL DETERMINATION VIOLATED THE
                                 ADMINISTRATIVE PROCEDURE ACT
                    2
                                 A.     Cargill’s Request for a Jurisdictional Determination at the Salt Ponds Site, and
                    3                   the Corps and EPA Responses

                    4            85.    In November 2009, DMB Redwood City Saltworks requested that the San Francisco

                    5   local District of the Corps prepare a preliminary jurisdictional determination under the RHA and

                    6   Clean Water Act for the area in and adjacent to the Salt Ponds. DMB Redwood City Saltworks’

                    7   principals are DMB Pacific Ventures, LLC, and Westpoint Slough, LLC. Westpoint Slough LLC is

                    8   an affiliate of Cargill, Inc.

                    9            86.    DMB Redwood City Saltworks made the request in conjunction with a permit

                10      application filed with Redwood City for a proposed urban development and partial restoration project

                11      on the site.

                12               87.    In 2010, the Corps issued a preliminary jurisdictional determination stating that

                13      wetlands and other waters on the site may be jurisdictional under the RHA and Clean Water Act. In

                14      response to public opposition to the permit, including work spearheaded by Plaintiffs, DMB

                15      Redwood City Saltworks withdrew its permit application to Redwood City in 2012.

                16               88.    On May 30, 2012, under section 404 of the Clean Water Act and section 10 of the

                17      RHA, DMB Redwood City Saltworks requested that the Corps and EPA prepare a formal

                18      jurisdictional determination for the site.

                19               89.    On March 18, 2015, the Corps prepared a memorandum and email to EPA indicating

                20      that it intended to determine the Site may not be jurisdictional under both the RHA and the Clean

                21      Water Act, reversing course from its initial response five years earlier.

                22               90.    Upon receiving the Corps’ intent to finalize its negative jurisdictional determination

                23      EPA designated the Salt Ponds as a “special case” pursuant to the 1989 Memorandum of Agreement

                24      between EPA and the Corps. EPA was thereafter responsible for making the final determination on

                25      the jurisdictional status of the waters under the Clean Water Act. Such determinations are binding on

                26      the United States and represent its position in any subsequent federal action, including in litigation,

                27      for at least five years.

                28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                                 22
                           Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 25 of 114



                    1           91.       The Corps issued a memorandum letter providing the basis for its “final” jurisdictional

                    2   determination under the RHA on March 19, 2015, shortly after EPA’s assertion of authority under the

                    3   Clean Water Act as a special case. See Exhibit A at pp. 6–7, fn. 7, and Exhibit B at p. 3, fn. 10 (both

                    4   citing Major General John W. Peabody, Army Corps of Engineers, Basis for Rivers and Harbors Act

                    5   of 1899 Section Approved Jurisdictional Determination, Redwood City Saltworks (Mar. 19, 2015)).

                    6           92.       EPA has ten regional offices that are each responsible for conducting programs for a

                    7   group of states or territories. EPA Region 9 regulates California, Nevada, Arizona, and Hawaii. In

                    8   2016, EPA Region 9 drafted a JD which concluded that 1,270 acres of the Site are jurisdictional

                    9   “waters of the United States” under the Clean Water Act, while the remaining 95 acres of levees,

                10      building pads, and other features converted to fast land prior to the Act’s enactment were non-

                11      jurisdictional.

                12              93.       Region 9’s findings concluded: (1) the tidal channels within the Salt Ponds were part

                13      of the traditionally navigable waters of the San Francisco Bay; (2) the Salt Ponds are navigable

                14      currently and can be used in interstate or foreign commerce; (3) the Salt Ponds are impoundments of

                15      water otherwise defined as “waters of the United States;” and (4) the salt ponds have a significant

                16      nexus to the traditionally navigable waters of the San Francisco Bay.

                17              94.       The affirmative JD from EPA Region 9 was not finalized, however. With the change

                18      in administrations in 2017, EPA Headquarters radically changed course.

                19              95.       In 2019, EPA Headquarters ignored EPA Region 9’s affirmative JD and issued a

                20      Negative JD for the Site, finding the entire property to be non-jurisdictional fast land, and

                21      establishing the federal government’s position on the Site’s jurisdictional status under the Clean

                22      Water Act.

                23              96.       This final Negative JD conflicts not only with EPA Region 9’s detailed analysis and

                24      conclusion that the Site consists of jurisdictional waters, but also with the applicable facts and law.

                25              B.        EPA’s Negative JD Violated the APA
                26              97.       The dredge locks and salt ponds within the Site are navigable, as demonstrated by

                27      Cargill’s use of The Mallard floating maintenance dredge, which enters and navigates the waters to

                28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                                 23
                              Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 26 of 114



                    1   access the dikes. Moreover, evidence that the natural tidal sloughs, which existed on the property

                    2   before the Site was developed, were navigable-in-fact demonstrates the Site’s continued navigability.

                    3            98.    The Salt Ponds at the Site are impoundments of waters from the San Francisco Bay,

                    4   which is a traditionally navigable water. San Francisco Bay water has been and is currently used to

                    5   fill the ponds for salt production and desalting.

                    6            99.    The Site’s ponds and dredge locks have a significant nexus to the San Francisco Bay

                    7   because they have a hydrologic connection to its waters, and affect the chemical, physical, and

                    8   biological integrity of the San Francisco Bay. There is a hydrologic connection between the Site’s

                    9   impoundments of water and the San Francisco Bay because the levees and dikes do not create a

                10      perfect barrier, as evidenced by the routine need for repairs. Water exchange occurs through pipes

                11      and pumps for operational processes, as well as when the dredge locks are utilized for Cargill’s

                12      maintenance dredge.

                13               100.   The Salt Ponds’ significant nexus to the San Francisco Bay is also demonstrated by

                14      their role in the San Francisco Bay’s ecological food webs. Nutrients and minerals are exchanged

                15      between the Salt Ponds and the San Francisco Bay through waterfowl droppings, as birds regularly

                16      use the ponds for roosting and feeding. In addition to birds, various species of small mammals

                17      regularly frequent the ponds and levees for hunting. Fish from the San Francisco Bay occasionally

                18      make it into the Site’s ditches through the tide gates and are foraged by birds on the Site. A biological

                19      connection exists between the San Francisco Bay and the Salt Ponds and surface waters because these

                20      animals routinely move back and forth, affecting nutrient levels and exchanging aquatic invertebrates

                21      when doing so.

                22

                23

                24

                25

                26      ///

                27      ///

                28      ///
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                             24
                           Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 27 of 114



                    1

                    2

                    3

                    4

                    5

                    6

                    7

                    8

                    9

                10

                11

                12

                13

                14      Photo by Matt Leddy, April 2, 2019, Pond 10 with roosting American Avocets and Marbled Godwits.

                15             101.    The waters are currently navigable by small vessels, including The Mallard. The

                16      waters are also capable of becoming more navigable with reasonable improvements.

                17             102.    The Salt Ponds produce salt that is transported into interstate and foreign commerce.

                18             103.    The Salt Ponds have a significant impact on the ecosystem, including impacts on

                19      hundreds of plant and animal species that live in or near the Salt Ponds. These organisms feed, breed

                20      and rest in the Salt Ponds and the adjacent San Francisco Bay.

                21             104.    The Salt Ponds have identifiable Ordinary High-Water Marks which further illustrate

                22      that the ponds are relatively permanent and are waters of the United States.

                23             105.    EPA ignored the significant nexus between the Ponds and San Francisco Bay, among

                24      other factors the agency was required to consider under the Clean Water Act and Clean Water Rule in

                25      making a jurisdictional determination.

                26             106.    EPA’s final Negative JD for the Site incorrectly asserts that the entire Site is non-

                27      jurisdictional fast land despite the fact that the property is not “dry, solid upland.” Only the 95 acres

                28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                               25
                           Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 28 of 114



                    1   of levees, building pads, and other structures that were truly converted to fast land before 1972 could

                    2   be considered non-jurisdictional fast land.

                    3           107.   By issuing the Negative JD, EPA failed to correctly apply the Clean Water Act and its

                    4   implementing regulations (including the 2015 Clean Water Rule), leaving 1,270 acres of

                    5   jurisdictional waters of the United States unregulated and unprotected, contrary to the Clean Water

                    6   Act and its goal of protecting the nation’s waters.

                    7           108.   Therefore, the Negative JD is arbitrary and capricious, an abuse of discretion, and

                    8   otherwise not in accordance with law within the meaning of the APA and is not within EPA’s

                    9   statutory authority. 5 U.S.C. § 706(2)(A), (C).

                10      VII.    CAUSES OF ACTION
                11                                          FIRST CAUSE OF ACTION
                                                                Against all Defendants
                12                                  Violation of the Administrative Procedure Act
                                       Agency Action was Arbitrary, Capricious, and Abuse of Discretion, and
                13                                   Otherwise not in Accordance with Law
                14              109.   Plaintiffs hereby incorporate by reference all of the proceeding paragraphs as if fully

                15      set forth below.

                16              110.   EPA issued the Negative JD concluding that the Salt Ponds are not waters of the

                17      United States, but rather are fast land.

                18              111.   The Negative JD is a final agency action subject to judicial review under 5 U.S.C. §

                19      704.

                20              112.   In issuing the Negative JD, EPA ignored numerous factors indicating that the Salt

                21      Ponds are “waters of the United States” under the Clean Water Act, Supreme Court and Circuit Court

                22      precedent, and the 2015 Clean Water Rule.

                23              113.   The Negative JD is not consistent with the Clean Water Act or the 2015 Clean Water

                24      Rule.

                25              114.   The Negative JD ignores the facts that show the Salt Ponds were not converted to fast

                26      lands and have been part of, and adjacent to, the traditionally navigable waters of the San Francisco

                27      Bay.

                28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                                26
                              Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 29 of 114



                    1            115.   The Negative JD is arbitrary and capricious under the Administrative Procedure Act, 5

                    2   U.S.C. § 706(2)(A).

                    3            116.   The Negative JD is not supported by substantial evidence or analysis in the

                    4   administrative record under 5 U.S.C. § 706(2)(A).

                    5            117.   The Negative JD fails to correctly apply provisions of the Clean Water Act and related

                    6   provisions of the Code of Federal Regulations.

                    7            118.   Plaintiffs have been harmed as a result of the Negative JD.

                    8   VIII. REQUEST FOR RELIEF
                    9            WHEREFORE, Plaintiffs pray the Court:

                10               1.     Declare that the U.S. Environmental Protection Agency’s Final Jurisdictional

                11      Determination of March 1, 2019 was arbitrary and capricious, contrary to the requirements of the

                12      law, an abuse of discretion, and was not supported by substantial evidence or analysis in the

                13      administrative record under the Administrative Procedure Act;

                14               2.     Enter an Order vacating the March 1, 2019 Final Jurisdictional Determination;

                15               3.     Direct the U.S. Environmental Protection Agency to issue a Final Determination that

                16      the Salt Ponds are jurisdictional waters under the Clean Water Act;

                17

                18

                19

                20

                21

                22

                23

                24

                25      ///

                26      ///

                27      ///

                28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                           27
                           Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 30 of 114



                    1           4.       Award Plaintiffs reasonable fees, costs, expenses, and disbursements, including

                    2   attorneys’ fees associated with this litigation pursuant to 28 U.S.C. § 2412; and

                    3           5.       Grant Plaintiffs such additional and further relief as the Court may deem just, proper

                    4   and necessary.

                    5   Dated: September 24, 2019
                    6   EARTHRISE LAW CENTER                                  COTCHETT, PITRE & McCARTHY, LLP
                    7   By:      /s/ Allison LaPlante                         By:     /s/ Eric J. Buescher
                              ALLISON LAPLANTE                                      JOSEPH W. COTCHETT
                    8         JAMES SAUL                                            PAUL “PETE” N. McCLOSKEY
                                                                                    ERIC J. BUESCHER
                    9                                                               SARVENAZ “NAZY” J. FAHIMI
                10      Attorneys for Plaintiff San Francisco Baykeeper       Attorneys for Plaintiffs Save The Bay,
                                                                              Committee for Green Foothills, and Citizens’
                11                                                            Committee to Complete the Refuge
                12      Additional Counsel:
                13      SAN FRANCISCO BAYKEEPER, INC.
                14      By:      /s/ Nicole C. Sasaki
                              NICOLE C. SASAKI (SBN. 298736)
                15            nicole@baykeeper.org
                              SAN FRANCISCO BAYKEEPER, INC.
                16            1736 Franklin Street, Suite 800
                              Oakland, California 94612
                17            Telephone: (510) 735-9700
                              Facsimile: (510) 735-9160
                18
                        Local Counsel for Plaintiff San Francisco Baykeeper
                19

                20

                21

                22

                23

                24

                25

                26
                27

                28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                        COMPLAINT                                                                                                 28
                            Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 31 of 114



                     1                   ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

                     2          I, Nicole C. Sasaki, attest that concurrence in the filing of this document has been obtained

                     3   from the other signatories. I declare under penalty of perjury that the foregoing is true and correct.

                     4          Executed this 24th day of September 2019 at Oakland, California.

                     5
                                                                       /s/ Nicole C. Sasaki
                     6                                                 NICOLE C. SASAKI
                     7
                     8
                     9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18

                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
 LAW OFFICES
COTCHETT , PITRE &
 M CCARTHY, LLP
                         COMPLAINT                                                                                              29
Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 32 of 114




              EXHIBIT A
                  Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 33 of 114
REGION 9 DRAFT(11 .21.16)



                                                       DRAFT REDWOOD CITY SALT PONDS JD

Executive Summary
This docu ment constit utes t he U.S. Envi ronmenta l Prot ection Agency's (EPA) determination of the
f~d era l jurisdictional status of the Redwood City Salt Ponds for purposes of the Clean Wat er Act
(CWA) . This CWAju risdictional det ermination app lies to the Redwood City Salt Ponds property
(" Redwood City Salt Ponds" or "the Property") depict ed in Figure 1. The Property is approximat ely
1,365 contiguous acres adjacent to Westpoint Slough, a part of Sa n Francisco Bay, located near
Seaport Boulevard, Redwood City, San M ateo County, Califomia . Within the b oundari e~ of t he
subj ect area, approximately 95 acres of the Property are not "waters of the Unit ed States" where
they are above the High Tide Line on the outer side of the perim et er levees bounding the
Property, and above the Ordinary High Water Mark on the levee interiors. These non-
jurisdictional areas consist of levees, buildi ng pads and other f eatures converted t o fast land
before passage of the CWA.

The remaining estimated 1,270 acres w ithin the subject area are "waters of the United States" as
defined by the CWA, because: (1) the tidal channels within the Redwood City Sa lt Ponds were part
of the traditionally navigable wat ers of San Francisco Bay, and were not converted t o fa st land
prior t o enactment of the CWA; (2) t he sa lt ponds in their current condition have been shown to
be navigable in fact, and are susceptible t o use in int erst ate or foreign com merce with reasonable
improvements; (3) the salt ponds are impoun dments of waters otherwise defined as waters of t he
Unit ed States; and (4) t he sa lt ponds have a signifi cant nexus to the tradit ionally naviga ble wat ers
of the adjacent San Francisco Bay.



Tab le of Conte nts
Executive Summary ....................................................... ..................................................................... ........................ ..... 1

I.         Introduction and Scope of Determination ....... .. .. ......................... .............. ........................................................... 3

      A.        Geographic Scope of Determination ... ..................................................... ................ ........... ................................ 3

      B.        Procedural Background .......................................................................................................... ,................. ,.. ,.. ,.... 5

           1.        Requests for a Jurisdictional Determination ................................................................................... 5

           2.        EPA " Specia l Case" for Clean Water Act Jurisdictional Determination ........................................... 6
           3.        ACOE Rivers and Harbors Act Section 10 Jurisdictional Determination ......................................... 6
II.        The Redwood City Salt Ponds .................. .............. .............. ........................................................... ........... ............. 7

      A.        Early History ............................... ............................................ .. .................................... ........................................ 7

      B.        Permit History .......................................................................................................... ,........................................... 9

           1.        1940 RHA Section 10 Permit ........................................................................................................... 9

           2.        1947 Dredging Permit ........ .............................. ............................................................................. 10

           3.        1951 - 2015 Pipeline Connection to Newark ................................................................................ 11
                                                                                               1
                   Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 34 of 114
REGION 9 DRAFT (11 .21.16)


            4.        Recent State and Federa l Permits ...................................................... .. ....... .. .. .............................. 12
Ill.        The Jurisdictional Framework .............................................................................................................................. 13
     A.       Clean Water Act Jurisdiction ............................................................................................................................. 13
     B.       The Clean Water Act vs. the Rivers and Harbors Act ........................................................................................ 14

     C.       The Lateral Extent of CWA Jurisdictional Waters .......... ................................................................................... 15

            1.        Tidal Wat ers ....................................................................................................................... ........... 15

            2.        Non-Tidal Waters ............................................................................ .. ... .. .. ..................................... 16

            3.        Diked Tidal Waters ......................................... ............................................................................... 16
       D.     The Nature of the Salt Ponds and their Contents .......................... ........................................................... ........ 17

            1.        The Salt Production Process ............................... .......... ................................................................. 17

            2.        The Saline Waters of the Salt Ponds ............................................................................................. 18

            3.        The Nature of the Salt Ponds ........................................................................................................ 20
IV.              Navigable Waters .............................................................................................................................................. 23

     A.       The Legal Criteria ............................................................................................................................................... 23

            1.        Past and Current Commercial Navigability ............................ ........... .. .......................................... 23

            2.        Susceptibility to Commercial Navigation .............................. ............................ .............. .............. 24

            3.        Artificial Obstructions to Navigat ion ....................... .......................................................... ............ 25
       B.        Past Commerclal Navigation ............................................................................................................................. 26

            1.        Evidence o f Past Navigability ........................................................................................................ 26
                 a)       The pre-development geography of the area .......................................................................................... 26
                 b)       The history of commerce and commercial navigation ............... .............................................................. 28
                 c)       Summary .................................................................................................................................................. 30
       C.        Current Commerclal Navigation ........................................................................................................................ 30
       D.        Susceptibility to Commerclal Navigation .......................................................................................................... 32

       E.        Ebb and Flow of the Tide ................................................................................................................................... 37
V.          Impoundments of Waters of the United States ................................ .................. .............. ................................... 38
VI.              Adjacent Wetlands ......................................... ................................................................................................... 39
VII.             Significant Nexus ............................................................................................................................................... 39
       A.        The Significant Nexus Framework ..................................................... ................................................................ 39

            1.        Functions Considered for Purposes of Determining Significant Nexus ........................................ 40

            2.        Consideration of Physical Proximity in Determ ining Significant Nexus .. .......................... ............ 40

            3.        Significant Nexus and the Strength of a Hydrologic Connection .............. ............. .. ......... .. .......... 40
       B.        Significant Nexus Analysis ................................................................................................................................. 41

            1.        Physical Proximity, Size and Density in Relation to San Francisco Bay ......................................... 41

                                                                                             2
               Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 35 of 114
REGION 9 DRAFT (11.21.16)


        2.       Hydrologic Nexus .... ....................... ............................................................................................... 43

        3.       Characteristics of the Salt Pond Waters .............................. ...................................... .................... 46

        4.       Significant Effects of Salt Pond Functions on San Francisco Bay .................................................. 47
VIII.    Conclusion .................. ......... ............................................................................................................................... 65

VI.      Appendices .................................................... ...................................................................... .............................. 66

             [DRAFT) Subcontractor Report 1 (SFEI) ....... ....................................................................................................... 66

             [DRAFT) Subcontractor Report 2 (Towlll) ..................................................................... ...................................... 66




I.             Introduction and Scope of Determination
This document constitut es the U.S. Envi ronm ental Protection Agency's (EPA) determination of the
federal jurisdictional status of the Redwood City Sa lt Ponds for purposes of the CWA. This
jurisdictional determination is based on Sections 404 and 502(7) of the CWA, 33 U.S.C. §§ 1344
and 1362 (7), regulations of the U.S. Army Corps of Engineers (ACOE ) at 33 C.F. R. § 328.3(a) and
EPA at 40 C.F.R. § 230.3(s)1, releva nt case law, and EPA and ACOE guida nce, including the
agencies' January 19, 1989 "Memora ndum of Agreement between the Depa rtment of the Army
and t he Environmenta l Protection Agency Concerning the Det ermination of the Geographic
Jurisdiction of the Section 404 Program and the Application of the Exemptions under Sect ion
404(f) of the Clean Water Act" ("1989 M OA'').


               A.          Geographic Scope of Determination

This CWA jurisdictio nal determination applies to the Redwood City Salt Ponds property ("Redwood
City Sa lt Ponds" or "the Property") depicted in Figure 1. The subject area of this jurisdictional
determ ination is approximat ely 1,365 contiguous acres adjacent to Westpoint Slough, a part of
San Francisco Bay, located near Seaport Bouleva rd, Redwood City, San Mateo County, California.
This determination does not add ress the jurisdictional status of waters on the exterior side of the
perim eter levees of the Salt Ponds.




1For purposes of the CWA, the term "waters of t he United States" is defined identically in ACOE's regulations at 33
C.F.R. § 328.3{a) and EPA's regulations at 40 C.F.R. § 230.3(s). EPA and ACOE jointly issued a revised definition of t he
term effective August 28, 2015, however, implementation of that new rule has been stayed since October 9, 2015.
State of Ohio, et al. v. U.S. Army Corps of Eng'rs, et al., 803 F.3d 804 (61h Cir. 2015). Therefore, this jurisdictional
determi nation is made under the prior definition of " waters of the United States."
                                                                                       3
        Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 36 of 114
REGION 9 DRAFT (11 .21.16)




                                                                . •   t

                             Figure 1. Redwood City Salt Ponds Site Map




                                                 4
         Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 37 of 114
REGION 9 DRAFT (11 .21.16)




                               Figure 2. Redwood City Salt Ponds Regiona l Map



         B.       Procedural Background
                  1.        Requests for a Jurisdictional Determ ination

On November 12, 2009, DMB Redwood City Saltworks (Saltworks) requested that the San
Francisco District of ACOE prepare a preliminary jurisdictional determination (PJD) under Section
10 of the Rivers and Harbors Act (RHA) and Section 404 of t he Clean Water Act (CWA) for 1,478
acres in and adjacent to t he Redwood City Salt Ponds. 2 Sa ltworks made this request in conjunction
with a permit application, filed with Redwood City, for a proposed urban development and tidal
marsh restorati on project on the Property. On April 14, 2010, ACOE issued a PJD in accordance

2
 According to its submission, Saltworks is a ve nt ure whose principals are OM B Pacific Ventures, LLC, and Westpoint
Slough, LLC, w hich is an affiliate of Cargill, Incorporated. The Property is owned by Cargill Point, LLC, an affiliate of
Cargill, Inc. Request for Approved Jurisdictiona l Determination, from David C. Smith, DMB Redwood City Saltworks,
to Jane Hicks, Chief, Regulatory Division, ACOE, and Jason Brush, Manager, Wetlands Office, EPA Region 9 1 May 30,
2012, with exhibits ("AJD Application"). Saltworks' PJD request Included 113 acres of adjacent areas that are not
covered by this AJD.
                                                             5
         Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 38 of 114
REGION 9 DRAFT (11.21 .16)


with ACOE Regulatory Guidance Letter 08-02, stating that wetlands and other waters on the
Property may be jurisdictional under t he RHA and CWA. 3 Sa ltworks engaged in pu blic outreach for
the proposed project, but withdrew its app lication with Redwood City on May 4, 2012.4

On M ay 30, 2012, Saltworks requested that ACOE and EPA prepare legally bind ing fina l
jurisdictiona l determinations (referred to as "Approved Jurisdictional Determi nations" or "AJDs"
by ACOE) under the RHA and CWA for the Property. Saltworks requested that EPA ma ke the CWA
jurisdictio nal determination pursuant t o the 1989 MOA. EPA informed Sa ltwo rks that, at that t im e,
it expect ed ACOE would proceed normally to cond l,Jct the RHA and CWA det ermi nations w ith
EPA's tech nica l support. 5 Sa ltworks has not submitted a RHA or CWA permit application for a
project t o ACOE.


                   2.       EPA "Special Case" for Clean Water Act Jurisdictional Determination

The 1989 MOA between EPA and ACOE provides that, for purposes of Sectio n 404 of t he CWA,
EPA may designate certain ju risdictional det ermina tio ns as "special cases" and make the final
determination on the jurisdictional status of potential waters of the United States. These
det erminations are binding on the United Stat es and represent its position in any subseq uent
federal action or litigation.

On M ay 14, 2014, after conferring with ACOE on t he pending RHA and CWA jurisd ictional
det erminations, EPA Region 9 requested permission from EPA's Offi ce of Wat er to designate the
CWA determination for t he Property as a specia l case. On May 30, 2014, the Office of Water
informed Region 9 that the Assist ant Secretary for the Army had directed ACOE to suspend work
on the RHA and CWA jurisdictional det erminations so that the Army cou ld conduct a legal and
policy review of t he ACOE's process . Accordingly, the Office of Water deferred the specia l case
designat ion, w hi le reserving EPA's right under the CWA and the 1989 MOA t o designate the
Property as a special case in the future. 6

The Army completed its internal review in November 2014 and ACOE subsequently resumed work
on the j urisdictional determ inations. Following discussion between EPA and ACOE, on March 18,
2015, EPA sent a lett er to ACOE designating the Sa ltworks CWA jurisdictional determination as a
special case.


                   3.       ACOE Rivers and Harbors Act Section 10 Jurisdictional Determ ination




3
  AJD Application, Ex. 22.
4
  AJD Application, Ex. 25.
5
  J. Brush email to D. Smith et al., October 30, 201 2.
6
  N. St oner letter to J. Blumenfeld, May 30, 2014.
                                                          6
        Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 39 of 114
REGION 9 DRAFT (11.21.16)



On M arch 19, 2015, ACOE headquarters issued an approved jurisdictiona l determination for the
Property for Section 10 of the RHA.7 ACOE determined that only the areas in the East ern Section
of the Property, wh ich are depict ed as "double-sided sloughs" on U.S. Coast and Geodetic Survey
T-sheet 4643, from 1931, are jurisd ictiona l under Section 10 of t he RHA. The t ota l area of these
double-sided sloughs was calculated t o be 56.87 acres.

ACOE concluded that.the areas shown as double-sided sloughs were the only areas below M ean
High Water (MHW) on Ja nuary 16, 1940, when Army's predecessor, the War Department, issued a
permit to construct levees that cut off the eastern portion of t he Property from t idal influence. 8
Since the 1940 permit expressly reserved federal jurisdiction over naviga ble waters pursuant to
the RHA (see Section 11.B.1-2), ACOE continues to assert jurisdiction over the double-sided sloughs.

ACOE declined to assert RHA jurisdiction over any part of the Western Section of the Property,
stat ing that in the past the Army had either portrayed that portion as non-jurisdictiona l improved
lands, or had explicitly det ermined that the area was non-jurisdictional. This finding refers to an
ACOE lega l memorandum which states t hat there is substantia l evidence that ACOE had
surren dered RHA jurisdiction and, therefore, ACOE shou ld decline to assert jurisdiction as a matter
of judgment and risk calculation .9 The ana lysis did not concl ude that as a matter of fact and law
ACOE had surrendered RHA jurisdiction. Nevertheless, because of ACOE's decision to decline RHA
jurisd iction over this area, ACOE did not assess the specific hydrologic and topographic
characteristics of the West ern Section of the Property.



II.     The Redwood City Salt Ponds
Prior to development, the Redwood City Salt Ponds were an area of tidal marsh interspersed with
numerous sloughs connected to the main Sa n Francisco Bay via Westpoint Slough and Redwood
Creek. Currently, the Property consist s of levees, building pads and ponds constructed for salt
production .

         A.       Early History
At the turn of t he twentieth century, a number of commercial-scale salt prod uction operations
began along the edges of Sa n Francisco Bay. The lands and waterways around the Port of
Redwood City underwent intensive commercial development. Development of the Redwood City
Sa lt Ponds began in 1901. Figu re 3. By 1902, t he Redwood City Sa lt Compa ny and the West Shore
Salt Company leased or owned portions of the Property. 10 The Redwood City Sa lt Company
operated its salt works, including eva porators, crystallizers, and other production ponds, on

7
  J. Peabody, " Basis for Rivers and Harbors Act of 1899 Section 10 Approved Jurisdictional Determination, Redwood
City Sal tworks," March 19, 2015.
8 Th is assumption appears to be incorrect. The Unit ed States Coast Survey (USCS) mapped this portion of the Bay in

1857 and 1898, identifying an extensive network of additional sloughs not shown on the 1940 permit map. Many of
t hese sloughs were likely inundated at the MHW t idal elevation. See Section IV.E.
9 Earl St ockdale, Chief Counsel, ACOE, Supplement to 'Legal Principles to Guide the Approved Jurisdictional

Determination for the Redwood City Salt Plant,' March 15, 2014 (RHA AJO, Attachment 5).
10
   san Francisco Estuary Institute, Redwood City Draft Technical M emo, March 22, 2016, ("SFEI 2016" ).
                                                          7
         Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 40 of 114

REGION 9 DRAFT (11.21.16)


approximately 432 acres (of a total 1,784 acres of leased land) east of Redwood Creek and
southwest of First Slough. West Shore Salt Company owned and operated 192 acres of additional
salt works in a southern portion of the present-day crystallizers. According to the local newspaper,
the ponds produced their first sa lt crops in October 1902. "Water was taken in from San Francisco
Bay by pumps and/or inlets, concentrated into brines by solar evaporation in sequentia l basins,
and moved into sma ll rectangular crystallizers to eventually crystal lize as salt that was then
harvested by hand." 11

The Stauffer Chemical Company consolidated these operations in 1907. Stauffer later became the
Leslie Sa lt Company and acquired all of the salt companies on the western and eastern shores of
South San Francisco Bay by the late 1960's. Cargill, Inc. purchased Leslie Sa lt in 1978.

ACOE began issuing permits pursuant to Section 10 of the Rivers and Harbor Act (RHA) in the early
twentieth century, though it appears that this permit process did not address all projects that
were potentially subj ect to RHA j uri sdiction during this era. EPA is not aware of any RHA permits
issued for salt processing operations at the Redwood City Salt Ponds prior to 1940. There are
records indicating that ACOE did issue some RHA permits to construct salt processing
infrastructure (e.g. levees, dams, siphons, and pipelines) by various companies in south San
Francisco Bay in the 1920-1960's, including permits for expansion of the Redwood City Salt
Ponds. 12 The RHA permit record shows the intensive expansion of salt pond facilities in the South
Bay during this time, including the establishment of pipeli ne connections among plant sites to
consolidate operations.




11
   Michael Josselyn, Ph.D., WRA, Inc., Early History of Redwood City Salt Plant Site, Feb. 27, 2012, AJD Application, Ex.
5 ("Early History Report").
12
   Department of the Army, ACOE, San Francisco District, June 20, 2013. Permit summary for South Bay projects from
1905-2010.
                                                            8
        Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 41 of 114
REGION 9 DRAFT (11 .21.16)



                                                                      l)OI·   uor   W.l lSIW. •IC(lilloJ·.f"I',
                                                                                    ll.tOtltMCIVW\CwiNt¥ a 1J Oftt0UICO.f,!.J1'f
                                                                                                                                        O
                                                                                                                                        )wra
                                                                                                                                    'lfV'2',~rov.!~"1~7~1>'•~.:.,.·
                                                                                                                                                                      1
                                                                      IJiClf • tllt- h .,..... C 1¥ K l lWl (•~t
                                                                                                                                            t ~ Altj.. , (AO~ I
                                                                      Ull (.Wiit»J ff-10 Jl.•O>'OM( lrtMIC..1 ( {9llr.111
                                                                                                                                            (4104:00'69 PtoOM
                                                                      01& ·   "'° ::=-::.c,,;:,:~~~~·:i~':" fine"'""' .__........._
                                                                                                                               .......
                                                                                                                                    >• o--..
                                                                                                                                        •it'"""r''' ----i
                                                                  -   tt>0• 11U h#lrhlCM,.1f                                           OMB RtCINOOd City
                                                                                                                                              Sal1Wal1~

                                                                                                                                           RedWOO<I Clly,
                                                                                                                                              caiwornl~




                                                                                                                                           Exhibit 6.
                                                                                                                                          Summary or
                                                                                                                                         Histor ic Levee
                                                                                                                                         Construction
                                                                                                                                            (Feb. 2012)




                                                                                                                                     UnH, '119/l'ftUl•NIWIWf,MPI
                                                                                                                                     "Df•Hl'f,., " .,.M fltl"-"'l~l"l'f




                                                                                                                                                  U>OO         U>OO


                                                                                                                                                     '···
                                                                                                                                   _.... . ....-
                                                                                                                                   ...,.
                                                                                                                                   ·· ~ hH'O•• l•I

                                                                                                                                   ._ __ "'.....!;Mo -· ..,.......

    Figure 3. Redwood City Salt Ponds History of Site Development (from AJD Application, Ex. 6)


        B.       Permit History
                 1.      1940 RHA Section 10 Permit

On December 8, 1939, Leslie Salt's predecessor, Sta uffer Chemical, submitt ed a perm it application
to the War Department to dam First Slough, which separated the existing sa lt evaporating ponds
from the undeveloped eastern portion of the Sit e, and to construct levees around the eastern
portion .13 The application shows the base of the proposed dam five f eet below Mean Lower Low
Water (MLLW) and 13 feet below Mean Higher High Water (MHHW) in First Slough. It also shows
"marsh land" to be at the elevation of MHHW.

The War Department granted a permit, pursuant to Section 10 of the RHA, on Janua ry 14, 1940:

        To construct an earth dyke or levee across and along the bank of First Slough, and along
        the banks of Westpoint Slough and an unnamed t ributa ry thereof, in Westpoint Slough, at
        about 1.0 mile southeasterly of the mouth of Redwood Creek, San Mateo County, in
        acco rdance with the plans shown on the drawing attached hereto marked "Proposed Dam




13 War Department, Section 10 Permit issued to Stauffer Chemical Company, January 16, 1940.

                                                       9
          Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 42 of 114
REGION 9 DRAFT(ll.21 .16)


          and Levee East of Redwood Cr., San Mateo County, California, Application by Stauffer
          Chemical Co., Dated Dec. 1939" ....

The permit was issued with the limitation that "IT MERELY EXPRESSES THE ASSENT OF THE
FEDERAL GOVERNMENT SO FAR AS CONCERNS THE PUBLIC RIGHTS OF NAVIGATION," and a
condition that if changes are needed, "the owner shall be required, upon due notice from the
Secretary of War, to remove or alter the structura l work or obstructions caused thereby w ithout
expense to the United States, so as to render navigation reasonably free, easy, and unobstructed
     JI




The War Department's December 9, 1939, public notice for the permit provides a few more
details about the proposed work. It included a similar reservation of rights and a map, attached to
the application and incorporated into the permit, showing most of the Western Section of the
Property as "Sa lt Evaporating Ponds," west of an "Existing Levee," and a sma ller part to the north
as "Reclaimed Marsh." The map shows t he Eastern Section of the Property as marshland with
large and minor sloughs throughout.

In 1941, Leslie Salt closed the existing prod uction facilities at the Redwood City Salt Ponds and
began construction of the cu rrent facilities, including the large rectangular crystallizer beds in the
Western Section of the Property. 14 Lesl ie Salt initiated construction of the First Slough dam and
the levees along Westpoint Slough in 1943.

                  2.       1947 Dredging Permit

On March 19, 1947, Leslie Salt submitted to the War Department a permit application to dredge
parts of Redwood Creek, a salt pond adjacent to Redwood Creek, and an area in Westpoint
Slough. 15 The dredged material was proposed to be placed in the Western Section of the enclosed
evaporation ponds, in the location of the present-day crystallizers. The discharge location was
identified generally as "Area to be Filled." It is likely that the dredged material was used t o create
and maintain internal levees within the sa lt ponds, since spreading the material across the
Western Section would have interfered with salt production, and later aerial photographs do not
show fill ed areas, other than the levees.

On April 28, 1947, the War Department issued a permit allowi ng Leslie Salt to dredge a total of 1.5
million cubic yards of material from the four discrete areas. The cover letter reserves the United
States' rights in the same manner as the January 14, 1940 permit, stating "it merely expresses the
assent of the Federal Government in so far as concerns the public rights of navigation."




14
   Ver Planck, W.E., Salt In California. State of California Department of Natural Resources, Division of Geology and
Mines, Bulletin 175, 1958.
15
   War Department, Permit Issued to Leslie Salt Company, April 28, 1947.
                                                          10
         Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 43 of 114
REGION 9 DRAFT (11.21.16)


From 1950 to 1951, Leslie Sa lt constructed the current large crystallizer beds and internal levees
within the "Area to be Filled". 16

                  3.       1951 - 2015 Pipeline Connection to Newark

On February 9, 1951, ACOE issued a permit for Leslie Salt to construct an eight-inch pipeline
across the Dumbarton Strait, presumably between the Newark and Redwood City plant sites.17 It
appears from the available records t hat this was the first pipeline constructed to facilitate brine
transfer between the two sa lt pond complexes. ACOE permitted a larger 20-inch pipeline across
the Dumbarton Strait in 1964.

It is not clear how much brine the Redwood City plant used from t he Ne~ark plant, in addition to,
or instead of, water taken directly from the Bay. According to a report from 1972, all of Leslie
Sa lt's plants could be operated as independent units, although the pipelines facilitated pond
utilization as needed. 18 System maps from the 1980s and 1990s depict unidirectional flow from
the Newark plant to the Redwood City plant. 19

Prior to connecting the Redwood City plant to the Newark plant, and at subsequent times, the
Redwood City plant took Bay water directly into some of the ponds, via intake manifolds and
          °
pumps.2 From 1951 to at least 2002, Leslie Sa lt (later Cargill) imported Bay water through the
intake pipe and tide gate structure located at First Slough (between ponds 4 and 8E) to desa lt the
crystallizer beds and desa lting pond (Pond 10).21 In 2000 and 2001, Cargi ll constructed new intake
pipes on Pond 1 of t he Ravenswood Complex (formerly part of the Redwood City plant) to bring in
Bay water to improve brine flow.22 In addition, winter and spring rainwater that fell on the site and
filled the ponds was periodically discharged from the First Slough pipe to the Bay, authorized first
by a San Francisco Regional Water Quality Control Board (Regional Board) Individual NPDES permit
and Waste Discharge Requirements (WDR) (CA0028690, Orders 82-59 and 88-163),23 then later by
a State Water Resou rces Control Board Genera l NPDES permit (91-13DWQ; 97-03DWQ).24 The

16
   Early History Report.
17
   ACOE Permit summary, 2013.
18
   COM Inc., Report on Proposed Discharge of Bittern to San Francisco Bay, prepared for Leslie Salt, March 31, 1972.
19
   Leslie Salt Company, Southbay Production Facilities, April 1985 base aerial photography.
20
   Josselyn, Early History Report; Cargill Salt Division, Letter to U.S. Army Corps of Engineers requesting disclaimer of
jurisdiction for Cargill's Redwood City Plant Site, February 28, 200 2.
21
   Cargill Salt Maintenance Work Plan Report 2002-2003, Eight Report, April 2002.
22
   Cargill Salt Maintenance Report, March 22, 1999.
23
   San Francisco Regional Water Quality Control Board : WDID 2417125001, Order No. 82-59, NPDES No. CA0028690,
Waste Discharge Requirements for Leslie Salt Company, Redwood City Facility, November 1982; WDID 2417125001,
Order No. 88- 163, NPDES No. CA0028690, Waste Discharge Requirements for Leslie Salt Company, Redwood City
Facility, November 1988; Administrative Extension of NPDES Permit Nos. CA0028703, CA0028690, and CA0028681
for Carglll's Newark, Redwood City, and Napa facilities, November 11 1993.
24
   SWRCB, Notice of Intent for General Permit to Discharge Stormwater Associated with Industrial Activity, WQ Order
No. 91-13-DWQ, April 1, 1992; Notice of Intent for Existing Facility Operators to Comply with the Terms of the
General Permit to Discharge Stormwater Associat ed with Industrial Activity, WQ Order No. 97-03-DWQ, June 11,
1997.
                                                              11
        Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 44 of 114
REGION 9 DRAFT {11 .21.16}


Property remains under General NP DES permi t coverage, but, it is unclear whether discharges via
the First Slough pipe still occur and, if so, at what frequency.

                 4.       Recent State and Federal Permits

Cargill has had issues managing the bittern 25 it produces as a byproduct of it s salt-making
operations since enactment of the CWA in 1972 and a declining commercial market for bittern. 26
Prior to 1970, bittern was disposed of directly into the Bay from the ponds. Since 1972, Leslie Sa lt
and Cargi ll have explored regu latory options for disposal of bittern into the San Francisco Bay.
According to available and sometimes conflicting documentation, bittern has been : (1) stored
onsite in various ponds at different times (ponds 4, 8E, 9, 9A, and 10)27 (2) sent to the Newark
plant via Cargill's transbay pipeline and/or barges, 28 and (3) discharged to San Francisco Bay in
unknown quantities as late as 2005. 29

By t he 1980s, Cargill was subject to federal and state permits pertaining t o operations
improvement and maintenance (O&M) activities, such as dredge lock construction, levee repair,
rip-rap renewal, and repla cement of gates, pipes, pumps and siphons. In some instances, the
O&M permits covered new syst em improvement work, such as spot repai rs with land-based
equipment of the crystallizer beds and installation of a new 16-inch pipeline and associated
infrastructure to pump brines and bittern from the Redwood City plant to the Newark plant. 30
Cargi ll modified t he pipeline to better control t he brines and bittern w ith in its entire South Bay
salt production system as it was reduced by the transfer of vast acres to the South Bay Sa lt Ponds
Restoration Project (SBSPRP). Starti ng in 1988, ACOE issued Regional General Permits, Nationwide
Permits, and Individual permits under CWA Section 404 to Cargi ll for O&M covering existing levees
and infrastru cture for all salt plants .31 Cargill has regularly stated that it reserves the right to argue
that the type and location of the work described in the perm its and work plans is outside Corps
jurisdiction and/or exempt from 404 CWA permit requirements.




25
   "Bittern" is the solution which remains after the salt has crysta llized out of seawater or brine.
26
   Purcell, Rhoades and Associates, Report of Levee Integrity, Bittern Storage Facilities, San Francisco Bay Area,
California, prepared for Leslie Salt, April 1, 1986.
27
   Regional Board. November 30, 2012. Inspection of Cargill, lnc.'s Redwood City Salt Plant in San Mateo County and
Newark Pl ant in Alameda County; Regional Board, Staff handwritten notes for site inspections conducted on Leslie
Salt's Newark and Redwood City facilities, August 9, 1990; Cargill Salt Completed Maintenance Reports: October
2002 (2001-2002), September 2000 (1999-2000), August 1999 (1998-1999).
28
   Regional Board staff notes, 1990.
29
   ACOE Permit# 17040E98 (issued to Leslie Salt Company), Augu st 30, 1988; Permit# 19009S98, July 10, 1995;
Permit# 2008-00146S, April 17, 2008; and Permit# 2008-00160S, September 10, 2010.
3
 ° Cargill Salt Completed Maintenance Reports, 2002, 2000 and 1999.
31 ACOE Permit s 17040E98, 19009S98, 2008-00146S, and 2008-001605.

                                                            12
         Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 45 of 114
REGION 9 DRAFT (11 .21.16)


The Regional Board issued a wat er quality certification for Cargill's sa lt pond maintenance
activities. 32 The Sa n Francisco Bay Conservation and Development Commission (BCDC) also issued
permits covering t he O&M activities, under the M cAteer-Petris Act. 33

All three regulatory agencies required mitigation for the impacts associated with the ongoing
O& M permits. Cargill t ook out of production a 49-acre sa lt evaporator in its Alviso Pond complex
(B-1) and res tored it to tida l marsh as compensatory mitigation for its O&M activities. Current
Cargi ll O& M activities at the Redwood City Salt Ponds continue to be covered under t he 404, 401,
and M cAteer-Petris Act permits .


Ill.     The Jurisdictional Framework
         A.      Clean Water Act Jurisdiction
The Clean Water Ac t proh ibits any discha rge of pollutants, incl uding dredged or fill material, into
navigable waters except as permitted by the Act. 33 U.S.C. § 1311(a). The Act defines "d ischarge
of a pollutant" broadly t o include "any addition of any pollutant to navigable waters from any
point source."§ 1362(12)(A). The "navigable waters" over w hich t he CWA exercises this protective
j uri sdiction are de fi ned in Section 502(7 ) of the CWA as "the waters of t he United States, incl ud ing
t he t errit orial seas." 33 U.S.C. § 1362(7). ACOE and EPA regulations further defi ne "waters of the
United St at es" to mean:

         (1) All w at ers which are current ly used, or were used in t he past, or may be susceptib le t o
         use in int erst ate or foreign commerce, including al l waters w hich are subject to the ebb
         and fl ow of the t ide;

         (2) All interstate waters includi ng interstate wetlands;

         (3) All other waters such as intrastat e lakes, rivers, streams (including int ermittent
         streams), mudflat s, sandfl ats, wet lands, sloughs, prairie potholes, wet meadows, playa
         lakes, or natural ponds, t he use, degradation or destruction of w hich cou ld affect
         interstate or foreign com merce including any such waters:

                 (i ) W hich are or could be used by interstate or foreign t ravelers for recreational or
                 other purposes; or

                 (ii) From w hich fi sh or shellfish are or could be ta ken and sold in interstate or
                 foreign commerce; or




32 Regional Board, Water Quality Certification for Maintenance Activities and System Improvements to be Conducted
Between November of 2009 and November of 2019 at the Cargill Solar Salt Systems in Alameda and San Mateo
Counties, Site No. 02-01-C-994, August 3, 2010.
33
   BCDC, Permit No. 4-93 (Issued on March 14, 1995, as amended through August 29, 2002), Amendment No. Three,
issued t o Cargill Salt Division, August 29, 2002.
                                                          13
        Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 46 of 114
REGION 9 DRAFT (11.21.16)


                (iii) Which are used or cou ld be used for industrial pu rposes by industries in
                interstate commerce;

        (4) All impoundments of waters otherwise defined as waters of the United States under
        this definition;

        (5) Tributaries of waters identified in paragraph s (s)(l) t hrough (4) of this section;

        (6) The territorial sea;

        (7 ) Wet lands adjacent to waters (other than waters t hat are t hemselves wetlands)
        identified in paragraphs (s)(l) t hrough (6) of this section; waste treatment syst ems,
        including treatment ponds or lagoons designed to meet the requirements of CWA (other
        than cooling ponds as defin ed in 40 C. F.R. 423. ll(m) which also meet the criteria of this
        definition) are not waters of the United States.

        Waters of the United States do not include prior converted cropland . Notwithstanding the
        determination of an area 's status as prior converted cropland by any ot her federa l agency,
        for the purposes of the Clean Water Act, the final authority rega rding Clean Water Act
        jurisdiction remains with EPA.

40 C.F.R. § 230.3(s); see also 33 C.F. R. § 328.3(a) (ACOE regulation}.

For this jurisdictional determination, EPA co nsidered the application of subsections 230.3(s}( l },
(3), (4) and (7) to the Property. EPA also considered relevant case law, includ ing the three
Supreme Court decisions which interpreted the ACOE and EPA regulatory definition: United States
v. Riverside Bayview Homes, Inc., 474 U.S. 121 (1985), Solid Waste Agency of Northern Cook Cty. v.
Army Corps of Engineers, 531 U.S. 159 (2001) (SWANCC), and Rapanos v. United States, 547 U.S.
715 (2006); and considered agency guidance and past agency practices.

        B.      The Clean Water Act vs. the Rivers and Harbors Act
Congress enacted the Rivers and Harbors Act of 1899 to prom ot e wat er t ransportation and
commerce by protecting the navigability of the nation's waterways. Section 13 of the RHA (known
as the "Refu se Act"), 33 U.S.C. 407, which prohibit ed the discharge of "refuse" int o any " navigable
water" or its tributa ries, or on t he ba nks of a navigable water or its t ri butaries "w hereby
navigat ion shall or may be impeded or obstruct ed," provided an exce pt ion for refuse "fl owing
from streets and sewers .. . in a liquid st at e," and aut horized the Secret ary of Wa r to issue permits
for deposits of refuse if "anchorage and navigation will not be injured." 33 U.S.C. 407; original act
at 30 Stat. 1152. Because of th is focus on naviga bility, RH Ajurisdiction over "navigable waters" is
li mited to waters "wit hin t he ebb and flow of t he tide," and t o non-tidal wat ers which were
navigable in the past or which could be made naviga ble in fact by reasonable im provem ents . This
jurisdiction is "at least as wide as t he ad mi ralt y jurisd iction (though Congress could under t he




                                                    14
         Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 47 of 114
REGION 9 DRAFT (11.21.16}



Commerce Clause have gone further)." 34 United States v. Stoeco Homes, Inc. 498 F.2d 597, 610 (3rd
Cir. 1974).

CWA jurisdiction is substantially broader than RHA jurisdiction. The CWA was enacted " to restore
and ma intain the chemica l, physical, and biological integrity of the Nation's waters." 33 U.S.C. §
1251. The Senat e Conference Report for the 1972 Federal Water Pollution Control Act (now
known as the CWA) explained that the term "navigable waters" was intended to "be given the
broadest possible constitutional interpreta tion." S. Rep. No. 92-1236, 92d Cong., 2d Sess. p. 144
(1972 ). Numerous courts have recognize d this intent in interpreting and applying Section 502(7)
and the ACOE and EPA regulatory definition of "waters of the United St at es." See, e.g., United
States v. Riverside Bayview Homes, Inc., 474 U.S. 121 (1985), Leslie Salt Co. v. Froehlke, 578 F.2d
742 (9th Cir 1978), NRDC v. Callaway, 392 F. Supp. 685, (D.D.C. 1975). The Supreme Court has
imposed limits on the reach of the regulatory definition as it applies to waters that are isolated
from interstat e commerce connections (SWANCC), and to non-permanent non-int erstate waters
that do not have a "significant nexus" with wa ters that do have interstate commerce con nections
(Rapanos) .

         C.       The Lateral Extent of CWA Jurisdictional Waters
                   1.       Tidal Waters

"Tida l waters" are "those waters that rise and fall in a predictable and measurable rhythm or cycle
due to the gravitationa l pulls of the moon and sun. Tida l waters end where the rise and fa ll of t he
water surface ca n no longer be practically measured in a predict able rhyth m due to masking by
hyd rologic, wind, or other effects." 33 C.F.R. § 328.3(f) . The landward limit of jurisdictiona l tidal
waters is the High Tide Line (HTL) . 33 C. F.R. § 328.4(b)(1). When adjacent non-tidal waters are also
present, jurisdiction ext ends beyond the HTL to t he ordinary high water mark (OHWM) of those
adjacent waters, and when adjacent wetlands are present, jurisdiction ext ends to the limit of the
wetlands. Id. at 328.4{b)(2) and (c).

The "high tide line" is:

         [T)he line of intersect ion of the land with the water's surface at the maximum
         height reached by a rising tide. The high tide li ne may be determin ed, in t he
         absence of actual data, by a line of oil or scum along shore objects, a more o'r less
         continuous deposit of fin e shell or debris on the foreshore or berm, other physical
         marki ngs or characteristics, vegetation lines, tidal gages, or other suitable means
         that delineate t he general height reached by a rising tide. The line encompasses


34
   RHA jurisdiction ext ends laterally across tidal waters to th e MHW line, Leslie Salt Co. v. Froehlke, 578 F.2d 742 (9th
Cir 1978); 47 Fed. Reg. 31794, 31797-98 (July 22, 1982), and includes marshlands and similar areas subject to
inundation by mean high waters, even though some parts of these waters are too shallow to navigate. Green/ea/-
Johnson Lumber Co. v. Garrison, 237 U.S. 251, 263 (1915) (federal authority over navigable waters "necessarily . ..
extends to the whole expanse of the stream, and Is not dependent upon the depth or shallowness of the water").
                                                              15
         Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 48 of 114
REGION 9 DRAFT(11.21.16)


         spring high t ides and other high tides that occu r with periodic frequency but does
         not include st orm surges in which there is a departure from the norma l or
         predicted reach of the tid e due to the piling up of water agai nst a coast by strong
         winds such as t hose accompanying a hurricane or other intense storm.

33 C.F.R. § 328.3(d). The HTL for semi-diurnal waters, including the Pacific coast of the
continental United St ates, is approximately t he sa me as Mean High Water Springs
(MHWS), or Spring High Water Tide (SHWT).35 See Corps Engineer Manual EM 1110-2-
6056, "Standards and Procedures for Referencing Project Elevation Grades to Nationwide
Vertical Datums," Chapter 7 (Dec. 31, 2010).

                   2.      Non-Tidal Waters

The lateral extent of jurisdiction for non-tidal waters is the OHWM. The OHWM is " that
line on the shore est ablished by the flu ctuations of water and indicat ed by physical
charact eristics such as clear, natural line impressed on the bank, shelving, changes in the
character of soil, destruction of terrestrial vegetation, the presence of litter and debris,
or other appropriate means that consider the characteristics of the surrounding areas."
33 C.F. R. § 328.3(e). Jurisdiction extends beyond the OHWM of non-tidal waters to
encompass adjacent wetlands, when t hey are present.


                  3.       Diked Tidal Waters

The lateral extent of jurisdiction for former tidal waters that have been legally cut off from the ebb
and flow of the tides is the OHWM . However, the history of the Property requires EPA to address
the relationship between t he pre-development conditions of the Property and the present
conditions in which levees block tidal action within the Redwood Cit y Salt Ponds.

The Nint h Circuit, in Froehlke, 578 F.2d 742, held that jurisdiction under the RHA extends to the
MHW line "in accordance with its natural, unobstructed state is dictated by the principle
recognized in Willink, supra, t hat one who develops areas below the MHW line does so at his
peril." See also Stoeco Homes, 498 F.2d 597 (3rd Cir. 1974). Under the CWA, however, jurisd iction
does not extend to former waters that "were in fact dry, solid upland as of t he date of t he passage
of the [CWA] ." Froeh/ke at 754. This principle was elaborat ed upon by the same court in U.S. v.
Milner, 583 F.3d 1174 (9th Cir. 2009), which states that "[a]ny discharge on fast land would not
actually be in the waters of t he United States, and it would be potentially unfair to occupants of
such land to hold them to the strictures of the CWA if the land has long been dry. Even if land has
been maintained as dry through artificial means, if the activity does not reach or otherwise have
an effect on the waters, excavating, filling and other work does not presen t t he kind of threat t he


35The height of MHWS is the average t hroughout t he year (when the average maximum declination of the moon Is
23.5') of two successive high waters during those periods of 24 hours when the range of the tide is at its great est.
The National Tidal and Sea Level Facility at http://www.ntslf.org/tgl/definitions (accessed Oct. 14, 2015).
                                                          16
        Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 49 of 114
REGION 9 DRAFT (11 .21.16)


CWA is meant to regulate." Id. at 1195. The cases describe these converted non-jurisdictiona l
areas of former waters as areas that have actually been filled, e.g., "fast land," "dry, solid upland,"
or "improved solid upland," and do not limit jurisdiction over those portions of the waters that
may have been severed from the main body of water, but were not filled .

ACOE and EPA addressed this issue in developing the regulatory defin ition of "waters of the
United States." In 1977, ACOE issued revised fina l regulations implementing its CWA Section 404
program, following adverse court decisions which found the original definition to be too limited .
42 Fed. Reg. 37122 (July 19, 1977). In the preamble, ACOE expressed its policy on previously
impacted waters of the United States: "Our intent under Section 404 is to regulate discharges of
dredged and fill material into the aquatic syst em as it exists and not as it may have existed over a
record period of time." Id. at 37128. In 1980, EPA stated "[w]hen a portion of the Waters of the
United States has been legally converted to fast land by a discharge of dredged or fill material, it
does not remain waters of the United States subject to section 301(a). The discharge may be legal
because it was authorized by a permit or because it was made before there was a permit
requirement." 45 Fed . Reg. 85,336, 85,340 (Dec. 24, 1980).

ACOE has also addressed how the term "normal circumstances" in its regu latory definition of
"wetlands" applies to the specific case of the Redwood City Salt Ponds. 36 In general, "norma l
circumstances" means that Section 404 jurisdiction over wetlands must be "det ermined on t he
actua l, present use of the area." ACOE Regulatory Gu idance Letters 82-2, 86-9, 90-7. ACOE's
memorandum regarding application of the term to the Property states that because the hydrology
was altered before enactment of the CWA, and on-site pumping is not done to continually alter
the natural site hydrology, "the normal circumstances on the Redwood City plant site are to be
viewed as the site exists today, with normal salt production operations . .. not the circumstances
that existed decades ago . ...

Accordingly, those former waters converted to fast lands before enactment of the CWA (or legally
by permit) are no longer "waters of the United States" for purposes of the CWA. Those waters
that have been severed from tidal influence, but which continue to be regularly inundated, are not
fast lands and therefore require further analysis.


         D.      The Nature of the Salt Ponds and their Contents
                 1.       The Salt Production Process

The sa lt production process begins when Cargi ll pumps raw sea water into evaporation ponds at
its Newark faci lity, ~cross Sa n Francisco Bay from the Property. 37 The seawater is moved through a


36 S. Stockton m emo to South Pacific Division Commander, Oct 2, 2009. There are no known wetlands inside the salt
ponds, so the ACOE guidances are not directly applicable, but indicate how ACOE previously approached the pre-
CWA modifications of the site.
37
   This has not always been the case. The first pipe connecting the Redwood City and Newark facilities was permitted
in 1951. The ponds used in the salt making process have also changed over time.
                                                          17
           Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 50 of 114
REGION 9 DRAFT (11.21.16)



series of containment cells as t he salini ty increases. According to Cargill, after approximately four
years of solar evaporation at the Newark facility, the saline water is transferred by pipe to the
Redwood City Salt Ponds.38

The sa lt ponds are connected to each other. Water pumped from the Newark facility first enters
Ponds 7a, 7b, 7c and 8w (the "pickle complex"), where additiona l solar evaporation occurs unti l
the solution is saturated, at which point the highly saline water is transferred to Ponds 1-9, a
series of "cryst allizer" cells where the salt precipitates out of suspension. The residual bittern is
pumped into Ponds 8e, 9 and 9a, where it is stored until sold, taken by barge to the Newark
facility, or recycled back into the salt production process. 39

The salt that remains on the floor of the crystallizer cells is mechanically scraped from the dry
ground and loaded into trucks to be moved offsite. There is also a "desalting pond" (Pond 10) on
the northwest side of the crystallizer ponds, where salt is further removed from the bittern liquid.
A water intake is located on Pond 4, which connects to First Slough, where Cargill sometimes
brings water directly in from t he Bay.40 See Figure 1. The entire salt production process involves
only sea water from San Francisco Bay, and rainwater which fal ls directly into the ponds.


                    2.       The Sa line Waters of the Salt Ponds

ACOE's former Chief Counsel issued a memorandum directing its San Francisco District to apply
certa in lega l criteria to the Redwood City Salt Ponds, which included a CWA jurisdictional analysis
of the liquids contained in the salt ponds .41 The CWA section of the memorandum states that the
liquid brine and pickle piped to the Redwood City Sa lt Plant are not "water" and, therefore, the
ponds that hold the pickle and bittern liquids cannot be "navigable waters" for purposes of the
CWA. Although this CWA analysis has no lega l effect because EPA has exercised its specia l case
authority to make the CWA jurisdictional determination for the Redwood City Salt Ponds, EPA
addresses it here because the memorandum is part of ACOE's record of its RHA jurisdictional
determination, and because Cargill has made similar arguments in the past. 42

As an initial matter, the fundamental error of this analysis is t hat it attempts to correlate the
regulatory definition of "waters of the United States" with the composition of the water that is
pumped into the pond~, rather than to the physical and hydrologic characteri stics of the ponds.
This is discussed further in Section 111.E.3, below.



38
     AJD Application, Attachment B, at 3-4.
39   Id.
40
   Letter from Mr. Robert Douglass, Cargill Salt, to Lt. Col. Timothy S. O'Rourke, District Engineer, ACOE, San
Francisco District, regarding Disclaimer of Jurisdiction for Cargill's Redwood City Plant Site, February 28, 2002. See
Section Vll.C.2.
41
   Earl Stockdale, Chief Counsel, ACOE, Legal Principles to Guide the Approved Jurisdictional Determination for the
Redwood City Salt Plant, Jan. 9, 2014 (RHA AJD, Attachment 4).
42
   See, e.g., Edgar Washburn lett er to ACOE, Aug. 17, 1993.
                                                              18
           Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 51 of 114
REGION 9 DRAFT (11.21.16)



In addition, ACOE previously rejected such a claimed disti nction between " liquids" and "water" as
applied to the contents of other San Francisco Bay salt ponds. In determining jurisd iction over the
eastern portion of Cargill' s Napa plant in 1994, ACOE specifica lly considered and rejected a lega l
analysis from Cargill asserting that brine was not "water" for purposes of the CWA. 43

The CWA and the agencies' jurisdictional regulations do not contain any express or implied
limitations on the types of aqueous solutions that constitute "water" for jurisdictional purposes.
The purpose of the CWA is to "restore and maintain the chemical, physical, and biologica l integrity
of the nation's waters." If t here were a point at which industrial act ivities could alter the
composition of liquid water so significa nt ly as to remove the water body itself from t he jurisdiction
of t he Act, Congress presumably would have made its intent quite clea r.

Indeed, such an approach wou ld have create an enormous disincentive to achieve the goals of the
CWA. Waters of the United Stat es do not lose their jurisdictional status simply because pol lutants
or other liquids are introd uced into the physical water bodies. Followi ng th is principle, increasing
discharges of pollutants or using the water for an industrial act ivity would move a waterbody
further from the scope of regulation, as opposed to increasing the 'stringency of needed CWA
controls. It is difficult to imagine that Congress could have intended such a perverse incentive.

As applied to the Redwood City Sa lt Ponds, the CWA does not establish sa linity limits for purposes
of jurisdiction. In fact, the chemical properties of the Redwood City Sa lt Ponds are not particu larly
unique among jurisdictional waters. The ACOE and EPA regulatory defin ition specifically covers
natural and human-a ltered high-sa linity waters such as salt ponds, playas and lakes that exhi bit
salinity concentrations similar to the Redwood City Sa lt Ponds. The Corps regu larly asserts
jurisdiction over waterbodies t hat are perennially or seasona lly hypersa line, such as Pyramid Lake,
M ono Lake, and Great Salt Lake based on their navigability or hydrologic connections. See also,
San Francisco Baykeeper v. Cargill Salt Div., 481 F.3d 700 (9th Cir. 2007) (pond con taining rainwater
mixed with Ca rgill's "waste residue that is heavi ly saline and conta ins other pollutants" found to
be non-jurisdictiona l due to its hydrologic isolation, but considered "water").

Also, the Redwood City Salt Ponds support biological fun ctions associated with the Bay ecosyst em.
The sa lt ponds provide certain types of foo d and habitat to certain species of microorganisms,
invertebrates and birds, specifically because of their chemical composition. See Section VI I -
Significa nt Nexus.

However, it is not necessary to show that the salt ponds support biologica l functions to meet the
CWA jurisdictiona l test. The open ing sentence of the CWA states that t he objective of t he Act is to
"restore and protect the chemica l, physical, and biologica l integrity of the nation's waters." 33
U.S.C. § 1251(a) (emphasis added ). The t erm " restore" indicates that the Act intends to reach
waters whose chemical, physical, or biological integrity is impaired. M oreover, the Act does not
require the cessation of all discharges; the CWA anticipates that even waters protected by
technology-based limitations may sti ll receive discharges that, among other things, inhibit "the

43   MFR File No. 20275E29, Dec. 20, 1994; Washburn letter Aug. 17, 1993.
                                                         19
         Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 52 of 114
REGION 9 DRAFT (11 .21.16)



protection and propagation of a balanced population of shellfish, fish, and wildl ife." Id. at§
1312(a). In t he case of such enduring impairments, water quality-based effluent limitations are
then imposed that must "reasonably be expected to contribute to the atta inment or maintenance
of such water quality." Id. The process through which technology-based and water quality-based
effluent limitations are est ablished makes clear that CWA juri sdiction over navigable waters
encompasses waters with impaired biological integrity.


                  3.       The Nature of the Sa lt Ponds

Cargill and its predecessors configured the levees on the Property to move highly saline water
sequentially through a series of ponds to produce salt and hold residual bitterns. The levees are
intended to separate the salt production process from direct inputs of San Francisco Bay water,
except for limited circumstances when water is pumped in or out of the ponds, and occasions
when Cargill moves its floating dredge, The Mallard, into the ponds. The ponds were not
excavated from dry lands. Even though t his part of San Francisco Bay has been comm itted to the
production of salt for many years, the configuration and use of the ponds for industrial purposes
does not preclude them from being waters of the United States. See U.S. v. Moses, 496 F.3d 984
(9th Cir. 2007) ("we do not see how a mere man-made diversion, however long ago undertaken,
cou ld change Teton Creek from a water of the United States into something else").

The first question is w hether the ponds retain the physical attributes of water bodies. Prior to
levee construction, t he Property had been marshland subject to inundation during periods of high
tide, with an extensive and dense network of tidal sloughs subject to regular tidal action.44 Over
t ime, the construction of levees cut off the direct tidal influence on those waters. Although the
sloughs and wetlands were severed from t he Bay before t hey enactment of the CWA, the areas
behind the levees were not filled and converted to fast lands. See, e.g., United States v. Ciampitti,
583 F.Supp. 483 (D. N.J 1984), aff'd 772 F.2d 893 (3rd Cir. 1985), cert. denied, 467 U.S. 1014 (1986)
(former t ida l waters that were cut off from t ida l action and filled but wh ich had converted to
wetlands are jurisd ictional because they were not converted to "dry lands"). Some of the pond
bottoms, most notably the salt crystallizers, were manipulated, but all of the ponds have remained
below the HTL from the nineteenth century through today. All of the pond bottoms are below the
local MHW of San Francisco Bay today.45 See Figures 4a and 4b.

In litigation over former Ca rgi ll salt ponds across San Francisco Bay, in Newark, Ca lifornia, the
Ninth Circuit Court of Appeals held that the salt crystallizers and other salt production pits were
aquatic features within the scope of the regulatory definition of "other waters," and were not
excluded even if they "are in fact dry most of the year." 46 Leslie Salt Co. v. United States, 896 F.2d


44
   SFEI 2016.
45
   ERG/ Towlll Inc., Determina tion of MHW an d Land Surveying Investigation Redwood City Salt Works IDraft], June
2016, prepared for EPA, June 2016.
46
   This was the first step In the analysis; ACOE still needed to show on remand t hat the crystallizers and salt pits had
sufficient connections to interstate commerce to be jurisdictional. Also, the court found t hat the Newark ponds had
                                                             20
        Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 53 of 114
REGION 9 DRAFT (11 .21.16}


354, 360 (9th Cir. 1990). Also, ACOE previously asserted Section 404 jurisdiction over one of
Redwood City Salt Plant's former bittern ponds in 2002, when it permitted the development of the
Westpoint Marina on the northern half of the Redwood City Salt Plant's "Pond 10."

Had the areas enclosed by the levees been filled, or dewatered and converted to fast land by
residential or commercial development, prior to enactment of t he CWA, the li mits of the "waters
of the United States" would have permanently cha nged. This is the case for the levees and
build ing pads on t he Property t hat are not j urisd ictiona l. However, t he areas enclosed by t he
levees continue to be regularly in undated with water taken from San Francisco Bay and
precipitation.

Accordingly, the construction of levees which severed tidal sloughs and wetlands from tidal
influence, the continued use and maintenance of the ponds for sa lt production, the continued
introduction of concentrated brine and rainwater into the ponds, and the continued existence of
the pond bottom elevations at or below their interior OHWMs, as well as local MHW for San
Francisco Bay, has not converted the ponded areas from "waters" into something else. Having
established that they are "waters," the salt ponds must be evaluated to determine if they are
"waters of the United States" for purposes of the CWA.




been excavated in dry lan d above the high tide line, therefore they were not evaluated as potential impoundments
of preexisting waters. Id.
                                                        21
        Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 54 of 114
REGION 9 DRAFT (11 .21 .16)




                                                                         I                  EXHIBIT B
                                                                                        lndta to ft1n\Kh

                                                                                Legend
                                                                               n .lf'CW'O•~S't~



                                                                                 ,....,
                                                                                  • . TOW ILL



                                                                                          0Mwn. HAOIJ(l01U

                                                                         I             locwdtMte ~Mtm <OU
                                                                                            U~   WIW-y . N I




                                                                                ''""""""~.,..~~·•""'-""'-"'4
                                                                             ....~ ... .. .,.,,~ .. l•~t...-cll,., .......
                                                                             .....,~•  .,~w,._.,.,.             ,.•, .. , • .,.
                                                                              ..,..,._...._. ..P'......._, .... · -...
                                                                                             ~! ...........




                                                                                        ~Ofll00, l0 1b06 S S




Figure 4a . Vertical and Horizontal Depth Characterization of Redwood City Sa lt Ponds in Relation
to Mean High Water, Index to Survey Transects (from Appendix X) .




                                                 22
        Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 55 of 114
REGION 9 DRAFT (11 .21.16)




                                                                                           EXHIBITS C • F
                                                                                                 h 1nwch




                                                                                        • TOWILI.                    I'
                                                                               IN•1t •'".,.,fP;lt'ltl(t...,.,~fl'j~'-.t~·-1

                                               lranH<t 2                    ..~,tl-flr4 1t ll•.,_f,t ... tt 1 rA,~A l •hl.... al
                                                                            ~\f'l--"'l• ~M1o1w.OCIA~""'4"M1 '~" '*'"
                                                                                             .........,...........
                                                                             idl,.. l!WMllW~l'.lflpt~"""'"'''"-'".,.,."




                                               Traniect l




Figure 4b . Vertical and Hori zontal Depth Charact erization of Redwood City Sa lt Ponds in Relation
to Mean High Water, Transects 1-4 (from Appendix X).



IV.     Navigable Waters
        A.      The Lega I Criteria
"All waters which are currently used, or were used in the past, or may be susceptible to use in
interstate or foreign com merce, including all waters which are subject to t he ebb and fl ow of the
t ide" are "waters of the United St ates" under 33 C.F.R. § 328.3(a)(l} and 40 C.F.R. § 230.3(s)(1}.

                 1.     Past and Current Commercia l Navigability
"The capability of use by t he public for purposes of t ransportation and commerce affords the true
criteri on of the navigability of a river, rather t han the extent and manner of that use. If it be
capable in its natural state of being used for purposes of commerce, no matter in what mode the
comm erce may be conducted, it is navigable in fact, and becomes in law a public river or
highway." The Montello, 87 U.S. 430, 20 Wall. 430, 441, 442, 22 L. Ed. 391 (1874) . Courts have
applied the navigability t est for different purposes and emphasized differe nt factors over the past
150 years, but they have generally weighed the evidence of navigability liberally.

" [T]he t rue test of the navigability of a strea m does not depend on the mode by which commerce
is, or may be, conducted, nor the difficu lties attending navigation. If this were so, the pub lic would
be deprived of the use of many of t he large rivers of the country over which rafts of lumber of

                                                     23
        Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 56 of 114
REGION 9 DRAFT(11.21.16)


great value are constantly taken to market." Id., see also United States v. State of Utah, 283 U.S.
64, at page 76, 51 S. Ct. 438, 441, 75 L. Ed. 844 (1931) . "The irregularity of commercial trips, or the
absence of an established trade route, is irrelevant. Trips which occur only when there is a
sufficient commercial demand prove navigability as completely as those which move on regular
schedule." United States v. Appalachian Electric Power Co., 311 U.S. 377, 61 S. Ct. 291, 85 L. Ed.
243 (1940) (citing United States v. Utah, 283 U.S. 64). "The view that the commerce over the
relevant stretch must be an appreciable part of the river's t otal commerce is unsound." Id.
"The size or character of the vessels used is immaterial." Id. Nor is it necessary that the water be
used for the transportation of water-borne freight by a carrier whose purpose is to make money
from the transportation. Utah v. United States, 403 U.S. 9, 11, 29 L. Ed. 2d 279, 91 S. Ct. 1775
(1971) (ranchers transporting their own livestock from mainland to islands in the Great Sa lt Lake
make the lake a highway of commerce).
However, "[e]xceptional use, or susceptibility of use, in times of temporary high water or under
other abnormal conditions, is insufficient." Appalachian Electric Power Co. "The implied authority
over interstate navigable streams arises solely from the fact that they are natural highways of
interstate commerce. It does not derive from the fact that they are water but from the fact that
they are natura l instrumentalities of interstate com merce." Id.
When a water body meets the navigability test, f~deral jurisdiction applies to the entire water
body, including portions that may not be separately navigable. The extent of federal jurisdiction
over comme rcia lly navigable waters "necessarily . . . extends to the whole expanse of the stream,
and is not dependent upon the depth or shallowness of the water. " Greenleaf-Johnson Lumber Co.
v. Garrison, 237 U.S. 251, 263 (1915); see also Froehlke, 578 F.2d 742 (9th Cir 1978) (RHA
jurisd icti on extends laterally across t idal waters to the MHW line).
                2.       Susceptibility to Commercial Navigation
                     •
Water bodies that "may be susceptible to use in interstate or foreign commerce" also meet the
navigability test, even if they are not currently used and have not been used in commerce in the
past. 33 C. F.R. § 328. 3(a)( l ). A water's capacity of navigation "may be shown by physical
characteristics and experimentation as well as by the uses to which the streams have been put."
United States v. Utah, 283 U.S. at 83. Susceptible waters also include waterways that were never
navigable but which may become so with reasonable improvements. Appalachian Electric, 311
U.S. at 408.
Navigable capacity has been demonstrated by the presence of commercial recreationa l boating,
Alaska v. Ahtna, Inc., 891 F.2d 1404 (9th Cir. 1989), and by test runs of canoes specifica lly to
determine whether a strea m was navigable. FPL Energy Maine Hydro LLC v. FERC, 287 F.3d 1151
(D.C. Cir. 2002). Some courts have held that commercial navigation includes interstate travelers'
use of recreationa l use of vessels on intrastate waters. See, e.g., United States v. Byrd, 609 F.2d
1204, 1210- 11 (7th Cir. 1979) ("We conclude that Congress constitutionally may extend its
regulatory control of navigable waters under the Commerce Clause to wetlands which adjoin or
are contiguous t o intrastate lakes that are used by interstate travelers for water related
recreational purposes as defined by 33 C.F .R. § 209.120(d)(2)(i)(G) and {H) (1977)) ."


                                                   24
         Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 57 of 114
REGION 9 DRAFT (11 .21.16)


Susceptibility to commercial navigation also includes the potential for ''reasonable
improvements." "To appra ise the evidence of navigability on t he natural condition only of the
waterway is erroneous." Appalachian Electric, 311 U.S. at 407. "In determining the navigable
character of (a river) it is proper to consider the feasibility of interstate use after reasonable
improvements which might be made. Id. at 409; see also, Rochester Gas & Electric Co. v. FERC, 344
F.2d 594, 596 (2d Cir. 1965); FPL Energy Maine Hydro, 287 F.3d at 1155. It is not necessary that
the improvements be actua lly completed or even authorized. Appalachian Electric at 408.

                3.       Artificia l Obstructions to Navigation
A key issue for this jurisdictional determination is whether the artificial severance of t idal sloughs
from the larger navigable waterbody alters the legal status of these sloughs under 33 C.F.R. §
328.3(a)(1).
The navigabi lity definition incorporates into the CWA the scope of jurisdiction long recognized by
the doctrine of "indelible navigability," which holds t hat once a body of water is deemed to be
navigable, it remains navigable as a matter of law, in perpetu ity. See, e.g., U.S. v. Milner, 583 F.3d
1174, 1195 n. 15 (9th Cir. 2009). This doctrine derives from the Commerce Clause and, prior to
passage of the CWA, had been applied many times to find that construction of man-made
obstacles does not divest Congress of its authority to regulate waterways that are no longer
navigable-in-fact. See, e.g., Appalachian Electric Power Co., 311 U.S. 377 ("When once found to be
navigable, a waterway remains so"); Economy Light & Power Co. v. U.S., 256 U.S. 113, 41 S. Ct.
409, 65 L. Ed. 847 (1921); United States v. Rio Grande Dam & Irrigation Co., 174 U.S. 690, 19 S. Ct.
770, 43 L. Ed. 1136 (1899) .47 One of the primary rationa les for the doctrine is that man-made
obstructions to navigation, such as dams, dikes and levees, are capable of removal.
In Economy Light & Power, the United States sought an injunction under the RHA against the
building of a dam across the Oesplaines River. Appellee argued that the Oesplaines River was not
navigable within the meaning of the RHA. Until at least 1825, the Desplaines River had been
navigable and used commercia lly. Several natural and human-made events subsequently rendered
the river impassable and, at the time the case was decided, the river had "been out of use for a
hundred years." Economy Light, 256 U.S. at 124. The most significant of these events was the
building of other dams "without authority from the United States." Id. at 118. The Cou rt found the
river remained navigable under the RHA even though "there was no evidence of actual navigation
within the memory of living men." Id. at 117. "[A] river having actual navigable capacity in its
natural state and capable of carrying commerce among the States," the Court held, is within t he
power of Congress to preserve for purposes of future transportation, even though it be not at
present used for such commerce, and be incapable of such use according to pr~sent methods,
either by reason of changed cond it ions or bec·ause of artificial obstructions." Id. at 123.


47
  This line of cases must be distinguished from those cases interpreting navigability for purposes of determining
admiralty jurisdiction. See, e.g., Adams v. Montana Power Co., 528 F.2d 437, 440 (9th Cir. 1975): " The damming of a
previously navigable waterway by a state cannot divest Congress of its control over a potentially useful artery of
commerce, since such obstructions may always be removed .... However, if the damming of a waterway has the
practical effect of eliminating commercial maritime activity, no federa l interest is served by the exercise of admiralty
jurisdiction over the events transpiring on that body of water, whether or not it was originally navigable."
                                                          25
        Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 58 of 114
REGION 9 DRAFT(11.21.16}


This pri nciple of continued jurisdict ion over art ificially severed portions of navigable waters applies
to CWA jurisdiction. The Ninth Circuit addressed the question direct ly, in a case where an old
irrigat ion diversion rendered a portion of t he navigable waters dry, long before passage of the
CWA. U.S. v. Moses, 496 F.3d 984 (9th Cir. 2007 ), cert. denied 128 S. Ct. 2963 (2008). In Moses, the
court stated, "we do not see how a mere man-made diversion, however long ago undertaken,
could change Tet on Creek from a wa ter of t he United St at es into something else." Id. at 989.
Similarly, in Benjamin v. Douglas Ridge Rifle Club, 673 F. Supp. 2d 1210, 1218 (2009) the Oregon
district court held t hat man-made berms which severed the hist o ric connection between w etlands
and a cree k, "cannot eli minat e t he CWA's jurisdiction over a w at er of the United States."
As wit h Teton Creek in t he Moses decision, t he j urisdictiona l question here relates t o a porti on of
the navigable-in-fact waterbody t hat was rendered non-navigable by an art ificial obst ruction pri or
to passage of t he CWA.

        B.      Past Commercial Navigation
It is undisputed t hat San Fra ncisco Bay is a navigable-in-fact water of the Unit ed States due to its
current uses, and long history of use in interstate and foreign commerce. Wat ers of t he Bay, in t he
form of major and minor tidal sloughs, extended lateral ly throughout .the area of sa lt marsh that
was diked off from t he Bay to become t he Redwood City Salt Ponds. In many parts of t he sa lt
ponds, the remnant channels are still visible in aerial photographs.
To the extent that these historic portions of Sa n Francisco Bay have survived (i.e., have not been
lega lly converted t o fast lands), t he waters remain subj ect to f ederal jurisdiction under the CWA.
In addition, EPA conduct ed an invest igat ion of histori ca l records pertain ing to commercial
activit ies in t he area of t he Redwood City Sa lt Ponds.
                1.      Evidence of Past Navigability
The historic evidence shows t hat t he major sloughs with in and near t he Redwood City Salt Ponds
site were of sufficient size and dept h to be navigated by sma ll vessels. There is significant
docu ment ation of commercial navigation in nearby Redwood Creek and other connected waters,
as well as commercial harvesting oyster and brine shrimp fi sheries, but not specifically within the
bounds of t he current Property.
                        a)      The pre-development geography of the area
Two large navigable Sa n Francisco Bay channels originally bordered and intersect ed t he area that
is now t he Redwood City Sa lt Ponds (See Figure S):
       (1) The Redwood Creek estuary on t he west sid e. St einberger Creek, a signifi cant tidal
channel of Redwood Creek extended into the southern section of t he existing cryst all izer ponds
(Ponds 5-8). Two other Redwood Creek sloughs extended into the area subsequently developed
into north central portion of the crystalli zers (Ponds 1-2 and 5-6).
        (2 ) The West point Slough complex on the nort hern and eastern sides. Westpoi nt Slough is
the largest arm of the Redwood Creek estuary, w ith t w o major bra nches, First Slough and Flood
Slough.



                                                    26
        Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 59 of 114
REGION 9 DRAFT (11.21 .16)


               (a) First Slough bisected the Property, and its many tributary sloughs extended
throughout the area subsequently developed into crystallizer ponds 1-4 and 6-9, and bittern and
pickle ponds 7A, 8e, 8w, and 9.
                (b) The Flood Slough arm and its tributary sloughs extended into the area
subsequently developed into bittern and pickle ponds 7B, 7C, 9 and 9a, and bordered much of the
east side of the Property.

In 1858, the United States Coast Geological Survey (USCGS) took depth measurements of some of
the main tidal channels in and around the Property from boats in Redwood Creek, Westpoint
Slough, First Slough, and other channels. See Figure 6. By t he late 1800's, sedimentation in the
tidal sloughs raised their bottom elevations and dredging was required to keep Redwood Creek
open to sh ipping.




Figure 5. Outline of Contemporary Salt Ponds Boundaries Overlaid on 1897 USCGS T-Sheet
Resurvey (Courtesy of NOAA) (from Appendix X)




                                               27
         Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 60 of 114
REGION 9 DRAFT (11 .21 .16}


                                                                                                 f lt~f4b         I• u           1    •
                                                                                                 I hi lt·r                l· IOfo11""
                                                                                                        1 11 .tll•\                I
                                                                                                 I     !ll"r1fl.tt'.. • • I
                                                                                                            !l ... 4'~          J.u,...,
                                                                                                 , ,.,,... . .... ,,
                                                                                                 I I
                                                                                                                      \
                                                                                                 I    .11   t   It' 11        w,~r 1"1~

                                                                                                                          ~
                                                                                                                              , .. , ,,
                                                                                                     I I t 1      I            11 I 111




                                                                                                                ...... ...
                                                                                                                       ,. .. ·- ...


                                                  ----··
Figure 6. Historic Tida l Channels Digitized from 1857 T-Sheet. Channel Dept hs in First Slough are
Derived from the 1858 H-Sheet . (Right) Details of Channel Depth in First Slough. (from Appendix X)


                          b)     The history of commerce and commercial navigation
There is substantial documentation of historical commercial navigation within and around the
Redwood Creek estuary. As early as the 1830's, animal hid es were sh ipped t hrough t he estua ry
from a navigation point approximately four miles inland from the Bay. Starting around 1851, the
Redwood Creek estuary developed as a center for the commercial shipping of lumber, grains,
livestock, and other commodities. A portion of the main channel was developed into the Port of
Redwood City and by t he early twentieth centu ry, "fi shers, hunters, stockmen, and salt makers all
participated in a thriving economy based on the estua ry and its shoreli ne." 48 The town of
Mezesvi lle, later renamed Redwood City, developed inland from the port.
As with the rest of the Bay economy, historic commerce in this area was closely tied to the
productivity and relative access of the shoreline baylands. From the 1870's to 1930's, oysters were
commercially harvested from around the western edge of the South Bay, including the mudflats of
Redwood Creek, Westpoint Slough, Greco Island, Coyot e Point and Dumbarton Bridge (Figure 7) .49
The Morgan Oyster Company, the prima ry land holder, established oyster beds on approximately
3,000 acres of tidal mudflats. They utilized specialized shallow-draft, flat-bottomed schooners to
harvest the oysters from the tida l fl ats and transport the catch to nearby ports. Chinese shrimp
fishermen also took advantage of the mudflats, harvesting shrimp from the flats via shallow-draft


48
  SFEI 2016 at 31-32.
49
  Blue World Web Museum, Maritime Art Collection (web page depicting model of the Oyster Schooner Louisa
Morrison), accessed January 2016. http://www.blueworldwebmuseum.org/item.php?category=&title=Half-
Model of the Oyster Schooner Louisa Morrison&keyword=oyster+schooner&id=63&catld=: Darold Fredricks,
Peninsula Oyster Farms, Rediscovering the Peninsula, The Daily Journal, May 26, 2008, accessed January 2016.
http://www.smdailyjournal.com/articles/lnews/2008-0S-26/peninsula-oyster-farms/92459.html
                                                        28
         Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 61 of 114

REGION 9 DRAFT (11.21.16)


sailing junks and nets.50 These vessels allowed them to access waters as shallow as· 4 feet. In San
Mateo Cou nty, the shrimpers staked nets in the mudflats in the northern vicinity of Dumbarton
Bridge and off Bair Island.
After the collapse of the oyster industry in the 1930's, Pacifi c Portland Cement Company (later
Ideal Cement) dredged oyster shell hash from defunct oyster beds around Redwood Creek and
Westpoint Slough in order to ma ke cement. Thei r m ain cement-ma king plant w as located in
Redwood City, which operated until 1971. The San Francisco Shipbuilding Com pany operated
adjacent to the cement company until 1918, utilizing the loca l cement t o make concrete ships. 51
                                                ,
Native Americans and early Europeans utilized the South Bay marshes to cultivate sa lt as a
valuable commod ity. 52 The Oh lone Tribe accessed the tidal marsh channels either by foot or in
shallow-draft tule boats. Early in the twentieth century, com mercia l salt production began in
earnest with the consolidat ion of shoreline parcels and large-scale levee construction arou nd the
South Bay.
By the 1950's, va rious sa lt work operations in Redwood City were fully consolidat ed under Leslie
Salt. The salt facility's proximity to the deep-water commercia l channel as well as access to bay
water for sa lt ope rations allowed for substantial com mercial vigor. However, by 1974 Les lie Sa lt
scaled down sa lt production significantly, and other niche industries such bittern by-products and
fi sheri es made use of any idle salt ponds.
Begi nning in t he 1960's, a signifi cant brine shrimp fishery existed in the constructed salt ponds
throughout t he South Bay. In 1964, Leslie Salt and Steinhart Aquariu m formed the San Francisco
Fish Farms (later San Francisco Bay Brand) to sell live bri ne shrimp produced within San Francisco
Bay sa lt ponds to tropica l fish hobbyists. At that t ime, Sa n Francisco Bay was one of only two
commercia l sources for brine shrimp in the United Stat es (t he other being the Great Salt Lake) .53
High production levels of t he shrimp cou ld only be achieved via exploitation within the sa lt ponds,
as production is achieved at sa linity levels between 80-250 parts per thousand (ppt) . Brine shri mp,
or Artemia fran ciscana cysts, were harvest ed from the sa lt ponds using specia lized fl at-bottomed
skimmer boats from which large dip nets were deployed. 54 From the 1970's to 2000,
approximately 1.5 million pounds (680 tons) of brine shri mp were ha rvested annually from the
South Bay sa lt ponds. California Department of Fish and Wildlife (CDFW) fishery data from t he
mid-1980's provides value ranges for the brine shrimp from 5 cent s to 3 dollars per pound, wh ile a
table from the year 2000 for an East Bay landing location list s 460,000 pounds brine shrimp
caught for a value of 1 cent per pound.55 An additional robust fisheri es specific to the South Bay
salt ponds thrived in the 1960's t o 1980's, where fisherm en harvest ed longjawed mudsucker and


so FoundSF, webpage for digital archives of San Francisco, specifically for Chinese Shrimp Farmers, accessed on
January 6, 2016. http://www.foundsf.org/index.php7title=Chinese shrimping village.
51
   SFEI 2016 at 32-33.
52
   Id. at 29-30.
53
   Food and Agriculture Organization of the United Nations (FAO), Cultured Aquatic Species Information Programm e,
Artemla spp., text by G. Van Stappen, in FAQ Fisheries and Aquaculture Department, updated October 11, 2011,
cited January 13, 2016. http://www.fao.org/fishery/culturedspecies/Artemia spp/en
54
   J. Siu, personal communication with Bart Lane, private fisherman, January 2016.
ss J. Siu, personal communication with Becky Ota, CDFW, January 2016.
                                                           29
        Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 62 of 114
REGION 9 DRAFT (11.21.16)



topsmelt fo~ t he bait f ish industry. 7 Despite the shallow depths of t he salt ponds, modified craf t
were able to navigat e these w at er bodies.
                                                                                            •1&1111 11u 111.ro f!' o.f 11-1
                                                                                            \1 1" _, , , ,~,,· , /'~ Cll' O
                                                                                            • · •'I' .. 1   I ltjo I   •~II   I I
                                                                                            ~ h 1 ti .. ' I• \\IJ"     I I I        11
                                                                                             ll"l'• •Mtii'I' 1li.        r l ll1\ I
                                                                                            10111




Figure 7. Historic Places of Interest in Proximity to Redwood City Salt Ponds (from Appendix X)


                        c)      Summary
There is subst ant ial evidence of commercial navigation in t he immediat e vici nity of t he current -
day Redwood City Sa lt Ponds, and more specifi c evidence of navigation in t he maj or sloughs t hat
hist ori ca lly reached into the site (First Slough and Redwood Creek). M any ad dit iona l sloughs would
have been navigable by small cra f t t hat were commonly used in the Sout h San Francisco Bay t o
harvest oyst ers and sh rimp. In addition, brine shrimp and bait fish were commercia lly harvested
fro m area sa lt ponds. However, there is very little inform ation on the specific sloughs and ponds
that had been used for these purposes. The determinative fa ct or is t hat the severed sections of
the s l ~ ug h s had been pa rt of t he expanse of t he traditionally navigable w at ers of Sa n Francisco
Bay.

        C.      Current Commercial Navigation
Cargill's levees are periodically maintained, in pa rt, by the fl oat ing; clamshell dredge, The Mallard,
which accesses salt ponds from either of two dredge locks. The M allard accesses the ponds via an
excavated t idal channel at two pre-approved dredge lock locatio ns adjacent to Bittern Ponds 9
and 9A. Figure 1. The follow ing narrative of how The Mallard accesses t he salt ponds is ta ken
largely from descripti ons contained in U.S. Fish and Wildlif e Service (USFWS) (1995), WRA (2000),
BCDC (1995) and BayKeeper (2015). See Figures 8a and 8b . The Mallard typica lly excavates a 40-

                                                    30
            Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 63 of 114
REGION 9 DRAFT (11.21.16)


foot wide cha nnel entrance through mudflats/sa lt marsh in order to float t he dredge into the locks
tida l pond . At high tide the dredge then closes the t idal breach to the lock entrance and
subsequently excavates material to open t he dike. Once the dredge is floating at a suitable
elevation, it enters the sa lt pond. The dredge then closes the entrance chan nel to the salt pond.
The salt pond chann el must be dredged below the existing sa lt marsh surface elevation in order to
maintain a minimum 4-foot draft for The Mallard to navigate. Some channels or borrow-dit ches
that are excavated for mud to repair dikes are ext ended with t he sa lt ponds t o provid e navigation
access across ponds to work areas. Once the dike maintenance/repair work is complete within the
sa lt ponds, The Mallard exits by the dredge lock following the access process in reverse.


This use of The Mallard demonstrates the current physical capacity of the Redwood City Salt
Ponds to support commercial navigation when the ponds are filled .


                                                            -. ..__ '-,.".._•. ____
                                                             -~j;.;;; p;,;,<J

                                                                   .....   ~
                                                                                -   -·· ....... ........... - _,.
                                                                                           ~-




                                                                                                 ..._...
                                                                                                             ~


                                                                                                           .. .,.,, .... ..
                                                                                                                  /
                                                                                                                  ,,,..'
                                                                                                                           ~/l




                                                                                ·~   ·-.   (
                                                                                                   --~

                                                                                                  .--~-~ -~-- '   (
                                                                                           \~--~~ ·~.y,S~~I•
                                                             -     ......__                --- if---- ....~·:?                !

                                                           L. ~«Bk>~-·•                     ......... _ _   --·-···- --- j




                                                             1
                                                             I
                                                             l

      ...   __   .. ·-···- -···-·--   --- ..   J
                                                             I
                                                             L. . . :'..~::~. . .-··-.............. .
                                                             ~ .'1.'J• 1!

                                                                                                   ·-
Figure 8a . Sequential Depiction of The Mallard accessing Salt Ponds via Dredge Locks




                                                   31
           Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 64 of 114
REGION 9 DRAFT {1 1.21.16)




                                               --.
                               ______!                      j     llll';orSk>ugh

                                                            L _ ......... -·-· ··•·•• " '

          '~i· l' '
Figure 8b. Sequential Depiction of The Mallard accessing Sa lt Ponds via Dredge Locks, Cont.


           D.         Susceptibility to Commercial Navigation
EPA has eva luated the susceptibility of the Redwood City Salt Ponds for use in commercia l
navigation by considering the present physical characteristics of the ponds, and the navigable uses
to which the ponds could be put with reasonable improvements. See criteria in Section IV.A.2. The
preceding discussion of The Mallard demonstrates that the ponds currently have t he physica l
capacity to support navigation of relatively la rge vessels. W ith reasonable improvements, the
ponds are susceptible to interstate or foreign commerce and recreational navigation by virtue of
their adjacency to San Francisco Bay, consistent with past and current uses of the Bay.

The Salt Ponds are nestled in a mosaic of land-uses fringing the shoreline of South San Francisco
Bay, ranging from open-space preserves to commercia l complexes and residentia l areas (Figure 1
and 2). The property is currently zoned as Open Space, with the west side of t he property
designated as Urban Reserve (i .e. planned "to expand the li mits of the urbanized area of the City")
and the east side as Preservation. 56 The entirety of the site is in the 100-yr floodp lain. Redwood
City General Plan has several policies concerning regu lating and restricting new development
w ithin the 100-yr floodplain in orde r to reduce potential flooding damage and to minimize
encroachment into sensitive bayland habitats. These include restoration of tidal marshes as

56
     Redwood City General Plan, October 11, 2010.
                                                     32
         Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 65 of 114
REGION 9 DRAFT(11.21 .16)



appropriate, encouragi ng contiguous w ildlife habit at and movement corrid ors, consultation w ith
outside st akeholders regarding t he ma nagement and restoration of open space lands, and
evaluation of the adequacy of upland-bayland transit ion zones for wi ldlife refuge during high-tide
events and fl ooding. Numerous industrial and commercia l enterpri ses abut t he northwest portions
of the sit e along Sea port Bo ulevard, including t he Po rt of Redwood City, Pacific Shore Center offi ce
park, and Westpoint M arina. In addition, large-sca le corporat e business parks locat ed wit hin t he
Highway 101 transportation corrid or (including the new ly relocat ed Facebook Inc. campus in
M enlo Park) brin g t housa nds of people near the site every day.

Direct ly surrounding the site are Bedw ell Bay Front Park and t he Ravenswood Unit of the South
Bay Salt Pond Restorat ion Proj ect (SBSPRP) t o the east, and f ederal and st at e agency ecologica l
preserves t o the north (Greco Island) and west (Bair Island) . Other protect ed lands near t he sit e
are the Ravenswood Open Space Preserve and the Palo Al to Baylands Preserve to the southeast.
Greco and Bair Islands and the Ravenswood Complex are all part of the USFWS Don Edwards
National W ildlife Refuge (Refuge), w hich encompasses approximat ely 30,000 acres in t ot al around
the South Bay. The Redwood City Sa lt Ponds lie wholly w ithin the proposed additions bounda ry for
the Refuge that identifies pot ential lands of significant conservation value for acqu isition in the
South Bay.57 The Ref uge lands of t he South Bay are a recreational destination for loca l, st ate, and
intern ational visit ors with approximately 1.5 million visitors a year.58 Public uses include
environm ental education, interpretive hikes, hunt ing, fishing, and wildlife observation such as
birding. The regional economic value of the Refuge in providing t hese recreational opportunit ies
t o the loca l communit ies has been quant ifi ed: 2006 annual revenue included $8.3 million in
employment income, $3.8 million in ta x revenue, and an economic return of $44 per $1 Refuge
budget expendit ure. 12

Ecologica l restoration of degraded tidal marshes and form er salt ponds has occurred and is
currently occurri ng in proximity t o the site. See Figure 2. Sa lt marsh restoration is recognized to be
locally and regionally significant and necessary for increasing services and benefits related t o
recreati onal use, ecological habitat improvem ent, endangered species preservation, fl ood
prot ection, and coastal resiliency in response t o sea level rise. 59 Act ivit ies associat ed with typica l
sa lt pond res toration include breaching/bui lding/maintaining levees, grad ing/filling ponds,
dredging/deepening ponds, ditches, and waterways, removing or constructing water
impoundment structures, and restoring marsh t idal channels. Improvem ents related t o increasing



57
   USFWS, Final Environmenta,I Assessment: Potential Additions to San Francisco Bay National Wildlife Refug e,
Alameda, San Mateo, and Santa Clara Counties, California, March 1990.
58
   USFWS and California Department of Fish and Game (CDFG), South Bay Salt Pond Res toration Project, Final
Environmental Impact Statem ent/Report, Volume 1, December 2007; Carver, E. and Caudill, J., Banking on Nature
2006: The Economic Benefits to Local Communities of National Wildlife Refug e Visitation, USFWS, Division of
Economics, September 2007.
59
   San Francisco Bay Area Wetlands Ecosyst em Goals Project, California St at e Coastal Conservancy, The Bay/ands and
Climate Change: What We Can Do, 2015, Baylands Ecosystem Habitat Goals Science Update 2015.
                                                         33
         Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 66 of 114
REGION 9 DRAFT {11.21.16)



public recreational opportunities can include walking trails, water t rails, wildlife observation
infrastructure, and interpretive kiosks and exhibits.

The San Francisco Sout h Bay salt ponds have been identified by numerous resource agencies
(USFWS, EPA, ACOE, RWQCB, CDFW, BCDC and the Coasta l Conserva ncy} to be logical and feasible
locations for restoratio n of sa lt marsh after the termination of commerci al salt production . The
San Francisco Bay Plan ca lls for support of regiona l restoration goals for managed and unm anaged
salt ponds as well as increasi ng wildlife compatible recreationa l opportun ities. 60 Historical ly, Bair
Island, Greco Island, and t he Ravenswood Complex (SBSPRP} were formerly natural tida l m arshes
and mudfl ats fu lly or partially converted to commercia l salt ponds. 61 Bair Isla nd and Ravenswood
are currently undergoing large-sca le restoration efforts to enhance the Refuge.62 As Greco Island
was only part ially diked in the past, the island successful ly self-recovered once anthropogenic
activities there were aba ndoned and the dikes collapsed. Greco Island is recognized as one of the
largest remaining extents of relatively undisturbed t idal marsh within the Refuge.63

Restoration efforts near the Property have been demonstrated to be ecologica lly effective. The
Redwood City Sa lt Ponds have equivalent landscape attributes as the Ravensw ood Complex and
Bair Island, and thus is subject to simi la r results with reasonable improvement. Once levees are
breached, marsh sed imentation accretion rates have been higher than expected at the SBSPRP
sites even w ith heavily subsided ponds.64 Researchers for t he SBSPRP have documented the
doubling of counts and diversity for some bird guilds, and increased fi sh diversity, particularly
native species, with sa lt pond rest oration management. 65 South Bay sa lt ponds that have been
decommissioned from salt production and are only minimally open to t idal waters have extremely
high primary {approximately double the world's most productive estuaries) and secondary
production rates, indicating high potential ecological value for wi ldlife. 66 Endangered species have

60 BCDC, San Francisco Bay Plan, 2012. http://www.bcdc.ca.gov/pdf/bayplan/Plan Map 7.pdf
61 H. T. Harvey & Associates, Bair Island Restoration and Management Plan: Existing Biological Conditions, June 05,
2000; USFWS and CDFG, Final EIS/EIR Bair Island Restoration and M anagement Plan, Don Edwards San Francisco Bay
National Wi ldlife Refuge, Bair Island Ecological Reserve, Appendix C, June 2006; USFWS and CDFW 2007; W estpoint
Marina and Harbor. 2015. Webpage titled 'History of Westpoint Harbor', accessed on December 11, 2015.
http://westpointharbor.com/story/
62
   South Bay Salt Pond Restoration Proj ect (SBSPRP). Webpage for 'Track Our Progress', accessed on September 28,
October 13, December 1, 2015. http:Uwww.southbayrestoration.org/track-our-progress/ ; USFWS 201Sa, Webpage
for Don Edwards San Francisco Bay, Bair Island, accessed on December 16, 2015.
http://www.fws.gov/refuge/don edwards san francisco bay/Bairlsland.html
63 USFWS, Comments regarding the Notice of Preparation of Environmental Impact Report for the proposed Saltworks

Project, City of Redwood City, San Mateo County, California, Janu ary 10, 2011.
64
   J.Siu pers. comm with USFWS and Coastal Conservancy, 2015.
65
   USFWS and U.S. Geologica l Survey (USGS), 2014 Annual Self-Monitoring Report Don Edwards San Francisco Bay
National Wildlife Refuge, Freemont, California, prepared for the California Regional Water Quality Control Board and
National Marine Fisheri es Service, 2015; Email correspondence between USGS and USFWS staff regard ing summary
of "Salt Pond Waterbird Survey Data Summary: September 2012 - August 2013" by J. Scullen et al., San Francisco
Bay Bird Observatory, March 24, 2015.
66 Thebault. J, Schraga, T.S., Cloern, J.E., and E.G. Dunlavey, Primary production and carrying capacity offormer salt

ponds after reconn ection t o San Francisco Bay, Wetlands, Vol.28, No.3, 2008, pp. 841-851.
                                                             34
         Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 67 of 114
REGION 9 DRAFT (11 .21.16)



returned to some of the restored areas, such as the California Ridgway's Rai l and the Sa lt Marsh
Harvest Mouse within the Alviso Complex ponds. 67 There is confirmed nesting of the threatened
Western snowy plover at both Ravenswood and several of the Redwood City Salt Ponds (R7B, R7C,
and 9). 68

Tidal marsh restoration has spurred enhancement of water-based recreat ion and public access
opportun ities in the South Bay, where t here is a noted lack of recreational watercraft access. 69
Safe and neighboring public launch sites for non-motorized sma ll boats a·nd human-powered
crafts (kayaks, canoes, row boats, kiteboards, etc.) is a priority for expa nsion and enhancement of
the San Francisco Bay Water Trail, designated by t he California legislature in 2005 to provide t he
                                                     °
public with access to t he Sa n Francisco Bay.7 Currently, there are on ly two designated Water Trail
stations in the entire South Bay, Palo Alto Sai l Station (within the Palo Alto Baylands Nature
Preserve) and Alviso Marina County Park. SBSPRP is investigating a potential water craft launch
point for Ravenswood, potentially near Flood Slough, where there is a recogn ized need for a San
Francisco Water Trail station. Westpoint Slough and Redwood Point are common South Bay kayak
destinations. 71 Severa l commerci al recreational watercraft outfitters provide commercial kayak
and canoe tours of nearby sheltered routes in the sloughs of Bair Island, First Slough, and
Westpoint Slough. The launch point is typically t he Port of Redwood City public boat launch, and
kayakers note that the tide levels should be a minimum of 4 f eet to navigate within the Bair Island
sloughs. 72 The Bair Island Aquatic Center, just south of Bair Island M arina, provides a private
rowing launch location. There are also opportuniti es for the public to actively engage in
restoration actions at both Ravenswood and Bair Island sites, such as volunteer canoe trips to
work on Bair Island pulling invasive plants or planting natives. 73

Deeper draft recreational boats have a few locations to uti lize in the Redwood Creek area .
Westpoint Harbor is the newest marina in the South Bay, providing boat and small craft berths.
Currently it is a private marina, but public access is planned in the future. 74 Another private
marina, the Bair Island Marina, is located at the mouth of Redwood Creek in Redwood City. Two
other marinas located near the Bair Island Marina (Pete's Harbor and Docktown Marina) recently




67 http://www.southbayrestoration.org/news/#topic3      .
68
   Wetland Research Associates, Inc. (WRA), Draft Environmental Assessment: Cargill Salt Maintenance Activities,
BCDC Permit Application No. 4-93, October 1994; USFWS 201Sc; Email correspondence, between USFWS staff
regarding confirmed sightings of western snowy plover adult and chicks on Pond 9 levee, Ju ly 18, 2013.
69
   http://sfbaywatertra i I. org/map/, http://www.ci.sausalito.ca. us/M odu les/ShowDocu ment. aspx?docu men tid=4450
10
   Bay Access Inc. 2003, California State Coastal Conservancy, 2011.
71
   http://www. padd Ii ng. net/places/showRepo rt. html?l03, https://cowboygrrl. word press.co m/tag/westpoi nt-
sl ough/.
72
   http://www.o utbackadventu res.com/trips_ classes/kayaking/kayak_ trips/ba i r_island/,
https ://www.r ei.com/events/full-moon-kayak-to u r-san-francisco-bay-area/redwood-city /121998 .
73
   http://www.savesfbay.org .
74
   J.Siu personal communication with West Harbor staff, December 3, 2015.
                                                            35
         Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 68 of 114
REGION 9 DRAFT (11.21.16)


closed. The Port of Redwood City offers t he only municipal public boat launch and fishing pier in
the immediate area, and is located west of Seaport Blvd on Redwood Creek. 75

M anaged South Bay salt ponds provide commercia l activities in the form of fishing and hunting.
Within the Don Edwards Refuge, waterfowl hunting is managed on approximately 10,000-acres
from October t o January.76 Waterfowl hunting occurs on Bair and Greco Islands, and in ponds 1
and 2 of the Ravenswood Complex. 77 Year-round fi shing is permitted in t he Refuge, either by boat
or on fi shing piers, although it is not allowed in small slough channels. Visitor counts in the Refuge
for hunting and fishing were 3,800 and 3, 700, respectively, in 2006.12 As previously noted, brine
shrimp historically provided a robust commercial ha rvest from Bay area salt ponds to supply 'sea
monkey eggs' and fish food to the aquari um industry. 78 Today the bulk of brine shrimp harvested
in America comes from the Great Sa lt Lake due to current global demand of approximately 2500-
3000 tons of cyst s per year.79 However, the Bay salt ponds do occasionally provide brine shrimp
cyst inoculum for large-scale harvesting in internat ional sa lt operations.80

Fut ure regional land-based planning efforts would furth er encourage public use and access of the
area surrounding the Redwood City Salt Ponds. The San Francisco Bay Trail is a significant effort to
link existing park and recreation facilities around the Bay to furth er pu blic access.81 Approximately
9 miles of proposed con.struction and improvement of t he Bay Trai l is planned in direct proximity
to the Redwood City Sa lt Ponds. 30 Specifica lly, the SBSPRP's Ravenswood Complex, which has
completed numerous access-related actions to date including constructing walking trai ls and
insta lling interpretive stations and viewing platforms, will connect non-cont iguous segments of
the Bay Trail. One proposed trail segment west of the complex would be located on the levee t o
the south of the Redwood City Salt Ponds. Con necting t he Bay Tra il in t his area will provide both a
conti nuous recreational corridor as well as provide a potential local comm uter route for the
adjacent business parks.

The Redwood City Sa lt Ponds are susceptible to navigation in interstat e or foreign commerce .
They current ly have the physical ca pacity to support navigation, and they may reasonably be
improved to create useable navigable connections to the adjacent waters of San Francisco Bay, as
demonstrated by existing salt pond restoration project s, the presence of commercial recreational
watercraft outfitt ers in the region, and the pote ntial for increased watercraft use.


75
   SF Gate, Sunday Drive: Port of Redwood City, February 1, 2014, accessed on August 27, 2015.
b ttp ://www.sfgate. com/o utd oars/ sun dayd rive/ art lcle/Su nd ay-Drl ve-Port-of-Red wood -City-5196945. ph p
76 USFWS, webpage for Don Edwards San Francisco Bay, Waterfowl Hunting Information, accessed on December 16,

2015 (USFWS 2015b). http://www.fws.gov/refuge/Don Edwards ·san Francisco Bay/hunting.html
77
   USFWS, Don Edwards San Francisco Bay National Wildlife Refuge Final Comprehensive Conservation Plan, 2011
(USFWS 2011b).
78
   Life Science Environmental Consultation·and Restoration Services, South Bay Salt Ponds Initial Stewardship Plan,
prepared for USFWS and CDFG, June 2003. http://www.sfbb.com/company.php# .
79
   FAO 2016.
80
   J.Siu personal communication with San Francisco Bay Brand st aff, December 29, 2015.
81
   Association of Bay Area Governments (ABAG), San Francisco Bay Trail Plan Summary, 2015, accessed October
2015. http://baytraii.org/wp-content/u ploads/2015/12/Sa n-Fraocisco-Bay-Trail -Bay-Tra ii-Pl an-Su mmary.pdf
                                                               36
            Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 69 of 114
REGION 9 DRAFT (11.21.16)




            E.       Ebb and Flow of the Tide

The Redwood City Sa lt Ponds conta in numerous sloughs which had been subject to the ebb and
flow of the tide prior to levee construction. ACOE evaluated the pre-construction status of some
of these sloughs for its RHA determination, and concluded that on ly a limited number would have
been below MHW at the time they were severed from tidal influence. EPA believes this
determination was too narrow because ACOE misinterpreted the maps. However, for purposes of
determining CWA jurisdiction over "waters which are subject to the ebb and flow of t he tide," only
the presence or absence of existing tidal influence is relevant.

ACOE determined that for the Eastern Section of the Property, which was developed for sa lt
production in the 1940's pursuant to a RHA Section 10 permit for levee construction, certa in
                       11
"double-sided sloughs marked on the 1857 and 1897 T-sheets continue to be subject to RHA
jurisdiction because these sloughs had been below MHW prior to development and rema·ined
below MHW since the area was diked off from San Francisco Bay, and because ACOE retained
jurisdiction pursuant to the terms of the Section 10 permit.

EPA's subcontractor, the San Francisco Estuary Institute {SFEI), has expertise in interpreting T-
sheets and H-sheets, including knowledge of the mapping conventions of the US Coast Survey and
the individual cartographers who mapped San Francisco Bay in t he nineteenth century. As the SFEI
report explains, the distinction between single line and double line depictions of tidal sloughs does
not represent a different t idal elevat ion. "Because of the physical li mits of how closely two para llel
lines can be drawn before they converge, tidal marsh cha nnels narrower than two pen-point
widths had to be drawn as single lines... . Based on 20 measurements taken throughout the site,
double-li ne channels were mapped to an average width of 8.5 feet before the chan nel was drawn
with a single line. Thus, single-line cha nnels may be as wide as about 8 feet and taper to sma ller
widths." 82 See Figures 5 and 6.

All of the sloughs marked on the 1897 T-sheet would have been subject to the ebb and fl ow of the
tide. "It is clearly evident that the base elevations of all channels, including the headward reaches
of first-order channels, are below MHHW." 83 Most of the upper order channels li kely had bottom
elevations below MHW. The T-sheets also show the approximate Mean Lower Low Water (MLLW}
contour line in some of the larger channels.

ACOE did not address the former sloughs and marshlands in the Western Section of the Property,
which was developed for salt production in the early twentieth century. The T-sheets depict a
similar network of sloughs using double and single lines throughout this section, prior to the levee
construction that began soon after the 1897 T-sheet was prepared. By approxil')1ately 1930, the
operators in the Western Section had dredged the bottoms of most of t he sa lt ponds and


82
     SFEI 2016, at 11.
83
     Id. at 49.
                                                   37
           Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 70 of 114
REGION 9 DRAFT (11 .21.16)


eventually obliterated the traces of some, but not all, original tidal sloughs. Their locations within
the salt ponds have remained below MHW.

All of the t idal sloughs on the Property had been part of the waters of San Francisco Bay, subject
to the ebb and fl ow of the tide, befo re they were cut off by levee construction . Since t he levees
were in place prior to the CWA, the interior ponds are not tidal waters for purposes of the CWA
jurisdictional analysis. Therefore, the Redwood City Salt Ponds, including the former sloughs
within salt ponds, do not meet the separate criteria for waters subject to the ebb and fl ow of the
tide .

V.         Impoundments of Waters of the United States

"All impoundments of waters otherwise defined as waters of t he United St ates under t his
definition" are waters of the United States. 40 C.F.R. § 230.3(s}(4). The latera l li mit of jurisdiction
over impoundments is the ordinary high water mark of the impounded water.

Prior to construction of the Redwood City Salt Ponds in the early 1900's through 1951, the areas
enclosed by the levees had been marshland containing an extensive network of subtidal and
intertidal channels subject t o the ebb and flow of the tide. Figure 5. The bottom elevations of
these channels was below the MHHW mark, and for many channels, below the MHW mark. The
elevation of th e adjacent marsh was largely, if not entirely, between MHW and the HTL.84 Figure 6.
Construction of the exterior levees impounded the waters of these tidal wat ers. For decades,
operators of the Redwood City Salt Ponds brought Bay waters into these impoundments for thei r
salt -making operations. Until at least 1951, when Leslie Salt completed construction of its first
pipeline con necting the Newark faci lity to the Redwood City, all water brought into the Redwood
City ponds must have been taken in directly from the adjacent Bay, presumably through tidal
gates, but possibly using pumps at times. EPA has little information regarding the frequency of this
practice after the first transbay pipelin e was completed, but understands that it has occurred from
time to time until at least 2002.

ACOE has asserted jurisd iction over Sa n Francisco Bay waters impounded by sa lt pond levees
before and after passage of the CWA. In 1971and1972, the San Francisco District of ACOE
published two Public Notices, stating that ACOE had changed its policy and would henceforth
require permits for all "new work" on unfi lled marshland property within the line of "former mean
higher high water," whether or not the property was presently diked off from the ebb and flow of
the tides. 85 Public Notice No. 71-2 2{a ) states: "Th is is in elaboration of our previous Public Notice
No. 71-22, dated 11June1971, an nouncing that the Corps of Engineers is now exercising its
regu latory authorities within the area bound by the plane of the mean of the higher high water.




84
     SFEI 2016.
85
     Public Notice No. 71-22, June 11, 1971, and Public Notice No. 71-22(a), January 18, 1972.
                                                            38
         Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 71 of 114
REGION 9 DRAFT (11.21.16)


Permits are required for all new work in unfilled porti ons of the int erior of leveed areas below
former mean higher high water." 86

At a minimum, under (a)(4), and consistent with ACOE policy, those portions of the salt ponds t hat
had been t idal chann els subject to t he ebb and flow of the tide have rema ined "waters of t he
United St ates." lmpoundment, however, expands the size of the natural water body to the new
OHWM. Since tidal action has been cut off within the salt ponds, (a)(4) jurisdiction over the sa lt
ponds extends to the OHWM of the ponds t hat impounded (a)(l) waters. As depict ed in Figu res 5
and 6, all of the salt ponds impounded (a)(l ) waters.

VI.     Adjacent Wetlands
The informat ion provided t o EPA by Saltworks and ACOE indicates that no wetlands are present
within the interior sides of t he levees of t he salt ponds. 87 EPA, in its limited observations of the
Redwood City Salt Ponds, did not ident ify any wetlands inside the salt ponds.

VII.    Significant Nexus

        A        The Significant Nexus Framework
The Supreme Court's multiple opinions in Rapanos v. United States, 547 U.S. 715 (2006), resulted
in two sepa rat e standa rds for determining CWA jurisdiction over waters that are not navigable in
the traditional sense. The plurality opinion by Justice Sca li a limits ju risdiction to waters t hat have a
"continuous su rface connection" to a " relatively permanent" body of water that is a traditional
navigable w ater. Id. at 742. The term "relatively permane nt" ca n include "seasonal" water bodies
that may lack water during dry months. Id. at 733 n.5. Just ice Kennedy's opinion concurring in the
judgment, rej ects this approach and instead requires a case-by-case evaluation of whether a non-
navigable water has a "signifi cant nexus" to a TNW. Courts have expresse d different views on the
applicability of Scalia's sta ndard 88, but they agree t hat waters meeting Kennedy's significa nt nexus
test are jurisdictional.
Waters may possess a significa nt nexus if "either alone or in combination with similarly situat ed
lands in the region, [the waters] significantly affect the chemical, physica l, and biological integrity
of other covered waters more readi ly understood as 'navigable."' Id. at 780 (Kennedy, J.,
concurring in the judgment). The effect on covered waters must be more than specu lative or
insu bstanti al. Id. Justice Kennedy did not defi ne "similarly situated lands in the region," but at least
one court has addressed the issue in a case of artificially altered waters. In Precon Dev. Corp. v.
U.S. Army Corps of Eng'rs, 633 F.3d 278, 292 (4th Cir. 2011), the Fourth Ci rcu it accepted ACOE's
decision to aggregate the wetlands surrounding two separate artificial ditches because th e ditches
had origin ally been part of the same naturally defined wetland drainage feature.



86
   Froehlke subsequently held that RHAjurisdiction extends only to the MHW mark, not the MHHW mark.
s7 AJD Application, Ex. 23.
88
   See United States v. Robison, 505 F.3d 1208 (11th Cir. 2007), cert. denied sub nom McWane v. United States, 555
U.S. 1045 (2008) (rejecting Scalia's opinion as an alternate basis for jurisdiction).
                                                         39
        Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 72 of 114
REGION 9 DRAFT {11.21.16)


                1.      Functions Considered for Purposes of Determining Significant Nexus

Significant nexus includes an assessment of the proximity, ~nd hydrological and ecologica l factors
impacting the integrity of TNWs. The potentially signifi ca nt chemical, physical, and biological
functions include: (1) the capacity to provide and export organic carbon, nutrients and other food
resources vita l to supporting food webs; (2t nutrient recycling; (3) poll utant trappi ng, filtering,
tra nsformation and transport, including improvement of water quality; (4) sediment trapping; (5)
storage (ret ention) and attenuation of fl oodwaters; (6) contribution of flow; (7) provision of
aquatic habitat supporting the life cycles (e.g., movement and migration, fo raging, feeding,
resting, nesting, breeding, spawning, and use as a nu rsery area) and diversity of fish and w ildlife
species, including habitat for federal ly-endangered and other environmentally sensitive species;
and (8) other relevant factors that cont ribute to the maintenance of water qua lity, aquatic life,
commerce, navigation, recreation, and public hea lt h.89

A water body does not need to perform all of these fun ctions in order t o have a significant nexus.
If a water, either alone or in combinat ion with similarly situated waters, performs any fun ctions
that have a significant impact on the integrity of a TNW, that water has significa nt nexus. See,
e.g., United States v. Cundiff, 555 F.3d 200, 211 (6th Cir.), cert. denied, 130 S. Ct. 74 (2009)
(wetlands provide water storage, habitat, and fi lter acid runoff and sed iment); Precon Dev. Corp.,
Inc. v. U.S. Army Corps of Eng'rs, 603 Fed. Appx. 149, 153; 2015 U.S. App. LEXIS 3704 at 11 (4th Ci r.
March 10, 2015) (wetlands t rap nitrogen, st o re water, slow fl ow and provide w ildlife food and
habitat). In some instances, it may be the lack of a hydrologic connection that shows the
signifi cance that a w ater has on the larger aquatic system. Rapanos at 786.
                2.      Consideration of Physical Proximity in Determining Significa nt Nexus

The potential for a significant nexus is great er with increasing size and decreasing distance of t he
water from the TNW, and w ith the increased density of t he waters in relation to other similarly
situated waters. It is important to consider collectively, or in the aggregate, the relationships of all
fun ctions of a water with the functions of similarly situated waters in t he region t hat have a
signifi cant effect on the physical, chem ica l and biological integrity of a TNW.

                3.      Significant Nexus and the Strength of a Hydrologic Con nection

The absence of a hyd rologic con nection, or the occurrence of an infrequent or short du ration
hydrologic connection does not preclude a finding t hat a significa nt nexus exists between waters.
Even in the absence of a hydrologic con nection, im portant chemica l or biologica l connections may
exist that demonstrate a sign ificant nexus between the site and a TNW. Justice Kennedy's
concurrence in Rapanos noted that in some cases "it may well be t he absence of hyd rologic
connection (in the sense of interchange of waters)" that shows the water's integral f unctio n in
relationsh ip to a TNW (e.g., ret ention of pollutants, water storage, flood red uction or



89
  ACOE, Approved Jurisdictional Determination Form.
http://www.usace.army.mil/Portals/2/docs/civilworks/regulatory/cwa_guide/ app_b_approvedjd_form.pdf
                                                      40
         Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 73 of 114
REGION 9 DRAFT(ll.21 .16)



att enuation). Rapanos at 786. 90 Therefore, the significa nce of a hyd rologic connection t o a TNW,
or lack thereof, must be considered in t he context of the significance of effect s of all other
potential fun ctions on that water.

         B.       Significant Nexus Analysis
The Redwood City Sa lt Ponds are inundated with w at er originating from Sa n Fra ncisco Bay and
from precipit ation, on average, six to nine months of t he year. During the drought yea rs of 2013 to
2015, all of the ponds were inundated for at least th ree months of the yea r. The ponds also have
identifiable OHWM s. Therefore, t hey are " relatively permanent" waters under the Rapanos
plurality criteria. Rapanos, 547 U.S. at 733 n.5.
Artificia l structures in the constructed levees, such as gates, pumps, and t emporary locks, allow
for direct hydrological connections between the ponds and Sa n Francisco Bay. However, the
ponds do not currently have a "continuous surface connection" t o the Bay. At t imes, Cargill uses
these structures to connect the waters of the ponds to Sa n Francisco Bay. 91 EPA has incomplete
information abou t th e historic operation of these structures, but t he available information
indicates that Cargill manages these connections to prevent flow from t he ponds to the Bay most
of t he t ime.
Due to the limited and controlled movement of water from the ponds t o the Bay, EPA has
assessed the potent ially significant effects of the Redwood City Sa lt Ponds, alone and in
combi nation w it h other similarly situated salt ponds in the region, on the chemica l, physical, and
biological integrity of Bay waters.
                  1.       Phys~cal   Proximity, Size and Density in Relation to San Francisco Bay

For purposes of this sign if ica nt nexus ana lysis, Sa n Francisco Bay is the nea rest TNW. Specifica lly,
t he tidal waters of Redwood Creek, Westpoint Slo ugh, First Slough and Flood Slough, w hich are
navigable-in-fact extensions of Sa n Francisco Bay, border almost half of the Property. In addit ion,
t he Bayfront Canal and lowermost Atherton Channel border the south property boundary and are
hydrological ly conn ect ed t o Flood Slough t hrough lea ky tide gates t hat allow tidal waters to enter
and exit the flood channel twice daily. See Figure 1.
The very close proximity of the Redwood City Sa lt Ponds to the waters of San Francisco Bay is a
major reason the pond waters have significant physica l, chemical and biological linkages to San
Francisco Bay. The Redwood City Salt Ponds are hydrologica lly interconnected by surface water
pathways to the adjacent tidal waters of Sa n Francisco Bay. Tida l waters surround the sa lt ponds


so See also, EPA's Connectivity of Streams and Wetlands to Downstream Waters: A Review and Synthesis of the
Scientific Evidence, 2015, and Technical Support Document for t he Clean Water Rule: Definition of Waters of the
United States, May 27, 2015.
91 Jurisdictio n may exist where hydrological connections are artificial, or where movement of the water depends on

human intervention. See Cal. Sportfishing Prot. Alliance v. Diablo Grande, Inc., 209 F. Supp. 2d 1059, 1076 (E.D. CA
2002) (creek connected to traditionally navigable water via underground pipeline); United States v. Adam Bros.
Farming, Inc., 369 F. Supp. 2d 1166, 1177 (C.D. CA 2003) (existence of a hydro logical connection does not turn on a
distinction between the "natural" flow of water and th e "artificial" flow of water; fact that pumping is intermittent
and non-continuous does not affect whether a hydrological connection exist s.).
                                                          41
        Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 74 of 114
REGION 9 DRAFT {11.21.16)


on all sides. The outermost network of dikes dividing the salt ponds from San Francisco Bay are
typical ly approximately 25-40 f eet in top width, and therefore the waters of the salt ponds and
Sa n Francisco Bay are in very close physica l proximity. In addition, during high tides, San Francisco
Bay surface water elevations typica lly are o nly ~ 1~2 f eet below the t op elevation of the outboard
dikes and tidal waters from San Francisco Bay may occasiona lly penetrate the salt ponds as storm
waves or spray. All of the salt ponds and some interna l dikes, but not including the upland
portions of the site's interna l dike system and plant site, are below the elevation of MHW. In t he
absence of protective levees large portions of.the Property wou ld either be permanently
submerged subtidal or twice-daily inundated intertidal habitats (Figures 4a, 4b, 5 and 6). In
addition, t he salt ponds cover approximat ely 1,276 acres and form a dense aggregation of
waterbod ies th at are physically, hydrologically, and biologica lly interconnected.

The close geographic proxim ity, size and density of the Redwood City Salt Ponds in relation to t he
tida l waters of the Bay and other similarly situated or adjacent salt ponds and wetlands (e.g.,
Ravenswood salt ponds immediately to the east, and the Ba ir Island and Westpoint Slough tidal
wetlands immediately to the west and north, respectively) establish a significant physical and
functiona l relationship between these waters; physica l, chemica l and biologica l lin ks between the
salt ponds and similarly situated San Francisco Bay waters form clear ecologica l pathways for t he
back-and-forth movement of materials, energy and organisms. For example, because the salt
ponds are loca ted in very close proximity t o Sa n Francisco Bay, they are more likely to be
frequently connected biological ly to the Bay waters. The fact that hundreds t o thousands of
migratory and resi dent birds move between and utilize the sa lt ponds, often mu ltiple tim es daily,
is direct evidence of the effects of physica l proxim ity, size and density on t he strength of the
biological connections and exchanges between the sa lt ponds and Bay waters.

In summary, the Redwood City Salt Ponds are sufficiently proximate to San Francisco Bay to
ensure that the hydrological, chemical and biologica l fun ct ions perform ed by the salt ponds
consistently and significantly affect and contribute to the ecological integrity of Sa n Francisco Bay.
As sufficiently proximate waters, the salt ponds and nearby San Francisco Bay fun ction together as
an integrated ecologica l syst em or network. This same pattern of hydrologica l, chemica l, and
biological connectivity has been documented in numerous stud ies for other similarly situated salt
ponds and t idal waters in South San Francisco Bay. Therefore, the Redwood City Sa lt Ponds, alone
and in combination with other San Francisco Bay salt ponds in the region, exhibit tight ecological
and functional linkages to the adjacent tida l waters of San Francisco Bay. Even to t he untrained
eye, t he salt ponds appea r connect ed to the San Fra ncisco Bay ecosystem by virtue of t he close
proximity of t heir surface waters and the conspicuous, persistent back-a nd-forth movement of
migratory and resident birds between t he two waters.




                                                   42
        Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 75 of 114
REGION 9 DRAFT (11.21.16)



                2.       Hydro logic Nexus

Collective ly, th e Redwood City Salt Ponds are not hydrologically isolated from the tidal w at ers of
Sa n Francisco Bay. The salt ponds are relatively permanent st anding bodies of water that pond
water in response to direct preci pitat ion and importation of variable sa linity brine water.

The salt ponds, ditches, tide gates and pipes constitute an open hydrologic system t hat receive,
retain, and convey water int o, throughout, and out of t he Property. All salt pond waters are
interconnected by gravity through an integrated surface water conveyance system consisting of
dike gates, ditches, pipes, and pumps, which allows water to be moved during norm al salt
processing operations throughout all sa lt ponds. All sa lt ponds are also fun ctional ly
interchangeable depend ing on the nature of the sa lt-making operati ons. The structu ral integrity of
constructed dikes on the Property must be continuously monitored and maintained in order to
prevent seawater from entering, and pond wat er from exiting, t he site. However, t hese levees and
dikes do not prohibit the flow of water between t he sa lt ponds and Sa n Francisco Bay (see
following discussion) . Notwithsta nding the perimet er dike system, the sa lt ponds and ditches
historica lly and currently have periodic surface, and likely subsurface, hydrologic connections to
Sa n Francisco Bay.

Hydrologic imports to the Redwood City Sa lt Ponds include: (1) precipitation; (2) imported brine
which originated as seawater taken directly from Sa n Francisco Bay at Cargill's Newark plant,
concentrated by evaporation, then piped to the Property; (3) seawater water exchange through
t ide gat es, pipes and pumps adjacent t o tidal First Slough (a part of San Francisco Bay) for use in
salt plant operationa l processes; and (4) periodic sea water exchange between sa lt ponds and t ida l
First and Westpoint sloughs during pond access by The Mallard via dredge locks associated with
levee maintenance and repair activit ies.

Precipitation. On average, t he Property receives approximately 20 inches of annual precipitation
(Table 1). Typica lly, by late-summer t o-late fa ll t he salt ponds are dry. Salt harvest is completed in
November of each yea r. During the period of December-April rainwater typica lly accumulates
w ithin and inundates the sa lt ponds and crysta llizer beds. 92 During t he w inter of 2015-2016 the
salt ponds began filling in response to precipitation in November and all salt ponds were
completely inunda ted by January-February 2016.93

Imported Brine. Brine is water sat urated or highly concentrated with sa lt. Fully-saturat ed brine
(also referred to as pickle) originates as seawater from Sa n Francisco Bay and an unknown volume
is imported annually from Ca rgill's Newark sa lt making operations via a transbay pipeline and
discharged t o fi ll the Redwood City pickle ponds 7A, 78, 7C and 8W near Flood Slough. See Figure
1 for pond locations. Sa lt begins to cryst allize and settle out of solution when brine is fu lly
saturat ed. Beginning in April, brine/pickle is transf erred to crysta llizer beds 1, 2, 3, 4, 5, 6, 7, 8 and

92Douglass lett er to ACOE, February 28, 2002.
93
  Periodic site observations and photographs made from November 2015 - February 2016, by Robert A. Leidy, EPA,
Region 9.
                                                      43
         Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 76 of 114
REGION 9 DRAFT (11.21 .16)


9 where it remains through September until sodi um chloride crystals settle out. When t he sod ium
chloride is removed t he remaining liquid is called bittern. Bittern typically consists of 75% water
and 25% minerals, originating from San Francisco Bay water.

 Redwood City, CA (NOAA Climate Data, Station GHCND:USC00047339)
 Elev: 31 ft. Lat: 37.477° N Lon: 122.239 ° W
 Rainfall Summary     Year NR =No reconl, NOAA reports 110 d(ltafor tl111e period
         BY
                     2005     2006     2007     2008     2009      2010    2011     2012   2013    2014     2015     2016
  CALENDAR YEAR
 January              NR      2.25"    0.58"    4.4 3"  1.18" 6.33"       0 .70"  2.82"    0.30"   0.00"    0.00"    5.21"
 February            4.47"     NR      3 .04"   2.42"   4.78"  2.88"      4.36"   1.01"    0.50"    3.59"   0 .01"   0 .97"
 March               4.35"     NR      0.26"       NR 2.06" 2.31"          5.44"  6.17"    0.71"    1.60"   0.05"    3.61"
 April               1.90"     NR      0.46"     0.00"  0.02"  2.83"      0 .18"  3.12"    0.51"   0.84"    0.01"    0.69"
 May                 0.75"    0.47"    0.03"     0.00"  0.43" 0.66"       0 .34"  0.02"    0.01"   0 .00"   0.04''   0.00"
1June                0.27"    0.00"    0.00"     0.00"  0.06" 0.00"       1.04"   0.17"    0.03"   0.00"    0.10"
'July                 NR      0.00"    0.00"     0 .00" 0.01" 0.00"       0.00"   0.00"    0.00"   0.00"    0.00"
 August              0.00"    0.00"    0.00"     0.00"  0.00" 0.00"       0 .00"  0.00"    0.00"   0 .00"   0.00"
lseptember           0.02"    0.00"    0.29"     0.00"  0.24" 0.00"       0 .00"  0.00"    0.00"   0 .60"   0.01"
 October             0.00"     NR      1.16"     0.00"  3.88" 0.14"       0 .97"  1.75"    0.00"   0.35"    0.02"
 November             NR      0.49"    0.01"     0.00"  0.13"  2.50"       1.22"  3.71"    0.53"    1.00"   2.04"
 December             NR      1.98"    2.42"     3.86"  2.26"  1.75"      0 .04"  6.40''   0.04"   10.74"   3.89''
            Totals   11.76"   5.19"    8 .25"   10.71" 15.05" 19.40"      14.29" 25.17"    2.63"   18.72"   6.17"    10.48"


Table 1. Table of Monthly Precipitation for Redwood City for the Period 2005 to Present


Seawater. Seawater from San Francisco Bay was imported into the salt ponds for salt making prior
to the 1951 construction of the transbay pipeline from Cargill's Newark Plant. Currently, San
Francisco Bay seawater is imported into the sa lt ponds from First Slough via pumps or by hyd raulic
pressure through water control devices (t idal gates) for use in sa lt processing operations. 94 This
seawater is subsequently transported via a constructed ditch system within the perim eter dikes
for distribution into the crystallizer beds 1-9 and Desa lting Pond 10.

Hydrologic exports from t he sa lt ponds into San Francisco Bay include: (1) evaporation; {2)
intentiona l, periodic discharges of excess rainwater from the ponds through tide gates and pipes
into San Francisco Bay via First Slough; {3) potential unintentional discharges into First Slough
t hrough lea ky tide gates or pipes; (4) levee seepage; and (5) discha rge of salt pond water through
the levees breached by the floating, clamshell dredge, The Mallard, for the pu rpose of dredge
egress from t he sa lt ponds to San Francisco Bay via dredge locks.

Evaporation. Net evaporation at the Redwood City Salt Ponds is estimated at 27 inches per year. 95
Net evaporation exceeds preci pitation at the site; a high E/P ratio is one major reason why solar


94
   R. Leidy, personal communication with Cargill, EPA site visit and photo log, Sept . 30, 2015; Douglass lett er t o
ACOE, February 28, 2002.
95
   Siegel, S.W . an d Bachand, P.A.M., Feasibility Ana lysis of South Bay Salt Pond Restoration, San Francisco Estuary,
Ca lifornia, Wetlands and Water Reso urces, 2002.
                                                              44
         Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 77 of 114
REGION 9 DRAFT {11.21 .16)


salt making operations are located in t he San Francisco Bay region. However, between December
and April of each year when sa lt making operations have ceased for w inter and precipitation
exceeds evaporation the salt ponds typically fill only with rainwater. There is an immediate
initiation of surface ponding or inundation in response to the first, precipitation events in the fa ll.

Discharges into First Slough.. Following completion of the desalting process in December and
continuing to April, it is typica l for rainwater to accumulate in all of the salt ponds. In 2002, Cargill
described how it sometimes discharges the accumulated rainwater:

         This water is periodically drained from the crystallizer beds and Desalting Pond to the
         previously mentioned constructed ditch. The facility holds an NPOES permit authoring the
         discharge of this liquid from the ditch (which is the point source) through the water control
         device (which is the outfall) to First Slough. The Redwood City Plant Site contin uously has
         been used in this fashion from at least 1951 to the present day [i.e., 2002). This water
         control device serves a dual purpose. It both controls water intake as indicated here and, as
         noted [above], serves as the permitted outfall under an NPOES permit that periodically
         allows discharge of rainwater. 96
Prior to 2005 there appea r t o be two water control structures that discharged into First Slough
See Figure 1. A new tide gate/water control structure was constructed adj ace nt t o the existing
outfall into First Slough sometime in 2005. 97 EPA review of aerial photography taken during low
t ides, subsequent to the 2005 tide gate installation, depicts a newly formed subtidal drainage
channel evident with in the mud flats beginning at the base of the 2005 outfal l into First Slough
where no ne existed prior to the construction of this outfa ll. Aeria l photographs show subtida l
dra inage emanati ng from the t hree water control structures until at least until June 2013 . The
drainage channels depicted in the aerial photographs provide physical evidence that water from
the Redwood City Salt Ponds periodical ly discharges into First Slough.

Water exchange into First and Westpoint Sloughs from The Mallard egress. The Property's levees
and dikes are regu larly maintained, in part, by the floating clamshell dredge, The Mallard. The
Mallard accesses the sa lt ponds by navigating throu gh either of two dredge locks. The Mallard
accesses the ponds via an excavated tida l channel at two pre-approved dredge lock locati ons
adjacent to Bittern Ponds 9 and 9A. During excavation for dredge ingress and egress, tidal water
from Sa n Francisco Bay is exchanged with the salt ponds through the dredge lock entrance
channels.

Levee seepage. All levees in sa lt operations lea k to varying degrees and operators adjust
operations to address leakage and precipitation dilut ion. 98 A 1986 Cargill-funded engineering
report found that levee and underlying bay mud permeabilit ies are very low, but are higher in the


96
   Douglass letter to ACOE, 2002.
97
   Cargill, personal commu nication, Sept. 30, 2015 EPA site visit.
98
   Ver Planck 1958.
                                                            45
            Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 78 of 114
REGION 9 DRAFT (11 .21.16)



upper three f eet of the levee due to desiccation cracks that form when the upper levee surface
dries. 99

                  3.       Charact eri stics of the Salt Pond Waters

All of the water contributed to the Redwood City Salt Ponds originates from direct precipitation or
as Bay seaw ater. The sa lt ponds are part of an open hydrologic system that regularly receives
substantial annual precipitation, imported brine, and San Francisco Bay seawater. The sa linities of
these waters vary seasona lly and according to source, as t hey are captured, retained, evaporated,
exchanged, and intermixed.

Many natural and human-altered high-sa linity waters such as salt ponds, playas and lakes exhibit
sa linity concentrations similar to those found within the salt ponds. Historica lly, Sa n Fra ncisco Bay
supported many natural sa lt ponds that exhibited ranges in sa linity and other biogeochemical and
ecologica l conditions similar to cond itions in industrial sa lt ponds including the Redwood City Sa lt
Ponds. 100 Pond sa linities may vary from 15-60 ppt to> 180 ppt depending on water source and
season. 101 These salinity ranges are similar t o the ranges in salinities found in nearby similarly
situated waters and t he waters of San Francisco Bay. Salinities may vary between and w ithin
ponds. For example, San Francisco Bay water used for sa lt processing and direct precipitation
results in the reduction of sa lt pond sa li nities, or in case of precipitation, the formation of a layer
fresh water t hat lies on top of brines (stratification) . In the absence of bri nes, the sa lt ponds are
seasonally inundated with water of lower salinities due rainfa ll during winter months (December-
April) prior to re-commencement of sa lt making operations. Annual precipitation is typica lly of
sufficient quantity that excess water was discharged into First Slough.

South Bay salt ponds exhibit wide temporal and spatial variation in sa linities.102 The Redwood City
Salt Ponds support extremely high biological productivity and exhibit significa nt food web support
functions over a wide range of salinities that have a substantial effect on San Francisco Bay (see
below). Variable pond sa linities are important in supporting the high biological



99
   Purcell, Rhoades & Associates 1986.
100 Baylands Ecosystem Goals Proj ect, EPA and San Francisco Bay Regional Water Quality Control Board, A report of
habitat recommendations prepared by the San Francisco Bay Area Wetlands Ecosystem Goals Project, 1999; Purcell,
Rhoades & Associates 1986; Ver Planck, 1958; Ver Planck, W., Salines in the Bay Area, pp. 219-224 in: Geologic
Guidebook of t he San Francisco Bay Counties: History, Landscape, Geology, Fossils, Minerals, Industry and Routes of
Travel, California Department of Natural Resources, Division of Mines, Bulletin 154, 1951; Baye, P.R., Regulatory
Analysis of Clean Water Act§ 404 and Rivers and Harbors Act§ 10 Jurisdiction at Redwood City Salt Ponds, San
Mateo County, California, prepared for Citizen's Committee to Complete the Refuge, April, 2010, at 11-12; Baye, P.
R., Plants of the San Francisco Bay Salt Ponds, In San Francisco Bay Area Wetlands Ecosystem Goals Project, Baylands
Ecosystem Species and Community Profiles: Life histories and environmental requirem ents of key plants, fi sh and
w ildlife, 2000.
101
    BCDC, Salt Ponds, Staff Report, October 2005; S. R. Hansen and Associates, Report of Acute Biomonitoring Test,
rainwater Discharge from Crystallizers Collect ed M arch 7, 1996, Redwood City Facility, prepared for Cargill Salt Co.,
M arch 26, 1996.
102
    Siegel and Bachand, 2002.
                                                           46
         Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 79 of 114
REGION 9 DRAFT (11 .21 .16)


productivity/functioning of the salt ponds and nearby Bay waters. This biological productivity is
important at local (site) and broader (regiona l) scales for a diversity of species located in TNWs.

                  4.       Significant Effects of Salt Pond Functions on San Francisco Bay

Export of organic carbon, nutrients and other food resources vital to supporting food webs. The
annual contribution of orga nic carbon, nutrients and other food resources from t he Redwood City
Salt Ponds to San Franci sco Bay is likely significant and important t o maintaining the food webs
and therefore, biological integrity of San Francisco Bay. Figure 9 depicts the food webs connected
to t he Redwood City Sa lt Ponds . It is well known that globa lly low-, medium- and high-salinity
natura l and human managed salt ponds/sa lterns support highly productive and diverse
communities of diatoms, cyanobacteria, bacteria, algae, phytoplankton, zooplankton,
invertebrates and vertebrates t hat comprise complex internal and external food webs w ith
important ramifications for nutrient cycling and export. 103 Invertebrates, birds, and mammals
utilize the salt ponds for resting/roosting, breeding/nesting and feed ing. These invertebrates,
birds, and mammals and are part of complex food webs that extend well beyond the salt pond
levee boundaries exchanging ca rbon, nu trients and other food resources vit al to supporting San
Francisco Bay food webs.

Wate rbird droppings can add to the nutrient load of sa lt ponds. 104 Birds and other animals that
feed on organisms at the base of the salt pond food web export nutri ents to other San Francisco
Bay waters through t heir guano and feces. Tens of thousands of waterbirds have been observed
over the last 15 years feed ing and resting in the Redwood City Sa lt Ponds. 105 The amount of
nutrients exported as guano on a daily basis between the salt ponds and San Francisco Bay waters
is likely ecologica lly significant as birds may move back and forth between tidally influenced
foraging areas on San Francisco Bay and the sa lt ponds up to twice dai ly in response to the ebb
and flow of the tides. Through the transport of nutrients (e.g ., nitrogen and phosphorus) and
minerals in their guano, birds fun ction as a critical resource linkage between the salt ponds and
nearby estuarine, t errestria l and wetland ecosystems. 106


103
    Litchfield, C.D., Irby, A., Kis-Papo, T.1 and A. Oren, Comparative metabolic diversity In two solar salterns.
Hydrobiologia 466: 73-80, 2001; Javor, B.j., Industrial microbiology of solar salt production, Journal of Industrial
Microbiology and Biotechnology 28: 42-47. 2002; Takekawa, J.Y., Miles, A.K., and seven others, Trophic structure and
avian communities across a salinity gradient In evaporation ponds of t he San Francisco Bay estuary, Hydrobiologia
567: 307-327; Oren, A. Salt ern evaporation ponds as model systems for the study of primary production processes
under hypersallne conditions, Aquatic Microbial Ecology 56: 193-204, 2009; Asencio, A.D. 1 Permanent salt
evaporation ponds in a semi-arid Mediterranean region as model systems to study primary production processes
under hypersallne conditions, Estuarine, Coastal and Shelf Science 124: 24-33, 2013.
104
    Asencio 2013.
105 Leddy, M . 2015-2016, Waterbi rd Counts in Select Redwood City Saltworks Ponds (unpublished data), 2009-201S.
106
    Bosman, A.L., Du Toit, J.T., Hockey, P.R. and G.M. Branch, A field experiment demonstrating the influence of
seabird guano on intertidal primary production, Estuarine, Coastal and Shelf Science 23: 283-294, 1986; Sekercioglu,
C.H., Increasing awareness of avian ecological function, Trends in Ecology and Evolution 21: 464-4 71, 2006; Boros,
E.; Forro, L.; Gere, G.; Kiss, O.; Voros, L. and Andrlkovics, L., The role of aquatic birds in the regulation of trophic
                                                              47
         Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 80 of 114
REGION 9 DRAFT (11.21.16)



Waterbirds are have an importa nt role in transporting over significant distances brine shrimp and
other aq uatic invert ebrates between aq uatic ecosystems through ingestion and subsequent
defecation.107 In the past, brine shrimp (Artemia franciscana) have been found in the Redwood
City Salt Ponds at densities high enough to be commercially harvested. 108 A 496-acre salt pond
w ithin t he San Francisco Bay National Wildlife Refuge was estimated to support a winter
population of between 4.5 and 40 bill ion adult brine ~hrimp. 109 Therefore, it is highly likely that
waterbirds ut ilizing the sa lt ponds export brine shri mp to the adjacent waters, wetlands and salt
ponds of Sa n Francisco Bay, and vice versa . Brine shrimp are a prim ary consumer of phytoplankt on
                             °
and blue-green algae. 11 California gu lls, whim brels, Wilson's phalaropes, eared grebes, American
avocets, western and least sandpipers, willets and yel lowlegs are known to feed on brine shri mp in
salt ponds 111 and these bird species have been documented feeding in t he Redwood City Sa lt
Pondsn2 As such, it is likely that brine shrim p originat ing within the salt ponds provide import ant
food resources, including organic ca rb on and nutri ents, vital to maintaining food webs in other
San Francisco Bay aquatic ecosystems.




relationships of continental soda pans In Hungary, Act Zoologica Academiae Scientiarum Hungaricae 54 (Suppl. 1):
189-206, 2008; Post, D.M; Taylor, J.P.; Kitchell, J. F.; Olson, M .H.; Schindler, D.E. and Herwig, B.R., Th e role of
migratory waterfowl as nutrient vectors in a managed wetland, Conservation Biology 12: 910-920, 2005.
107
   Green, A.J., Sanchez, M .1., Francisco, A., Jordi, F., Francisco, H., Ruiz, 0., and F. Hortas., Dispersal of invasive and
native brine shrimps Artemia (Anostraca) via waterbirds, Llmnology and Oceanography SO: 737-742, 2005; Sanchez,
M.I.; Green, A.J.; Amat, F. and Castellanos, E.M ., Transport of brine shrimps via the digestive system of migratory
waders: dispersal probabilities depend on diet and season; Marine Biology 151: 1407-14156; Sanchez, M .I.; Hortas,
F.; Figuerola, J. an d Castellanos, E.M., Comparing t he potential for dispersal via waterbirds or a native and an
invasive brine shrimp, Freshwater Biology 57: 1896-1903, 2012; Marta, S.I.; Green, A.J.; Amat, F.; and Castellanos,
Transport of brine shrimps via the digestive system of migratory waders: dispersal probabilities depend on diet and
season, Morine Biology 151:1407-1415, 2007.
108 J. Siu, EPA, personal communication with Bart Lane, private fisherman, January 2016; J. Siu, EPA, personal

communication with Becky Ota, CDFW, January 2016.
109 Don aldson, M .E., Conklin, D.E. and T.D. Foin, Population dynamics of Artemia Fronciscana in the San Francisco

Bay National Wildlife Refuge: Phase II, Interim Report #2, 1992.
110 M aiss, F.G. and E.K. Harding-Smith, San Francisco Bay National Wildlife Refuge Final Environmental Assessment of

Commercial Brine Shrimp Harvest. U.S. Fish and Wildlife Service, San Francisco NWR, Newark, CA, 1992.
m Anderson, W., A preliminary study of the relationship of saltponds and wildlife - South San Francisco Bay,
California Fish and Game 56: 240-252, 1970; Maiss and Harding-Smit h, 1992.
112
  Leddy, 2015-2016.




                                                             48
            Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 81 of 114
REGION 9 DRAFT (11.21 .16)



                                               PIPW1'C             CXICR/"'1.           •I DWOOO 01'f ~J Tl'ONOI•
                                               ftcmNM•Yl           SAUWORK'$
                                               fftlll" II•           U'Vlf
                                                 /llHi.w.J , ..,
                                               ~/ff\urh




                                           I········•········
                                                    . . . ··                                                                                                         l~M@llil
                                                                                                                                                                       ..     ............

                                        ·:····· •····· · ·•                                                                                                     wmmaa..~
                                    ........,.                                                                                                                         ....
                                                                                                                                                                                                         .


                                                                                            . ::=';;T.~:..
                                                                                                                                       ~         .....
                                                                                             YW<- ............

                                                                                     k;4'o., . . . .~ . .., _,...,..,i.~ ............ ....,. ~--,.. ........ ...,j,.._.....,i.....i ... - ...,,,, ........_
                                                                                     •Mh ~~.111~· 100111rl"f'blw......,N'1,••flt;w~.i.. ..... ,.,.,.,.,.,. •..,..,.,.,....,..,..""' •"
                                                                                     ..,,..._~..,~,..... -                 ....wc:"" •1oh,.,..'-_...~.,..,... . .,_.,.,!,,kr• ~~-""'"'
                                                                                     ............L..t.1,,_.,..,• .,_........ ,..,... ....- .... _.._.-.........


Figure 9. Trophic Structure of Redwood City Salt Ponds



Nutrient recycling. The open waters of t he Redwood City Sa lt Ponds assim ilate, transform, and
seq uester nutrients and chemical contaminants that could degrade water qualit y in San Francisco
Bay waters. Solar salt ponds, including ponds characterized by high sa linities, support great
microbi al diversity that displays high metaboli c diversity; these microorga nisms are known to
effectively consume and recycle nutrients and other organic and inorganic substances. 113
Biogeochemical recycli ng of nutrients and in orga nic and organic substances within the salt ponds
allows these materials t o be t ransported t hrough t he food web t o the other organisms living in the
waters of San Francisco Bay.

For example, microbial communit ies in ponds at Ca rgill's Sola r Sa lt Plant in Newark have been
shown to display greater metabolic diversity than expected where microorganisms consumed nine
different carbon sources over 85% of the time. 114 Diverse halophilic microorga nisms living at high
salinities are known from almost all solar sa lt ponds and include orga nisms from three domains:

113   Litchfield, C.D., Irby, A., and R.H. Vreeland, The M icrobial Ecology of Solar Salt Plants, Microbiology and
Biogeochemistry of Hypersaline Environments, A, Oren, ed. CRC Press, 1999, at 39-52; Javo r 2002; Or en, A., Diversity
of halophillc microorganisms: Environments, phylogeny, physiology and appli cations, Journal of Industrial
Microbiology and Biotechnology. 28: 56-63, 2002; Asencio, 2013; Oren, A. The ecology of Dunaliella in high-salt
environments, Journal of Biological Research (DOI 10.1186/s40709-014-0023-y), 2014 at 21-23.
114
      Litchfield et al. 2001.
                                                                                49
         Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 82 of 114
REGION 9 DRAFT(11.21.16)


Archaea, Bacteria and Eucarya. 115 Archaea, Bacteria, Eucarya, unicellular algae (i.e., Dunaliella
salina), macro-invert ebrates (e.g., worms, brine flies, water boatman, brine shrimp), and
vertebrates (e.g., resident birds, small mammals) are part of an aquatic food web that imports,
exports and cycles, and recycles nutrients between the Redwood City Sa lt Ponds and SF nearby
Bay waters. Figure 9. Species generally diversity decreases with increasing pond sa linity, but even
lower-diversity, high salinity evaporation ponds (> 180 ppt) may have extremely high biomass that
provides ab undant food for waterbirds. 116

The import and export of water as part of sa lt making operations allows for t he regular movement
of rainwater and brines and the recycling of nutrients and nutrient supplying organisms through
biochemica l processes between the salt ponds and t he waters of San Francisco Bay when water is
imported from Flood, First and Westpoint Sloughs, or released into Fi rst Slough. Notably, the
recycling of nutrients in t he salt ponds by microorganisms is important in maintaining water
quality promoting the production of higher quality sa lt. 117

Pollutant trapping, filtering, transformation and transport, including improvement of water quality.
Open waters of the Redwood City Salt Ponds improve water qual ity through the retention,
assimilation and transformation of water- (i.e., imported brines and bittern products), loca lized
runoff from the sa lt plant facilities and operations, and air-borne (i.e., nitrogen oxides) polluta nts
that cou ld degrade San Francisco Bay waters. According to Cargill, the brines and bittern are not
discharged into Sa n Francisco Bay wat ers where they could cause serious water qual ity problems.
As such, t he salt ponds trap, f ilt er and t ransport potential pol luta nts which helps to ma intain the
water quality of San Francisco Bay.

In addition, polluted loca l runoff from the sa lt plant processing facilities, levees and related
activities (e.g., pol lutants originati ng from heavy machinery such as trucks and tractors used in sa lt
harvesting and processing) are cont ained within the sa lt ponds and related ditches instead of
flowing to San Francisco Bay. Thus, the absence of a regular interchange of water of between the
Redwood City Sa lt Ponds and San Francisco Bay serves an important water quality function as the
sa lt ponds function as a sink that filters sediment and pollutants before t hey reach the Bay.

Also, heavy vehicle traffic in t he vicinity of the salt ponds relea se large amounts of nitrogen oxides
(NOx) daily that are likely deposited through dry and wet atmospheric deposition into adjacent the
sa lt ponds as react ive nitrogen. The ponds act as a repository that retains and recycles
atmospheric nitrogen from nea rby vehicle em issions that wou ld otherwise be directly deposited
into Bay waters. As noted above, the recycl ing of nutrients, including nitrogen, in the salt ponds by
microorgan isms is important in maintaining water quality promoting the production of higher

115
    Oren 2002.
116
    Stralberg, D.N., Warnock, N., Nur, N., Spautz, H., and G.W. Page, Predicting the effects of habitat change on South
San Francisco Bay bird communities: an analysis of bird-habitat relationships and evaluation of potential restoration
scenarios (Contract# 02-009, Title: Habitat Conversion Model), Final Report, California Coastal Conservancy, 2003.
117 Cargill, San Francisco Bay Sea Salt, Salt Pond Colors, accessed May 3, 2016.

http:Uwww.cargi 11.co m/sal tiabout/san-fra ncisco-bay-saIt/susta in able-saIt-ma king/sa It-pond-colors/ind ex. jsp .
                                                          so
         Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 83 of 114
REGION 9 DRAFT (11.21.16)


quality sa lt. Fo r example, phytoplankton grazing can be important in increased water clarity. 118
The large water surface area of the sa lt ponds supplement Bay surface waters and th is moderates
air temperatures and loca l cl imate, and acts to reduce smog.119

Sediment trapping. All suspended sediment entering the ponds with im ported seawater and brine,
or as sedi ment in run off from bordering uplands (e.g., levees, roads, and processing faci lities
totaling about 90 acres) is retained with in the sa lt ponds and connecting ditches instead of flowing
to San Francisco Bay. The Wash Pond is a former crysta lli zer bed that was converted to a settling
pond. It is largely filled with Bay muds that settle from the wash brine. 120 The Wash Pond
functions, in part, to trap sediment as part of the sa lt making process. Similarly, the entire 1400-
acre Property functions as a sediment sink that reduces the total local sediment yield to the
waters of Sa n Francisco Bay. Because this fun ct ion is performed over a relatively la rge geographic
area, the effect on the adj acent waters and sediment dynamics of San Francisco Bay is likely not
specu lative or insubstantial.

Retention and attenuation of floodwaters.         All of the sa lt ponds lie below Mean High Water.
Projected sea level rise for San Francisco Bay over the next 30-50 years is 4-15 feet,
respectively. 121 The sa lt ponds, and associated levee system and outboard tidal wetlands currently
fun ction to buffer adjacent developed urban areas from damaging floodwaters ca used by t idal
storm surges. 122 Th is flood attenuation function also protects va luable habitat for wildlife that
utilize other aquatic habitats in San Francisco Bay.

Contribution of flow. From 1951 until at least 2002 Cargill regularly discharged water from the salt
ponds to First Slough as part of its operations. 123 Prior to 2005 there appea r to be two water
control structures that discharged into First Slough. A new tide gate/water control structure was
constructed adjacent to the existing outfall into First Slough sometime in 2005. See Section Vll.C.2.

Runoff storage. The sa lt ponds store local runoff from    levees and adjacent upla nd sa lt processing
faci lities tota lly about 90 acres. The retention of precipitation driven runoff from the salt
processing facilities eliminates/reduces the amount of sed iment and potential pollutants that
could enter Sa n Francisco Bay from t he site.

Provision of life-cycle dependent aquatic habitat (such as movement, foraging, feeding, resting,
nesting, breeding, spawning, and use as a nursery area) for species located in TNWs, interstate waters,
or the territorial seas.



118 Asencio 2013.
119
    BCDC 2005.
120
    Douglass letter to ACOE, February 28, 2002.
121 National Research Council, Sea-level Rise for the Coast s of California, Oregon and Washington: Past, Present and

Future, Committee on Sea Level Rise, ISBN 978-0-309-25593, June 2012.
122
    BCDC 2005.
123
    Douglass letter to ACOE, February 28, 2002.
                                                            51
            Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 84 of 114
REGION 9 DRAFT {11.21 .16}



Commercial salt ponds su rrounding Sa n Francisco Bay have replaced many of the habitat fun ctions
of natural salt pans for resident and migratory birds and w ildlife and other s pecies.12~ The
Redwood City Salt Ponds are part of a network of aq uatic habitat s and food webs ecologica lly-
interconnected to the waters of San Fra ncisco Bay. 125 The ponds support animal species t hat
regularly disperse back-and-forth from to the waters of San Francisco Bay. They provide life-cycle
dependent aquatic habitat (e.g., foraging, f eeding, roosting/resting, breeding, nesting) for resident
and migrat ory birds, mammals, invertebrates, and pot entially fish that also uti lize nea rby Bay
waters for at least part of t he life cycle of t he species. The movement of organ isms between t he
salt ponds and nearby aquatic habitats is important for the survival of individuals, populations and
species found in Sa n Francisco Bay. As such, biologica l and ecological processes t hat occur in t he
salt ponds significant ly affect the biological integrity of Bay waters. This regular, two-way
biological and chemical exchange of orga nisms, nutrients and energy establishes a significant
nexus between the sa lt ponds and the surrounding waters of Sa n Francisco Bay.

Resident and Migratory Birds. Sa n Francisco Bay sa lt ponds su pport annually more than a million
waterbirds making these salt pond complexes the most important in t he Unit ed States. 126 A high
diversity of resident and migratory waterbirds have been documented using South San Francisco
Bay salt ponds charact erized by different salinities and water depths for roosting (resting) and
f eeding.127 The wide temporal and spatial ranges in saliniti es and water depths in South San
Francisco Bay salt ponds creat es co nditions supporting diverse assemblages of invertebrates t hat
are consum ed by foraging waterbirds. 128 Waterbirds will regularly move between t he sa lt ponds
and nearby San Francisco Bay waters in res ponse to the diurna l tidal cycle {Table 2).129 Typically
during low tides shorebirds feed on tidal mudflats proximate to the Redwood City Salt Ponds,
although som e birds may also remai n in the sa lt ponds to rest and feed throughout the tidal
cycle. 130 During high t ides when the t idal mudflat s are inundated shorebirds will move to the sa lt
ponds to roo st and forage. Sa lt pond substrates provide waterbird foraging habitat that may
fun ctionally compensate for the 40% loss of tida l mudflat s in Sa n Francisco Bay due to landfills and
dredging over t he last 200 years. 131 This daily back-and-forth movement by birds from th e


124
      Siegel and Bachand 2002.
125   Id.
126 Page, G.W., Stenzel, L.E., and J.E. Kjelmyr, Overview of shorebird abundance and distribution in wetlands of th e
Pacific Coast of the co ntiguo us United States, Condor 101, 1999, at 461-471.
127
    Warnock, N., Page, G.W., Ruhlen, T.D., Nur, N., Takekawa, J.Y., and J.T. Hanson, Management and conservation of
San Francisco Bay salt ponds: effects of pond salinity, ar ea, tide, season on Pacific flyway waterbirds. Waterbirds 25
{Special Publication 2), 2002, at 79-92.
128
      Murphey, J.L., Benthic Invertebrate Response to Habitat Complexity in South Bay Salt Po nds (Masters Theses).
Departm ent of Environmental Sciences, San Jose St ate Universi ty, 2013.
129
    Warnock et al. {2002); Takekawa, J.Y.; Woo, I.; Gardiner, R.; Casazza, M .; Ackerman, J.T.; Nur, N.; Liu, L. and
Spautz, H. Avian communities in tidal salt marshes of San Francisco Bay; a review of functional groups by foraging
guild and habitat association, San Francisco Estuary and Watershed Science 9(3): 1-24, 2011.
130
    Takekaw a et al. 2011.
131 Warnock et al. 2002.

                                                            52
            Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 85 of 114
REGION 9 DRAFT (11 .21 .16)


Redwood City Salt Ponds to the t idal waters of Sa n Francisco Bay forms a signifi cant biological and
chemica l linkage or nexus for the tra nsport of organic matter, nutrients and other food resources.

From 1981to 1984 the Ca lifornia Department of Fish and Game (Wildlife) and the U.S. Fis h and
Wi ldlife Service from a low-fl ying airplane made counts of waterbird s on salt ponds 7A, 78, 7C, 8, 9
and crysta llizer ponds 1-9. 132 These counts recorded t housands of resident and migratory
waterbirds uti lizing all of the surveyed ponds. During the fa ll of 1981, a single-day count record ed
over 27,000 waterbirds on ponds 78, 9 and t he crystallizers.133 At least 20 species of waterbirds
were recorded; over 12 species were recorded on several survey dates. 134

Four high-tide grou nd surveys organ ized by the Point Reyes Bird Observatory (PRBO) duri ng
January 1990 and November 1990, 1991, and 1992, were conducted from levees within the
Redwood City facility. 135 At least 15 species of resident and migratory waterbirds were
observed. 136 Waterbirds were recorded from all of t he Redwood City sa lt ponds and over 67,000
individual waterbirds were counted for all sa lt ponds combined during the fou r sa mpling dates.137

From 2009-2016, th irty-eight species of resident and migratory waterbirds have been observed
f eeding, roosting, and occasio nally breeding/nesting within the Redwood City Salt Ponds. See
Table 3. 138 Of the 38 species recorded from the salt ponds, 18 species (47%) are genera lly
considered residents. 139 On April 21, 2016, a total of over 10,000 waterbirds were record ed over a
f ew hours from several salt of the ponds. 140 The number of observed birds represents only a small
fraction of the tota l salt pond bird use as counts were lim ited to several hours on each of the 143
observation days and covered a small subset of the entire site t hat was accessible to the
observer. 141

Resident and migratory waterbirds have been documented fe eding and resting (roosting) on t he
Redwood City Sa lt Ponds. See Table 2.142 These waterbirds species are also known t o feed and


132Kelly, P., Letter to Florence La Riviere, Citizens to Complete the Refuge, Waterbird counts at th e Redwood City
Saltworks conducted by the CDFW and USFWS in th e 1980s, 2010.
133
      1d.
134   Id.
135
    Stenzel, L., Informal Presentation of Shorebird Count Data from the Redwood City Salt Plant (unpublished report),
July 2011, acquired in 2015 from Bay Area Regional Water Quality Control Board files, Oakland, CA.
136 Id.
137 Id.
138
  Leddy, M. 2015-2016. Species tota l includes only waterbirds and raptors observed utilizing the Redwood Ci ty Salt
Ponds and excludes additional observed bird species more typical of upland habitats (e.g., levees, roads and plant
facility areas) adjacent to the salt ponds.
139 Id.
140 Id.
141
    Id. Bird counts covered about 5% of the total possible observation days (i.e., 143 observation days out 2920
possible observation days over an 8 year period).
 4
i z The following files contain videos with field notes documenting waterbird s feeding and resting on the Redwo od
City Salt Ponds: (1) Leddy, M ., Shorebirds on Cargill Pond 10 Redwood City, Ca lifornia !Video file], January 30, 2010,
retrieved from https://www.youtube.com/watch?v=AmqTZCnAW6k ; (2) Leddy, M ., San Francisco Bay shorebirds on
                                                           53
         Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 86 of 114
REGION 9 DRAFT (11.21.16)



roost within other non-tidal and tida l waters of San Francisco Bay143 Typically the number and
diversity of resting and feeding waterbirds on the Redwood City Salt Ponds is highest during high
tide when the adj acent t idal fl ats of San Francisco Bay are inundated; a pattern documented
elsewhere in south Sa n Francisco Bay sa lt ponds 144 . At low t ide the majority of shorebirds in San
Francisco Bay salt ponds feed. 145




Cargill Crystallizer Pond 1, Redwood City, CA (Video file), November 27, 2010, retrieved from
httQs://www.youtube.com/watch?v=JllapaPHLsO; (3) Leddy, M., Foraging and roosting shorebirds on Cargill Pond
10, Redwood City CA [Video fi le], April 27, 2011, retrieved from https://www.youtube.com/watch?v=poQp-P4Ndyo.
(4) Leddy, M., Shorebirds on Cargill Salt Pond 10 [Video file], April 5, 2012, retrieved from
https://www.youtube.com/watch?v=SlyjOLcbOCc; (5) Leddy, M. 2012, Shorebirds on Cargill Pond 10, Redwood City,
CA [Vid eo file], Aprll 6, 2012, retrieved from https://www.youtube.com/watch?v=DlghDHP IVE ; (6) Leddy, M .,
Cargill Pond 10, Redwood City, CA [Video file], April 12, 2012, retrieved from
https://www.youtube.com/watch?v=9iPtlczrz Y; (7) Leddy, M ., 2012, Shorebirds on Cargill Pond 10 Redwood City CA
[Video file], April 22, 2012, retrieved from https://www.youtube.com/watch?v=gMGPLuDllGU ; (8) Leddy, M ., Block-
necked Stilts foraging in Corgi/I Crystallizer Pond 3, Redwood City, CA [Video file], December lSetrieved from
https://www.youtube.com/watch?v=2PpsHZp40 g; (9) Leddy, M ., Corgi/I Pond 10 Redwood City, CA, foraging
American Avocets [Video fil e], December 18, 2012, retrieved from
https://www.youtube.com/watch7v=V4W03VF6VNQ; (10) Leddy, M ., Cargill Pond 10 Redwood City, CA [Video file),
February 23, 2013, retrieved from https://www.youtube.com/watch?v=hRkHsQ9ZMuY ; (11) Leddy, M., American
Avocets foraging in Cargill Crystallizer Pond 1, Redwood City, CA [Video fi le], March 19, 2013, retrieved from
https://www.youtube.com/watch ?v=805d7vsB2hE; (12) Leddy, M., Cargill Pond 10 April 5, 2013 Redwood City, CA.
Foraging and roosting shorebirds [Video file], April 5, 2013, retrieved from
https://www.youtube.com/watch7v=pmPdwSwUXg4; (13) Leddy, M ., Least Sandpipers foraging in Corgi/I Crystallizer
Pond 1 south end [video file], November 3, 2014, retrieved from https://www.youtube.com/watch7v=hQJYUP61ZOE.
(14) Leddy, M., 1700 "peeps" foraging in Cargill Crystallizer Pond 2, Redwood City, CA [Video file], December 9, 2014,
retrieved from https://www.youtube.com/watch?v=24GIHq·l Zg.                                                     ·
143 Warnock et al. 2002; Stralberg et al. 2003; http://ebird.org/content/ebird/ ; accessed 2015-2016; Athearn, N.D.,
Takekawa, J.Y., Bluso-Demers, J.D. Shinn, J.M.; Brand, A.l.; Robinson-Nilsen, C.W. and Strong, C.M., Variability in
habitat value of commercia l salt pond production ponds: implications for waterbird management and tidal marsh
restoration planning, Hydrobio/ogia 691: DOI 10.1007/s10750-012-1177-y, 2012.
144
    Warnock et al. 2002.
14s Id.

                                                         54
                                            Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 87 of 114

REGION 9 DRAFT (11.21.16)



Table 2. Bird species observed at the Redwood City Salt Pond site, their status, foraging guild, observed activity, and recorded occurrence from nearby tidal
waters and/or salt ponds.
 Family                       Common Name                Scientific Name                                Status1        Foraging        Observed               Recorded From
                                                                                                                        Guild 2        Activity3               Nearby Tidal
                                                                                                                                                           Waters/Salt Ponds4
 Anatidae                     Canada goose               Branta Canadensis                                              Other             F, R
                                                                                                         R/M
                                                                                                              -       --           ---           ---- Yes
                              Bufflehead                 Bucephala albeola                                M               DB               R                       Yes
                              Mallard                    Anos platyhynchos                                 R
                                                                                                                ---.,-
                                                                                                                          DB
                                                                                                                                  --       R
                                                          -~                                   - ------
                                                                                              ~~~ --                  -~          ~-~



                              Northern shoveler          Anos clypeata                                   R/M              OB               R                       Yes
                                                                                                     .                ~~
                                                                                                                                  ~-

                              Common goldeneye           Bucephala clangula
                                                                   -   -                            ·- M              --  DB
                                                                                                                                  --                        --
                                                                                                                                           R .______., ______      Yes
                              Lesser scaup               Aythya affinis                                   M .             DB               R                       Yes
                              Great scaup                Aythya marila
                                                                                                                      -~




                                                                                                                          DB
                                                                                                                                  --
                                                                                                     . R/M -                     - - R ----·-- Yes
                              Ruddy duck                 Oxyura jamaicensis                                R              OB               R                       Yes
 Gaviidae                     Red-throated loon          Gavia stel/ata                                   M
                                                                                                                      ~~



                                                                                                                           p      --       R                       Yes
                                                           ~
                                                                                                                      ~-
                                                                                                                                --·· -               ~--


 Ardeidae                     Great egret                Ardea alba                                        R               p              F, R                     Yes
                              Snowy egret                Egretta thula                                     R
                                                                                                                      -- - p
                                                                                                                                  ~~




                                                                                                                                          F, R - - - --            Yes
 Pandionidae                  Osprey                     Pandion haliaetus
                                                                                                                      --Other
                                                                                                                                   -~




                                                                                                                                           R                       Yes
 Charadriidae
                      --- -   - --


                              Black-bellied plover
                                                               ~




                                                         Pluvailis squatarala                             M
                                                                                                                --
                                                                                                                          SP
                                                                                                                                   - -     R
                                                                                                                                                 --- ----·--- ~
                                                                                                                                                                   Yes
                              Snowy plover
                                                   -
                                                         Charadrius alexandrinus                           R              SP
                                                                                                                                  --    F, R, N                    Yes
                                                                       -                            ----              --          --
                                     Semipalmated plover               .   Charadrius semipalmatus                M   ~-
                                                                                                                             SP   -~
                                                                                                                                          F, R                    Yes
 Recurvirostridae                    Black-necked stilt                    Himantopus mexicanus                   R          SF           F, R                    Yes
                                     American avocet
                                                          ~-

                                                                           Recurvirastra americana                R
                                                                                                                       ..    SF           F, R                    Yes
 Scolopacidae                        Greater yellowlegs
                                                           ~




                                                                           Tringa melanoleuca
                                                                                                             ~-

                                                                                                                  M
                                                                                                                      ~-

                                                                                                                             DP
                                                                                                                                  --       R
                                                                                                                                                     - ·-   -


                                                                                                                                                                  Yes
                                     Lesser yellowlegs
                                                           -               Tringa flavipes                        M
                                                                                                                      -~

                                                                                                                             DP
                                                                                                                                  ~~




                                                                                                                                           R                      Yes
                                     Willet                                Catoptrophorus semipalmatus
                                                                                                             ~-

                                                                                                                  M
                                                                                                                      ~~




                                                                                                                             DP
                                                                                                                                  --        R
                                                                                                                                                 --   ~~-    ~




                                                                                                                                                                  Yes
                                     Whimbrel                              Numenius americanus
                                                                                                             --
                                                                                                                  M
                                                                                                                      --     DP
                                                                                                                                  --        R                     Yes
                                     Marbled godwit                        Limosa fedona                          M
                                                                                                                      ~-

                                                                                                                             DP
                                                                                                                                  --       R
                                                                                                                                                 -    · -- -
                                                                                                                                                                  Yes
                                                           -                                                          --          --
                                     Long-billed curlew
                                     Wilson's phalarope
                                                               -           Numenius americanus
                                                                           Phalaropus tricolor
                                                                                                                  M
                                                                                                                  M
                                                                                                                      --     DP
                                                                                                                             SF
                                                                                                                                  --       R
                                                                                                                                           R
                                                                                                                                                                  Yes
                                                                                                                                                                  Yes
                                                               -                                                      --          ---            --
                                     Sanderling                            Calidris alba                          M          SP            R                      Yes
                                                               -                                         .            --          --
                                                                                                                                                                  Yes
                                     Western sandpiper                     Calidris mauri                         M          SP           F, R
                                     Least sandpiper
                                                               -
                                                                           Calidris minutilla                     M
                                                                                                                      --     SP
                                                                                                                                  --
                                                                                                                                          F, R                    Yes

                                                                                              SS
                                                           Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 88 of 114

REGION 9 DRAFT (11.21.16)



    Family                                          Commo n Name



                                                    Scientific Name             Status1                       Foraging     Observed     Recorded                      Yes
                                                                           ,.                                  Guild2      Activity3      From
                                                                           ,,                                                          Nearby Tidal
                                                                           I
                                                                           I                                                           Waters/Salt
                                                                                                                                                4
                                                                       -                               ----·---       --            -- Ponds
                                  Long-billed dowitcher                         Limnodromus scolopaceus           M          DP             R                         Yes
                                                                                                                      ~-            ~~




                                  Short-billed dowitcher                        limnodramus griseus               M          DP             R                         Yes
    Laridae
                                                                                                     --~~   ~~~

                                                                                                                      --               ~-        ~--

                                  California gull                               Larus californicus                R         Other          F, R                       Yes
                                                                                                                      ~
                                                                                                                                       ~-

                                  Western gull                                  Larus occidentalis                          Other
                                                   ·--·-                                                          R   ~-
                                                                                                                                     --- F, R    -      --
                                                                                                                                                     __,..._ __ _ _
                                                                                                                                                                      Yes
                                  Herring gull                                  Larus argentatus                  R         Other          F, R                       Yes
                                                                                                                                       ~-
                                                                                                                      ~




                                  Ring-billed gull                              Larus delawarensis                R         Other          F, R                       Yes
    Sternidae
                                                                                                 -~---~-
                                                                                                                      ~




                                                                                                                              p
                                                                                                                                       ~~

                                                                                                                                                  -·-----
                                  Forster's tern                                Sterno forsteri                   R                        F, R                       Yes
    Rynchopidae                   Black skimmer                                 Rynchops niger                    R
                                                                                                                      ~~



                                                                                                                              p     --     F, R                       Yes
-       --   -   - - - - - - - --   ·-   -- -   -
                                                     --                                            -- ---------       --               ~-        ·-·---
    Falconidae                    Peregrine falcon                              Falco sparverius                  R         Other           R                         Yes
                                  American kestrel       .                      Falco peregrinus                  R         Other           R                         Yes
    1
      R = Resident to San Francisco Bay, M = Migratory
    2
        From Takekawa, J.Y., Lu, C.T. and R.T. Pratt. 2001. Avian communities in baylands and artificial salt evaporation ponds of the San Francisco estuary.
    Hydrobiologia 466: 317-328. DB= diving benthivores, P =piscivores, SP= shallow probers, DP = deep probe rs, SF = surface feeders.
    3
        Based on unpublished bird count observations by Matt Leddy (2009-2016) and personal 2015-2016 bird observations of R .A Leidy, U.S. EPA, San Francisco,
    CA.
    4
        eBird (http://ebird.org/content/ebird/). Accessed 2016.




                                                                                                56
                                        Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 89 of 114

REGION 9 DRAFT(ll.21.16)


Table 3. Waterbird Counts in Selected Redwood City Salt Ponds between December 2009 and April 21, 2016 {136 observation days) . (All counts made by and
compiled from Matt Leddy unless otherwise noted).
                                             ,~l ~-- ~2
                                           JK.i· r . * ·c. 1i1- . . " .
                                                                                               ~ .. -'~$..
                                                                                                                                          .......
                                                                                                                                           . . ...
                                                                                                                                          ~l
                                                                                                                                                  ,
                                                                                                                                               .,..,
                                                                                                                                                                    Pad 1B:: -~ ,._..1C
                                                                                                                                                                               ,•   1   I       "\,
                                                                                                                                                                                                               road
                                                                                                                                                                                                             . ·.J
                                                                                                                                                                                                                                        Pead 10       Tttals

 Black-bellied Plover                                             822                                  112                                                                                              24                     ..               1            959
                                           -                                                                            -                                       -                           -
 Semipalmated Plover
                                          ·--· 11 623 -              1                             -               ..   - -          ..                         -          910                        1215                                  239 1          16140
 Snowy Plover                                      29                                                                                                      --   .            4                           4           - .....                                  37
 Killdeer                                          14 -                                                                                                                      7                          37                                        5           63
 Black-necked Stilt
                                        -  -      76 1            247                                   83
                                                                                                                            -        --
                                                                                                                                                                           361                         640                                  4107            6199
 American Avocet                                  264             741                                  299
                                                                                                                                      -                         -          287                        1103                                 18448           21142
 Greater Yellowlegs
                                           -                                                                                         -                                                                                                        10              10
                                           -                                                                                                                    -                                                              -
 Greater/Lesser Yellowlegs
 Willet                                    -     -
                                             - . --   -                                    -            20
                                                                                                                                     ~
                                                                                                                                                       ~ --


                                                                                                                                                                .
                                                                                                                                                                             7
                                                                                                                                                                           270                        347
                                                                                                                                                                                                                                              23
                                                                                                                                                                                                                                           66668
                                                                                                                                                                                                                                                              30
                                                                                                                                                                                                                                                           67305
 Whimbrel                                                                                                                                                                                                                                                      8
 Marbled Gi>dwit
                      ---         -        -                       -        -·-
                                                                                               -
                                                                                                                                      -
                                                                                                                                                       -   - ..
                                                                                                                                                                ~




                                                                                                                                                                                                              -
                                                                                                                                                                                                                                               8
                                                                                                                                                                                                                                           32331           32331
 Western Sandpiper      -    -
                                                       2427                        687                  42        -~--~
                                                                                                                                                                           174                        1576                                 25054           29960
 Least Sandpiper                                      18992                       2210                 155                                                                 245                         646                                  6345           28593
                                                                                                                                                                -                                                              ~-   -

 Dunlin
 Least Sandpiper/Dunlin
                             -     -       -            250
                                                       1850
                                                                                   899                  17              --
                                                                                                                                     .
                                                                                                                                     -~         ~              -~
                                                                                                                                                                           628                         507
                                                                                                                                                                                                                       -
                                                                                                                                                                                                                               -           41442           43743
                                                                                                                                                                                                                                                            1850
 Western Sandpiper/Dunlin
                                                                                                                                                                -      3030                                                                 8130           11160
 Western or Least Sandpiper
                                -          -
                                             -
                                                      3415                        735          -
                                                                                                             ~



                                                                                                                                     --                -
                                                                                                                                                                -
                                                                                                                                                                -       612                           118
                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                             775            5655
 Western/Least/Dunlin                 -      --        790              -
                                                                                  135                   20                                                 -    -      4175                           633                                  15255           21008
 Long-billed Dowitcher                                                                                                                                                                                                                            2            2
 Unidentified Dowitcher species
                                             -
                                                               1                       2
                                                                                                                                      -                                                                                                    22623           22626
                                         - -                                                                 -                        -                         ~

 Great Egret
                                             -                                                               -                                                                                                                                 1               1
                                                                                                                                                                           --·-
 Mixed flock of American                                                                                                                                                                              420                                                    420
 Avocet/Black-necked Stilt/W"tllet
                                                       -       -        -                  .                 ---                                            -   --                          .
 Calidrid/Charadriid Plover ...                                                                                                                                        4900                           3600             502                                 8550
 unidentified small shorebird/s
 Red-throated Loon                                             1                                                                                                                                                                                               1
 Canada Goose
                                           -                                -              -
                                                                                                                  91                      41                                        8                   28                                    12            . 61
 Bufflehead
                                                                                                                                                                -      -
                                                                                                                                                                                    5                   12                                   401
                                                                                                                                                                                                                                                      ·-
                                                                                                                                                                                                                                                            418
                          --·-----                                                                                                                     ----
 Northern Shoveler
                                             -             76                                                                                                              -                                                                 150            226
 Great Scaup                                                                                                                                                                                                                                  40              40
                                     -·    -                                      --       ---                                  ·-    -   -
                                                                                                             .
                                                                                                                                                       --~                                                                     ~




 Lesser Sc.aup
 Greater/Lesser Scaup
                           -
                                           -
                                           ~               -
                                                                   -
                                                                   ~
                                                                                                   -     ~
                                                                                                                                -    ~·   ----
                                                                                                                                                                -                       -
                                                                                                                                                                                                       20
                                                                                                                                                                                                                                              32
                                                                                                                                                                                                                                             105
                                                                                                                                                                                                                                                              33
                                                                                                                                                                                                                                                            125
 Common Gi>ldeneye
 Forster's Tero
                                           -                       ·-
                                                                                       1                                                                                       49                      26                                      9
                                                                                                                                                                                                                                              46
                                                                                                                                                                                                                                                              85
                                                                                                                                                                                                                                                              46
                                                                                                             57
                            Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 90 of 114

REGION 9 DRAFT (11.21.16)



 Unidentified Gull                  27 16     875       189                    1176    2089          261      7306

 Totals                            43209     7355       938        9    4     16848   13045   50   244675   326133




                                                              58
                  Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 91 of 114
REGION 9 DRAFT (11 .21.16) - CONFIDENTIAL AITORNEY·CLIENT COMMUN/CATION/ FOIA EXEMPT


Waterbirds tend to show a high fidelity within seasons to roost sites in San Francisco Bay, including salt ponds
and surrounding tidal mudflats. 146 During winter and spring, western sandpipers on South Sa n Francisco Bay
have been shown to consistently move back and forth to the same roost sites in sa lt ponds and foraging sites on
tidal mudflats, 147 a behavior that has been documented for other South San Francisco Bay shorebirds. 148 lt is
likely that waterbirds documented from the Redwood City Salt Ponds also show a simi lar level fidelity to
roosting and feeding sites and surrounding tidal mudflats in San Francisco Bay.

At least 70 species of waterbirds have been documented feeding in San Francisco Bay sa lt ponds. 149 Western
sandpipers have been documented moving an average of 2.2 km between roosting sites in SB sa lt ponds to
foraging feeding sites on tidal mudflats150 whi le duniin have been documented making 10-15 km daily
movements between wetlands. 151 The linear distance between the salt ponds and adjacent t idal mudflats and
other waters of San Francisco Bay is generally less than 0.5 km. See Figure 1.

San Francisco Bay waterbirds utilize low-to-high sa linity salt ponds. The sal inity of South San Francisco Bay salt
ponds is known to be an important non-linear predictor of waterbird abundance and diversity and this is likely
related in part to prey abundance. 152 The highest number of waterbirds were documented from South San
Francisco Bay sa lt ponds with salinities of about 140 ppt and the greatest species diversity in salinities around
126 ppt, but this varies depending on waterbird group. 153 The expected core salinity ranges for waterbirds
species observed within the Redwood City Salt Ponds indicates a wide range of salinity tolerances consistent
with other studies {Table 4). In salt ponds, invertebrate species richness declines with increasing sa li nity but the
effect is not linear for invertebrate biomass .154 Invertebrates that are important in the diets of waterbirds such
as Franciscan brine shrimp (Artemia franciscana), reticulated water boatman (Trichocorixa reticulata) and brine
flies (Ephudra and Lipochaeta slossonae) are at their highest densities at salinities of 60-200 ppt155 The salt



146
    Warnock, N., Synthesis of Scientific Knowledge for Managing Salt Ponds to Protect Bird Populations, Technical Report of the South
Bay Salt Pond Restoration Project, State Coastal Conservancy, 2005.
147
    Warnock, S.E., and J.Y. Takekawa, Habitat preferences of wintering shorebirds in a temporally changing environment: western
san dpipers in the San Francisco Bay estuary, Auk 112; 920-930, 1995; Warnock, S.E., and J.Y. Takekawa, Wintering site fidelity and
movement patterns of western sandpipers, Ca/Idris mauri, in the San Francisco Bay estuary. Ibis 138: 160-167, 1996.
148
    Kelly, P.R., and H.L. Cogswell, Movements and habitat use by wintering populations of willets and marbled godwlt s, Studies In
Avian Biology, no. 2: 69-82, 1979.
149
    Swarth, C.W., Akagi, C., and P. Metripulos, The distribution patterns and ecology of waterbirds using the Coyote Hills salt ponds,
Report to the San Francisco Bay National Wildlife Refuge, U.S. Fish and Wildlife Service, Newark, CA 1982; Warnock et al. 2002.
150
    Warnock, S.E., and J.Y. Takekawa, 1996.
151
    Warnock, N., Page, G.W., and L.E. Stenzel, Non-migratory movements of Dunlin on their California wintering grounds. Wilson
Bulletin 107: 131-139, 1995; Warnock, N., Local and regional differences in habitat utilization by dunllns (Ca/Idris alpina) as revealed
by radiotelemetry; conservation implications. International Wader Studies 8: 35-38, 1996.
152
    Swarth et al. 1982; Takekawa, J.Y., Lu, C.T., and R.T. Pratt, Avian communities In baylands and artificial salt evaporation ponds of
the San Francisco Bay estuary, Hydrobiologia 466: 317-328, 2001; Warnock et al. 2002; Takekawa, J.Y., Miles, A.K., Schoellhamer,
D.H., Athearn, N.D., Saiki, M .K., Duffy, W.D., Kleinschmidt, S., Shellenbarger, G.G., and C.A. Jannusch, Trophic structure and avian
comm unities across a salinity gradient in evaporation ponds of the San Francisco Bay estuary, Hydroblologia 567: 307-327, 2006.
153
    Warnock et al. 2002.
154
    Britton, R.H., and A.R. Johnson, An ecological account of a Mediterranean salina: the Salin de Geraud, Camargue (S. France),
Biological Conservation 42: 185-230, 1987; Williams, P.B.1 Boulton, A.J., and R.G. Ta affe, Salinity as a determinate of salt lake fauna: a
question of scale, Hydrobiologia 197: 257-266, 1990; Murphey, J.L. 2013.
155
    Anderson 1970; Maffei, W.A., Invertebrates: reticu late water boatman, Baylands ecosystem species and community profiles: life
histories and environmental requirements of key plants, fish and wildlife, P. Olofson, Ed., prepared by the San Francisco Bay Area
                                                                      59
                  Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 92 of 114
REGION 9 DRAFT (11.21.16) • CONFIDENTIAL ATTORNEY·CLIENT COMMUN/CATION/ FOIA EXEMPT
ponds are w ithin this salinity range and documentation of waterbird species with different salinity preferences
feeding within the salt ponds suggests suitable prey is available. 156

Several waterbird species have been documented breeding in Sout h San Francisco Bay salt ponds (e.g., dry
pond bottoms, levees, and internal islands) including killdeer, snowy plover, American avocet, Black-necked
stilt, least tern, Forster's tern, Caspian Tern, Ca lifornia gull and black skimmer157 With the exception of Caspian
tern, all of these species have been documented from the Redwood City Salt Ponds. 158 Table 2.




Wetlands Ecosyst em Goals Project, San Francisco Bay Area Regional Water Quality Control Board, 2000, at 154-156; Maffei, W.A.,
Invertebrates: brine flies, Ecosystem Goals Project 2000, at 179-182; Murphey, J.l. 2013.
m S.R. Hansen and Associates, March 26, 1996.
157
    Gill, R.E., Jr., Breeding avifauna of t he South San Francisco Bay es tuary, Western Birds 8:1-12, 1977; Layne, V., Richmond, R.J., and
P.J. M etropulos, First nesting of black skimmers on San Francisco Bay, Western Birds 27: 159-162, 1996; Strong, C.M., Spear, L., Ryan,
T., and R. Dakin, Forster's tern, Caspian tern and California gull colonies In San Francisco Bay: habitat use, numbers and trends, 1982-
2003, Waterbirds 27: 411-423, 2004; Rintou l, C., Warnock, N., and G.W. Page, Breeding status and habitat use of black-necked stilts
and American avocets in South San Francisco Bay, Western Birds 34: 2·14, 2003.
158
    Kelly letter 2010.
                                                                      60
                 Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 93 of 114
REGION 9 DRAFT (11.21.16) - CONFIDENTIAL ATTORNEY-CLIENT COMMUN/CATION/ FOIA EXEMPT


Table 4. Classification of core salinity ranges of waterbird species observed within Redwood City Salt Ponds from Leddy
(2016) 1 and eBird (2016).2 Core salinity ranges represent values between the 25th and 75111 percentiles and are based upon
bird detections in South bay sa lt ponds from 1999-2001 as presented in Stralbery et al. (2003)3 and Warnock (2005).4

                                                  Salt Pond Salinity Ranges (ppt)
                0-60                               60-120                           120-180                   >180
 Species
 Forster's Tern
 Marbled Godwit
 Great Egret
 Snowy Egret
 Red-throated loon
 Black-skimmer
 Canada Goose                             Canada Goose
 Northern Shoveler                        Northern Shoveler
 Common Goldeneye                         Common Goldeneye
 Ruddy Duck                               Ruddy Duck
 Mallard                                  Mallard
 Black-bellied Plover                     Black-bellied Plover
 Long-billed Curlew                       Long-billed Curlew
 Dowltcher                                Dowltcher
 Semlpalmated Plover                      Semlpalmated Plover
 Western Gull                             Western Gull
 Bufflehead                               Bufflehead
 Greater Yellowlegs                       Greater Yellowlegs
 Lesser Yellowlegs                        Lesser Yellowlegs
 Wilson's Phalarope                       Wilson's Phalarope
 Ring-billed Gull                         Ring-billed gull                  Rlng-bllled Gull
 Kiiideer                                 Killdeer                          Killdeer
 Snowy Plover                             Snowy Plover                      Snowy Plover
                                          lesser Scaup                      Lesser Scaup
                                          Greater Scaup                     Great Scaup
                                          American Avocet                   American Avocet
                                          Sanderling                        Sanderling
                                          Whimbrel                          Whlmbrel
                                          Willet                            Willet
                                          Dunlin                            Dunlin
                                          Least Sandpiper                   least Sandpiper
                                           Western Sandpiper                Western Sandpiper
                                          Callfornia Gull                   Callfornla Gull
                  N = 23                                 27                              13                             2
 1
   Leddy, M. 2016. Waterbird co unts in Redwood City Salt Ponds between December 2009 and Apri l 21, 2016. Unpublished dat a.
 2
   eBird (http://ebird.org/content/ebird/). Accessed 2016.
 3
   Stralbery, 0., Warnock, N., Nur, N., Spautz, H., and G.W. Page. 2003. Predicting t he effects of habitat change on South San
 Francisco Bay bird communities: an analysis of bird-habitat relationships and evaluation of potential restoration scenarios.
 (Contract 1#02-009, Title: Habitat Conversion Model). Final Report, California Coastal Conservancy, Oakland, CA.
 4
   Warnock, N. 2005. Synthesis of scientific knowledge for managing salt ponds to protect bird populations. Draft Final Report.
 South Bay Salt Pond Res toration Project. PRBO Conservation science contribution no. 1167, Stinson Beach, CA.




                                                                61
          Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 94 of 114
REGION 9 DRAFT (11.21.16) · CONFIDENTIAL ATTORNEY-CLIENT COMMUNICATION/ FOIA EXEMPT



Mammals. Both grey fox (Urocyon cinereoargenteus ) and coyot e (Canis latrans) have been
observed within the Redwood City Salt Ponds. See Figu re 10.159 Gray fox have been regularly
documented from the baylands of South San Fran cisco Bay where they are known support
breeding populations and range widely.160 Other species of small mammals that have been
observed within South San Francisco Bay salt ponds and adjoining wetlands include red fox
(Vu/pes vulpes), skunks (Spilogale gracilis, Mephitis mephitis), raccoons (Procyon lotor), opossums
(Didelphus virginiana), domestic cats (Fe/is catus), and Norwegia n rats (Rattus norvegicus ).161
Foxes and coyotes have been observed using salt pond levees while hunting, so it is reasonable
t o expect these mammals t o move regularly between the salt ponds and oth er San Francisco Bay
ponds and waters. This represents a notable biological link between the Redwood City Salt Ponds
and other Bay waters.




      (a) Upper and (b) lower photograph




159 Matt Leddy observed and photographed t wo gray foxes on the levee road adjacent to Pond 10, on February 2,
2013. R.A. Leidy observed a single adult coyote emerging from interior southern edge of salt pond SW an d moving
over levee and into Bayfront Channel, and continuing along channel in an easterly direction toward Flood Slough,
on M arch 14, 2016.
160 Urban Wildlife Research Project. https://urbanwildliferesearchprolect.com/documentary/.
161 W estern Snowy Plover Monitoring in the San Francisco Bay area, Ann ual Report 2014, prepared by the San

Francisco Bay Bird Observatory for the San Francisco Bay National Wildlife Refuge and CDFW, December 31, 2014;
Breaux, A.M., Vertebrates: Norway Rat and Roof Rat, Ecosystem Goals Project 2000 at 249-250; Harding, E.K.,
Vertebrates: Norway Red Fox, Ecosystem Goals Proj ect 2000 at 251-252.

                                                       62
        Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 95 of 114
REGION 9 DRAFT (11 .21.16) - CONFIDENTIAL ATTORNEY-CLIENT COMMUN/CATION / FOIA EXEMPT




Figure 10. (a) Two gray foxes (Urocyon cinereoargenteus) on Redwood City salt works levee road adjacent to Pond
I0. Note roosting and feeding waterbirds within inundated Pond I 0. Westpoint Marina in background (b) Single gray
fox on levee road adjacent to Pond 10, Redwood City salt ponds. Photographs taken on February 2, 20 l 3 at 11:03 am
and 11 :06 am by Matt Leddy.




                                                        63
        Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 96 of 114
REGION 9 DRAFT (11.21.16) - CONFIDENTIAL ATTORNEY-CLIENT COMMUNICATION/ FOIA EXEMPT



Fishes. Water from San Francisco Bay is regularly imported into the Redwood City Salt Ponds
from First Slough via pumps or by hydraulic pressure through water control devices (tidal gates)
for use in salt processing operations. 162 This seawat er is subsequently transported via a
constructed ditch system within the perimeter dikes for distribution into the crysta llizer beds 1-9
and Desalting Pond 10. It is likely that fish living in San Fra ncisco Bay are imported into the ditch
and ponds through the tide gate(s). Relatedly, rainwater killifish (Lucania parva) were observed
within a drainage ditch that runs along the northern perim eter of the site between the site and
Pacifi c Shores/Westpoint M arina .163 Fish likely entered the drainage ditch during high tide
through a leaky tide gate that connects the ditch to San Francisco Bay. This suggests t hat fish
would also able to enter the site when the tide gates are open. Any fish entering the site would
be subject to predation by waterbirds, thereby providing a biological connection to San Francisco
Bay.

Federally-Listed Threatened and Endangered Species. The federa lly endangered snowy plover has
been observed regu larly over the last decade roosting and feeding within the Redwood City Salt
Ponds (Figure 11).164 Nine and twelve snowy plovers were reported from the sit e in 2001 and
during summer 2003, respectively.165 In 2001 snowy plovers were recorded nesting in Pond 1.166
In 2013 Ca rgill representatives reported a sighting of one Snowy Plover adult with two chicks in
between active Redwood City evaporation ponds on the inboard side of Bittern Pond 9 and
Pickle Pond 7b. 167

Summary.

The functions performed by the Redwood Cit y Sa lt Ponds considered individually, and
collectively in the aggregate with the functions of si milarly situated waters within the South San
Francisco Bay region, have a significa nt effect on the physical, chemica l and biologica l integrity of
t he waters of Sa n Francisco Bay. This is because t he sa lt ponds are suffi ciently proximate to San
Francisco Bay to ensure that their functions are effectively and consistently affect the waters of
San Francisco Bay. The salt ponds and Bay waters function together as an ecological system: (1)
Foraging and feeding (food web support) migratory and resident birds use ponds to consume
worms, brine flies, water boatman, brine shrimp and birds. (2) Invertebrates feeding on
bact eri a/algae supports base on food web and species located in TNWs. (3) Hide tide refugia for
migratory and resident birds. (4) Nesting habitat for snowy plover. It is well understood and
acknowledged that sa lt ponds exhibit wide temporal variation in salinity and that pond water
supports high biological productivity and exhibit significant food web support functions over a
wide range of salinities. This biological productivity is import ant at local (site) and broader

162
    Cargill, personal communication, September 30, 2015 EPA site visit; Douglass letter to ACOE, February 28, 2002.
163
    R.A. Leidy, EPA, Field Notes, January 21, 2016.
164
    Leddy 2015-2016.
165
    USFWS, West ern snowy plover (Charadriu s a/exandrinus nivosus), Pacific Coast Draft Recovery Plan, Portland,
OR, 2001; Strong, Cheryl, 2003, as cited in BCDC 2005, at 20.
166
    Clyde Morris, personal communication, as r eferenced in Siegel and Bachand, 2002 at 32.
167
    Western Snowy Plover Monitoring In the San Francisco Bay area, Annual Report 2014 at 20; P. Mapelli, Cargill,
personal communication.

                                                        64
          Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 97 of 114
 REGION 9 DRAFT (11 .21.16) - CONFIDENTIAL ATTORNEY-CLIENT COMMUN/CATION / FOIA EXEMPT



 (regiona l) sca les for species located in TNWs. The severing of the existing biologica l and chemical
 nexus between the Redwood City Salt Ponds and Sa n Francisco Bay waters would result in a
 significant, measurable loss of ecologica l functions of San Francisco Bay.




 Figure 11. Federally endangered snowy plover, Charadrius alexandrinus, foraging and roosting in Crystallizer 1.
 Photograph by Matt Leddy, December 22, 2015.                                       ·


VIII.     Conclusion
 Within the boundaries of the 1,365-acre subject area, approximately 95 acres of the Property,
 consisting of levees, building pads and other features t hat were converted to fast land before
 passage of t he CWA, are not " wat ers of t he United Sta tes" w here they are above the High Tide
 Li ne on t he outer side of the perimeter levees bounding t he Property, and above t he Ordi nary
 High Water M ark on t he levee interiors.

 The remaining estimated 1,270 acres interior of these levees are "waters of the United St ates" as
 defined by the CWA, because: (1 ) the tidal channels within the Redwood City Salt Ponds were
 pa rt of t he t raditionally navigable wat ers of San Francisco Bay, and were not converted to "fast
 la nds" prior to enactment of the CWA; (2) the salt ponds in their current condit ion have been
 shown to be navigable in fact, and are susceptible to use in interstate or foreign commerce with
 reasonable improvements; (3) the sa lt ponds are impoundments of waters o therwi se defined as



                                                         65
        Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 98 of 114
REGION 9 DRAFT (11.21.16) - CONFIDENTIAL ATTORNEY-CLIENT COMMUN/CATION / FOIA EXEMPT



waters of t he Unit ed S.tates; and (4) the sa lt ponds have a significant nexus to the t raditionally
navigable waters of the adjacent Sa n Francisco Bay.

VI.     Appendices

            [DRAFT] Subcontractor Report 1 (SFEI)
            [DRAFT] Subcontractor Report 2 (Towill)




                                                   66
Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 99 of 114




              EXHIBIT B
      Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 100 of 114


                    UNITED STATES ENVIRONMENTAL PROTECTION AGENCY
                                           WASHINGTON, D.C. 20460


                                                     March 1, 2019


                                                                                                                 OFFICE OF THE
                                                                                                                ADMINISTRATOR




R.D. James
Assistant Secretary of the Army for Civil Works
U.S . Department of the Army
108 Army Pentagon
Washington, D.C. 20310

Dear Mr. James:

       This letter transmits the Clean Water Act (CW A) jurisdictional determination for Redwood
City Salt Plant site ("the Salt Plant"). On March 18, 2015, EPA designated the Salt Plant as a
"special case," as defined by the 1989 Memorandum of Agreement (MOA) between EPA and the
Army Corps of Engineers regarding coordination on matters of geographic jurisdiction. Pursuant
to the MOA, designation of the special case made EPA responsible for determining the extent to
which the Salt Plant contained jurisdictional waters of the United States under the Clean Water
Act.

        After careful consideration of all relevant facts before the Agency in light of the applicable
law and regulations, the EPA has concluded that the Salt Plant is non-jurisdictional fast land. EPA
reached this conclusion considering the combination of circumstances at the Salt Plant, including
the separation of the Salt Plant over a century ago from the surrounding waters, the federall y-
authorized excavating, filling, and industrial production and maintenance activities that have taken
place at the Salt Plant since that time, and the use of water at the plant as merely a component of
a highly engineered industrial operation. EPA ' s analysis is summarized in the enclosed
determination document.

        EPA ' s determination constitutes the position of the federal government on the CW A
jurisdictional status of the Salt Plant, and its transmittal concludes the "special case" process. If
you have any questions, please contact Lee Forsgren at forsgrcn.lce 11,/;epa.gov or (202) 564-0311 .




                                                          Andrew R. Wheeler
                                                          Acting Administrator




                                       Internet Address (URL) • http://www,epa,gov
           Recycled/Recyclable •Printed with Vegetable Oil Based Inks on Recycled Paper (Minimum 20% Postconsumer)
      Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 101 of 114




Enclosure

CC:   Lt. General Todd T. Semonite, Commanding General, U.S. Army Corps of Engineers
      Matthew Z. Leopold, General Counsel, EPA
      Mike Stoker, Regional Administrator, EPA Region 9
      Anna Wildeman, Principal Deputy Assistant Administrator, Office of Water, EPA
       Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 102 of 114




        REDWOOD CITY SALT PLANT JURISDICTIONAL DETERMINATION

This document constitutes the determination by the U.S. Environmental Protection Agency’s
(“EPA”) of the federal jurisdictional status of the Redwood City Salt Plant for purposes of the
Clean Water Act (“CWA”). This CWA jurisdictional determination applies to the Redwood City
Salt Plant site (“the Salt Plant” or “the site”). The site is approximately 1,365 contiguous acres
adjacent to Westpoint Slough, located near Seaport Boulevard, Redwood City, San Mateo
County, California. EPA has concluded that the site does not include “waters of the United
States” because the site was transformed into fast land before passage of the CWA and has not
subsequently been overtaken by jurisdictional waters.

I.     Introduction and Scope of Determination

This document constitutes the determination of the federal jurisdictional status of the Salt Plant
by EPA for purposes of the CWA. This jurisdictional determination is based on Sections 404
and 502(7) of the CWA, 33 U.S.C. §§ 1344 and 1362(7), regulations of the U.S. Army Corps of
Engineers (ACOE) at 33 C.F.R. § 328.3(a) and of EPA at 40 C.F.R. § 230.3(o), relevant case
law, and EPA and ACOE guidance, including the agencies’ January 19, 1989 “Memorandum of
Agreement between the Department of the Army and the Environmental Protection Agency
Concerning the Determination of the Geographic Jurisdiction of the Section 404 Program and the
Application of the Exemptions under Section 404(f) of the Clean Water Act” (“1989 MOA”).

       A.      Geographic Scope of Determination

This CWA jurisdictional determination applies to the Salt Plant, an area of approximately 1,365
contiguous acres adjacent to Westpoint Slough, located near Seaport Boulevard, Redwood City,
San Mateo County, California. This determination does not address the jurisdictional status of
the areas on the exterior side of the perimeter levees of the Salt Plant.

       B.      Procedural Background

               1.     Requests for a Jurisdictional Determination

On November 12, 2009, DMB Redwood City Saltworks (“Saltworks”) requested that the San
Francisco District of ACOE prepare a preliminary jurisdictional determination (“PJD”) under
Section 10 of the Rivers and Harbors Act (“RHA”) and Section 404 of the CWA for 1,478 acres
in and adjacent to the Salt Plant.1 Saltworks made this request in conjunction with a permit
application, filed with Redwood City, for a proposed urban development and tidal marsh
restoration project on the site. On April 14, 2010, ACOE issued a PJD in accordance with
ACOE Regulatory Guidance Letter 08-02, stating that wetlands and other waters on the site may

1
 According to its submission, Saltworks is a venture whose principals are DMB Pacific
Ventures, LLC, and Westpoint Slough, LLC, which is an affiliate of Cargill, Incorporated. The
Salt Plant is owned by Cargill Point, LLC, an affiliate of Cargill, Inc. Request for Approved
Jurisdictional Determination, from David C. Smith, DMB Redwood City Saltworks, to Jane
Hicks, Chief, Regulatory Division, ACOE, and Jason Brush, Manager, Wetlands Office, EPA
Region 9, May 30, 2012, with exhibits (“AJD Application”).

                                               -1-
       Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 103 of 114




be jurisdictional under the RHA and CWA.2 Saltworks engaged in public outreach for the
proposed project, but withdrew its application with Redwood City on May 4, 2012.3

On May 30, 2012, Saltworks requested that ACOE and EPA prepare final jurisdictional
determinations (referred to as “Approved Jurisdictional Determinations” or “AJDs” by ACOE)
under the RHA and CWA for the site.

               2.      EPA “Special Case” for Clean Water Act Jurisdictional Determination

A definitive, official determination as to the presence of jurisdictional aquatic resources can only
be made by means of an approved jurisdictional determination.4 The 1989 MOA between EPA
and ACOE provides that, for purposes of Section 404 of the CWA, EPA may designate certain
jurisdictional determinations as “special cases” and make the final determination on the
jurisdictional status of potential waters of the United States. These determinations are binding
on the United States and represent its position in any subsequent federal action or litigation.

In 2014, the Chief Counsel for ACOE prepared two memoranda outlining “Legal Principles to
Guide the Approved Jurisdictional Determination for the Redwood City Salt Plant.”5 The Chief
Counsel stated that “[t]he site has been highly altered to facilitate the salt manufacturing
process,” and “[t]his alteration of the site and a century of industrial salt making have eliminated
any trace of the prior marshland or wetland character of the site.”6 Furthermore, he concluded
that “areas that were lawfully filled, either before the passage of the CWA or pursuant to a CWA
permit, are no longer subject to CWA jurisdiction.”7 The Chief Counsel’s conclusion was that
“the Corps should not assert CWA jurisdiction over the industrial process (pickle and bittern)
liquids at the Redwood City site.”8



2
  Letter from Jane M. Hicks, Chief, Regulatory Division, ACOE San Francisco District, to David
Smith, DMB Associates (Apr. 14, 2010), AJD Application, Ex. 22.
3
  Letter from John Paul Bruno, General Manager and Senior Vice President, Redwood City
Saltworks, to the Honorable Alicia Aguirre, Mayor, City of Redwood City (May 4, 2012), AJD
Application, Ex. 25.
4
  ACOE Regulatory Guidance Letter No. 16-01 at 2 (Oct. 2016).
5
  Memorandum from Earl H. Stockdale, Chief Counsel, ACOE, “Legal Principles to Guide the
Approved Jurisdictional Determination for the Redwood City Salt Plant,” (Jan. 9, 2004)
(“Stockdale Memo”); Memorandum from Earl H. Stockdale, Chief Counsel, ACOE,
“Supplement to ‘Legal Principles to Guide the Approved Jurisdictional Determination for the
Redwood City Salt Plant’ 9 January 2014,” (Mar. 25, 2014) (“Stockdale Supplement”).
6
  Stockdale Memo at 16.
7
  Id. at 17. The Chief Counsel also concluded that “The fact that the majority of the area within
the Redwood City site was improved in a manner that did not necessarily raise the elevation
above that of the MHW does not make this principal any less applicable. A CWA jurisdictional
determination must be based on the site conditions today and not some prior site condition that
no longer exists.” Id. at 17-18 (citing United States v. Milner, 583 F.3d 1174, 1195 (9th Cir.
2009).
8
  Id. at 23.

                                                -2-
       Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 104 of 114




On March 18, 2015, ACOE sent an email to EPA indicating that ACOE intended to “finalize and
sign” a determination that “the site is not jurisdictional under the CWA” and attaching an
unsigned memorandum for the record explaining the basis for this conclusion.9 That same day,
EPA sent a letter to ACOE designating the site’s CWA jurisdictional determination as a special
case under the 1989 MOA.

               3.      ACOE Rivers and Harbors Act Section 10

Congress enacted the Rivers and Harbors Act of 1899 to promote water transportation and
commerce by protecting the navigability of the nation’s waterways. Section 13 of the RHA, 33
U.S.C. § 407, which prohibited the discharge of “refuse” into any “navigable water” or its
tributaries, or on the banks of a navigable water or its tributaries “whereby navigation shall or
may be impeded or obstructed,” provided an exception for refuse “flowing from streets and
sewers . . . in a liquid state,” and authorized the Secretary of War to issue permits for deposits of
refuse if “anchorage and navigation will not be injured.” 33 U.S.C. § 407. Because of this focus
on navigability, the Corps defines “navigable waters of the United States” as “those waters that
are subject to the ebb and flow of the tide and/or are presently used, or have been used in the
past, or may be susceptible for use to transport interstate or foreign commerce.” 33 C.F.R.
§ 329.4.

Notwithstanding EPA’s designation of the site’s CWA jurisdictional determination as a special
case, ACOE retained the authority to determine RHA jurisdiction. ACOE issued an AJD with
respect to the RHA on March 19, 2015.10 ACOE determined that only certain areas in the
eastern section of the site are jurisdictional under Section 10 of the RHA. The total area of these
double-sided sloughs was calculated to be 56.87 acres. ACOE did not find RHA jurisdiction for
any part of the western section of the site, stating that in the past the Army had either portrayed
that portion as non-jurisdictional improved lands, or had explicitly determined that the area was
non-jurisdictional.

The scope of RHA jurisdiction is relevant to the permitting history of the Salt Plant, but not to
EPA’s determination as to whether the site is jurisdictional under the CWA.

II.    The Redwood City Salt Plant

Prior to development, the Salt Plant was an area of tidal marsh interspersed with numerous
sloughs. Currently, the site consists of levees, building pads, and industrial ponds constructed
for salt production.

       A.      Early History

At the turn of the twentieth century, a number of commercial-scale salt production operations
began along the edges of San Francisco Bay. The lands and waterways around the Port of

9
  Email from Major General John W. Peabody, ACOE, to Kenneth J. Kopocis, Deputy Assistant
Administrator for Water, EPA (Mar. 18, 2015).
10
   Major General John W. Peabody, ACOE, “Basis for Rivers and Harbors Act of 1899 Section
10 Approved Jurisdictional Determination, Redwood City Saltworks” (Mar. 19, 2015).

                                                 -3-
       Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 105 of 114




Redwood City underwent intensive commercial development. Development of the Salt Plant
began in 1901. By 1902, the Redwood City Salt Company and the West Shore Salt Company
leased or owned portions of the site. 11 The Redwood City Salt Company operated its salt works,
including evaporators, crystallizers, and other industrial ponds constructed for salt production, on
approximately 432 acres (of a total 1,784 acres of leased land) east of Redwood Creek and
southwest of First Slough. West Shore Salt Company owned and operated 192 acres of
additional salt works on the southern portion of the present-day crystallizers. According to the
local newspaper, the industrial salt production ponds produced their first salt crops in October
1902. “Water was taken in from San Francisco Bay by pumps and/or inlets, concentrated into
brines by solar evaporation in sequential basins, and moved into small rectangular crystallizers to
eventually crystallize as salt that was then harvested by hand.”12

The Stauffer Chemical Company consolidated these operations in 1907. By approximately 1930,
the operators in the western section had dredged the bottoms of most of the salt production ponds
and eventually obliterated the traces of some, but not all, original tidal sloughs. In addition, by
1931, the Redwood City Harbor Company, the salt companies, and ACOE had erected levees
separating the former marshlands between Redwood Creek, Westpoint Slough, and First Slough
from San Francisco Bay and the adjacent sloughs.13 A 1931 survey of the Salt Plant shows that
the 603-acre area had been converted into industrial salt making facilities, filled areas, and
reclaimed marsh.14 Stauffer later became the Leslie Salt Company. Cargill, Inc. purchased
Leslie Salt in 1978.

ACOE began issuing permits pursuant to Section 10 of the Rivers and Harbor Act (RHA) in the
early twentieth century. EPA is not aware of any RHA permits issued for salt processing
operations at the Salt Plant prior to 1940. There are records indicating that ACOE did issue
some RHA permits to construct salt processing infrastructure (e.g. levees, dams, siphons, and
pipelines) by various companies in south San Francisco Bay in the 1920-1960s, including
permits for expansion of the Salt Plant.15 The RHA permit record shows the intensive expansion
of salt pond facilities in the South Bay during this time, including the establishment of pipeline
connections among plant sites to consolidate operations.




11
   San Francisco Estuary Institute, Redwood City Draft Technical Memo, March 22, 2016, (“SFEI
2016”).
12
   Michael Josselyn, Ph.D., WRA, Inc., Early History of Redwood City Salt Plant Site (Feb. 27,
2012), AJD Application, Ex. 5 (“Early History Report”).
13
   See WRA, Inc., Summary of Historic Levee Construction (Feb 2012), AJD Application, Ex. 6.
14
   Michael Josselyn, Ph.D., WRA, Inc., Topographic Sheets Denote Marsh Elevations Above
Mean High Water (Feb. 27, 2012) (“Marsh Elevations Report”), AJD Application, Ex. 7, at 2-3
and Attachments B, C, USGS Sheet 4643 (Jul. 1, 1931).
15
   Department of the Army, ACOE, San Francisco District, June 20, 2013. Permit summary for
South Bay projects from 1905-2010.

                                                -4-
       Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 106 of 114




       B.      Permit History

               1.      1940 RHA Section 10 Permit

On December 8, 1939, Leslie Salt’s predecessor, Stauffer Chemical, submitted a permit
application to the War Department to dam First Slough, which separated the existing industrial
salt production ponds from the undeveloped eastern section of the site, and to construct levees
around the eastern section.16 The application shows the base of the proposed dam five feet
below Mean Lower Low Water (MLLW) and 13 feet below Mean Higher High Water (MHHW)
in First Slough. It also shows “marsh land” to be at the elevation of MHHW. The plan
accompanying the application also shows that the former marshland areas between Redwood
Creek, Westpoint Slough, and First Slough had been converted to salt making operations
previously, so the permit only authorized obstruction and conversion of the areas of the Salt
Plant that ACOE deemed subject to RHA jurisdiction, First Slough and Westpoint Slough.

Pursuant to Section 10 of the RHA, on January 14, 1940, the War Department granted the
permit:

       To construct an earth dyke or levee across and along the bank of First Slough, and along
       the banks of Westpoint Slough and an unnamed tributary thereof, in Westpoint Slough, at
       about 1.0 mile southeasterly of the mouth of Redwood Creek, San Mateo County, in
       accordance with the plans shown on the drawing attached hereto marked “Proposed Dam
       and Levee East of Redwood Cr., San Mateo County, California, Application by Stauffer
       Chemical Co., Dated Dec. 1939”[.]

The War Department’s December 9, 1939, public notice for the permit included a map, attached
to the application and incorporated into the permit, showing most of the western section of the
site as “Salt Evaporating Ponds,” west of an “Existing Levee,” and a smaller part to the north as
“Reclaimed Marsh.” The map shows the eastern section of the site as marshland with large and
minor sloughs throughout.

In 1941, Leslie Salt began construction of the current facilities at the Salt Plant, including the
large rectangular crystallizer beds in the western section of the site.17 Leslie Salt initiated
construction of the First Slough dam and the levees along Westpoint Slough in 1943 and worked
throughout the 1940s to construct the Salt Plant by leveeing, excavating, filling, and compacting
the Salt Plant to create the crystallizer beds, pickle ponds, bittern ponds, facility headquarters,
and multi-use areas. The levees authorized under the 1940 permit were completed in or around
1946, and the crystallizers were completed in 1950.18

Construction drawings for the crystallizer beds show that these structures were constructed with
a clay bottom that would be flat and hard, such that the crystallizers would be graded and leveled

16
   War Department, Section 10 Permit issued to Stauffer Chemical Company, January 16, 1940.
17
   Ver Planck, W.E., Salt in California, State of California Department of Natural Resources,
Division of Geology and Mines, Bulletin 175 (1958).
18
   Early History Report at 18 & Figures 11, 12; 1946 aerial photographs of First Slough dam,
Westpoint Slough, and Food Slough levees.

                                                -5-
       Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 107 of 114




after each salt harvest.19 By 1951, all of the Salt Plant work was completed and the current
borders and operations of the Salt Plant established, and the plant first began shipping salt
product. Since that time, the Salt Plant has continuously produced salt, using its construction
equipment and grading and leveling the crystallizers with each salt crop.

               2.      1947 Dredging Permit

On March 19, 1947, Leslie Salt submitted to the War Department a permit application to dredge
parts of Redwood Creek, a salt pond adjacent to Redwood Creek, and an area in Westpoint
Slough.20 The dredged material was proposed to be placed in the western section of the enclosed
evaporation ponds, in the location of the present-day crystallizers. The discharge location was
identified generally as “Area to be Filled.” It is likely that the dredged material was used to
create and maintain internal levees within the industrial salt production ponds, since spreading
the material across the western section would have interfered with salt production, and later
aerial photographs do not show filled areas, other than the levees.

On April 28, 1947, the War Department issued a permit allowing Leslie Salt to dredge a total of
1.5 million cubic yards of material from the four discrete areas. From 1950 to 1951, Leslie Salt
constructed the current large crystallizer beds and internal levees within the “Area to be
Filled”.21

               3.      Pipeline Connection to Newark

On February 9, 1951, ACOE issued a permit for Leslie Salt to construct an eight-inch pipeline
across the Dumbarton Strait, apparently between the Newark and Redwood City plant sites.22
The available records show that this was the first pipeline constructed to facilitate brine transfer
between the two salt pond complexes. ACOE permitted a larger 20-inch pipeline across the
Dumbarton Strait in 1964. According to a report from 1972, all of Leslie Salt’s plants could be
operated as independent units, although the pipelines facilitated pond utilization as needed.23
System maps from the 1980s and 1990s depict unidirectional flow from the Newark plant to the
Redwood City plant.24 Prior to connecting the Redwood City plant to the Newark plant, and at
subsequent times, the Redwood City plant took seawater directly into some of the industrial salt
production ponds, via intake manifolds and pumps.25 From 1951 to at least 2002, Leslie Salt
(later Cargill) imported seawater through the intake pipe and tide gate structure located at First
Slough (between ponds 4 and 8E) to desalt the crystallizer beds and desalting pond (Pond 10).26
In 2000 and 2001, Cargill constructed new intake pipes on Pond 1 of the Ravenswood Complex

19
   Redwood City Salt Plant Crystallizer Grading Drawings 772 (1949), AJD Application, Ex. 10.
20
   War Department, Permit Issued to Leslie Salt Company, April 28, 1947.
21
   Early History Report, AJD Application, Ex. 5.
22
   ACOE Permit summary (2013).
23
   CDM Inc., Report on Proposed Discharge of Bittern to San Francisco Bay, prepared for Leslie
Salt (Mar. 31, 1972).
24
   Leslie Salt Company, Southbay Production Facilities, base aerial photography (Apr. 1985).
25
   Early History Report; see also Cargill Salt Division, Letter to ACOE requesting disclaimer of
jurisdiction for Cargill’s Redwood City Plant Site, (Feb. 28, 2002).
26
   Cargill Salt Maintenance Work Plan Report 2002-2003 (Apr. 2002).

                                                 -6-
       Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 108 of 114




(formerly part of the Redwood City plant) to bring in seawater to improve brine flow.27 In
addition, stormwater that fell on the industrial salt production ponds was periodically discharged
from the First Slough pipe to the Bay, authorized first by a San Francisco Regional Water
Quality Control Board (Regional Board) Individual NPDES permit and Waste Discharge
Requirements (WDR) (CA0028690, Orders 82-59 and 88-163),28 then later by a State Water
Resources Control Board General NPDES permit (91-13DWQ; 97-03DWQ).29 The site remains
under General NPDES permit coverage, but it is unclear whether discharges via the First Slough
pipe still occur and, if so, at what frequency.

               4.      Later State and Federal Permits

Since 1972, Leslie Salt and Cargill have considered options for disposal of bittern into the San
Francisco Bay. According to available documentation, bittern has been stored onsite in various
industrial salt production ponds at different times (ponds 4, 8E, 9, 9A, and 10)30 and sent to the
Newark plant via Cargill’s transbay pipeline or barges.31

By the 1980s, Cargill was subject to federal and state permits pertaining to operations
improvement and maintenance (O&M) activities, such as dredge lock construction, levee repair,
rip-rap renewal, and replacement of gates, pipes, pumps and siphons. In some instances, the
O&M permits covered new system improvement work, such as spot repairs with land-based
equipment of the crystallizer beds and installation of a new 16-inch pipeline and associated
infrastructure to pump brines and bittern from the Redwood City plant to the Newark plant.32
Cargill modified the pipeline to better control the brines and bittern within its entire South Bay
salt production system as it was reduced by the transfer of vast acres to the South Bay Salt Ponds
Restoration Project.



27
   Cargill Salt Maintenance Report, (Mar. 22, 1999).
28
   San Francisco Regional Water Quality Control Board: WDID 2417125001, Order No. 82-59,
NPDES No. CA0028690, Waste Discharge Requirements for Leslie Salt Company, Redwood
City Facility (Nov. 1982); WDID 2417125001, Order No. 88-163, NPDES No. CA0028690,
Waste Discharge Requirements for Leslie Salt Company, Redwood City Facility, (Nov. 1988);
Administrative Extension of NPDES Permit Nos. CA0028703, CA0028690, and CA0028681 for
Cargill’s Newark, Redwood City, and Napa facilities (Nov. 1, 1993).
29
   SWRCB, Notice of Intent for General Permit to Discharge Stormwater Associated with
Industrial Activity, WQ Order No. 91-13-DWQ (Apr. 1, 1992); Notice of Intent for Existing
Facility Operators to Comply with the Terms of the General Permit to Discharge Stormwater
Associated with Industrial Activity, WQ Order No. 97-03-DWQ (June 11, 1997).
30
   Regional Board, November 30, 2012 Inspection of Cargill, Inc.’s Redwood City Salt Plant in
San Mateo County and Newark Plant in Alameda County; Regional Board, Staff handwritten
notes for August 9, 1990 inspections conducted on Leslie Salt’s Newark and Redwood City
plants (“1990 Staff Notes”); Cargill Salt 2001-02 Maintenance Report (Oct. 2002); Cargill Salt
1999-2000 Maintenance Report (Sept. 2000); Cargill Salt 1998-99 Maintenance Report
(Aug. 1999).
31
   1990 Staff Notes.
32
   Cargill Salt Maintenance Reports, supra n.30.

                                                -7-
       Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 109 of 114




Starting in 1988, ACOE issued permits under CWA Section 404 to Cargill for operations and
maintenance covering existing levees and infrastructure for Cargill’s facilities around the San
Francisco Bay area. 33 Cargill regularly stated that it reserved the right to claim that the type and
location of the work described in the permits and work plans is outside ACOE jurisdiction and/or
exempt from 404 CWA permit requirements. Specifically, the cover letters to Cargill’s ACOE
permit applications and annual reports pursuant to permit requirements have typically included
the following language:

       Cargill historically has reserved its right to argue that the type and location of the work
       described in the enclosed work plan is outside the jurisdiction of the Corps and/or exempt
       from permit requirements under section 404(f) of the [CWA] . . . [and in its current
       permit application/report] Cargill does not waive—and expressly reserves—its position
       that the work described in [the] work plan is outside Corps jurisdiction and/or exempt
       from permit requirements.34

In another letter connected with its Section 404 permit application, Cargill has definitively stated
its position that the activities authorized by its permit are “exempt from regulation” under CWA
section 404 and that “a permit for such activities is not required.”35

Cargill has received a water quality certification for Cargill’s salt pond maintenance activities
from the Regional Board.36 In addition, the San Francisco Bay Conservation and Development
Commission (BCDC) also issued permits covering the O&M activities under the McAteer-Petris
Act.37

       C. The Nature of the Salt Production Process

               1.      The Nature of the Industrial Salt Production Ponds


33
   Department of the Army Regional Permit No. 17040E98 (Aug. 30, 1988); Department of the
Army Regional Permit No. 19009S98 (July 10, 1995); Department of the Army Regional Permit
No. 19009S98 (Nov. 29, 1995); Department of the Army authorization for coverage under
Nationwide Permits 3 and 18, File No. 2008-00146S (Apr. 16, 2008); Department of the Army
authorization for coverage under Nationwide Permits 3 and 18, File No. 2008-00146S (Oct. 2,
2008); Department of the Army Permit, File No. 2008-00160S (Sept. 10, 2010).
34
   See, e.g., Cover Letters to the Cargill Maintenance Work Plan 2015-2016, Feb. 26, 2015,
ACOE Permit 2008-00146S; Advance Notification of Proposed Work, Cargill Salt’s June 2014-
May 2015 Maintenance Work Plan, ACOE Permit 2008-00146S; and Cargill Salt Completed
Work Plan, June 2013-May 2014, ACOE Permit 2008-00146S.
35
   Letter from Cargill to Lt. Col. Michael J. Walsh, District Engineer, San Francisco District,
ACOE at 2 (Jan. 13, 1995).
36
   Regional Board, Water Quality Certification for Maintenance Activities and System
Improvements to be Conducted Between November of 2009 and November of 2019 at the
Cargill Solar Salt Systems in Alameda and San Mateo Counties, Site No. 02-01-C-994, August
3, 2010.
37
   San Francisco Bay Conservation and Development Commission, Permit No. 4-93 (Mar.14,
1995, as amended through Aug. 29, 2002), Amendment Three to Permit No. 4-93 (Aug. 29,
2002).
                                                 -8-
       Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 110 of 114




Cargill and its predecessors configured the levees on the site to move highly saline process water
and brines sequentially through a series of industrial salt production ponds to produce salt and
hold residual bitterns. The levees are intended to separate the salt production process from direct
inputs of San Francisco Bay, except for limited circumstances when water is pumped in or out of
the ponds, and occasions when Cargill moves its floating dredge, The Mallard, into the industrial
salt production ponds. The industrial salt production ponds were not excavated from dry land.

               2.      The Salt Production Process

The salt production process begins when Cargill pumps seawater into evaporation ponds at its
Newark plant, across San Francisco Bay from the site. The seawater is moved through a series
of containment cells as the salinity increases. According to Cargill, after approximately four to
five years of solar evaporation at the Newark plant, the highly saline process water is transferred
by pipe to the Salt Plant.

The industrial salt production ponds at the Salt Plant are connected to each other. Process water
pumped from the Newark plant first enters Ponds 7a, 7b, 7c and 8w (the “pickle complex”) at the
Salt Plant, where additional solar evaporation occurs until the solution is saturated, at which
point the highly saline process water is transferred to Ponds 1-9, a series of “crystallizer” cells
where the salt precipitates out of suspension. The residual bittern is pumped into Ponds 8e, 9,
and 9a, where it is stored until sold, taken by barge to the Newark plant, or recycled back into the
salt production process.38

The salt that remains on the surface of the crystallizer cells is mechanically scraped from the
ground and loaded into trucks to be moved offsite. There is also a “desalting pond” (Pond 10) on
the northwest side of the crystallizer ponds, where salt is further removed from the bittern liquid.
A water intake is located on Pond 4, which connects to First Slough, where Cargill has at times
brought water in from the Bay.39

Cargill’s levees are periodically maintained by a floating clamshell dredge, The Mallard, which
accesses them via an excavated tidal channel at either of two pre-approved dredge lock
locations.40 The Mallard is the only dredge that operates within the salt ponds; the site lacks the
physical capacity to support navigation for interstate commerce.

III.   CWA jurisdiction over waters of the United States

               1.      The definition of waters of the United States

The Clean Water Act prohibits any discharge of pollutants, including dredged or fill material,
into navigable waters except as permitted by the CWA. 33 U.S.C. § 1311(a). The Act defines
38
   AJD Application, Attachment B, at 3-4.
39
   Letter from Mr. Robert Douglass, Cargill Salt, to Lt. Col. Timothy S. O’Rourke, District
Engineer, ACOE, San Francisco District, re: Disclaimer of Jurisdiction for Cargill’s Redwood
City Plant Site (Feb. 28, 2002).
40
   For additional information as to how The Mallard accesses the salt ponds, see the descriptions
contained in the following documents: U.S. Fish and Wildlife Service (USFWS) (1995), WRA
(2000), BCDC (1995), and BayKeeper (2015).
                                                -9-
       Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 111 of 114




“discharge of a pollutant” to include “any addition of any pollutant to navigable waters from any
point source.” Id. § 1362(12)(A). The “navigable waters” over which the CWA exercises this
protective jurisdiction are defined in Section 502(7) of the CWA as “the waters of the United
States, including the territorial seas.” Id. § 1362(7). EPA and ACOE regulations currently in
effect in the State of California define the scope of waters of the United States to include
traditional navigable waters, interstate waters, the territorial seas, tributaries of any of the above-
mentioned waters, impoundments of jurisdictional waters, waters adjacent to any of the above-
mentioned waters, and certain types of waters that have a significant nexus to traditional
navigable waters, interstate waters, or the territorial seas. See 40 C.F.R. § 230.3(o); see also 33
C.F.R. § 328.3(a) (ACOE regulation). This regulatory definition is the subject of litigation.
EPA and ACOE have proposed regulations that would repeal and revise this definition. See
Proposal to Recodify Preexisting Rule, 82 Fed. Reg. 34,889 (July 27, 2017); Supplemental
Notice of Recodification of Preexisting Rule, 83 Fed. Reg. 32,337 (July 12, 2018); Proposal to
Revise the Definition of “Waters of the United States,” 84 Fed. Reg. 4,154 (Feb. 14, 2019). This
determination does not implicate either the litigation or the scope of the regulatory definition
currently in effect, however, because it is based on the transformation of the site into fast land
prior to passage of the CWA.

               2.      CWA Jurisdiction over Fast Land

The CWA requires a permit for the discharge of dredged and fill material into “the waters of the
United States.” 33 U.S.C. § 1362(7). A statute is presumed not to be retroactive, and nothing in
the CWA suggests that Congress intended to override that presumption. See Landgraf v. USI
Film Prods, 511 U.S. 244, 270-71 (1994) (explaining presumption against retroactive application
of statutes); see also Golden Gate Audubon Soc., Inc. v. U.S. Army Corps of Engineers, 717 F.
Supp. 1417, 1422 (N.D. Cal. 1988) (amended order) (“[T]he regulatory definition does not
retroactively extend the Corps’ jurisdiction over areas that have been transformed into dry
land.”). As discussed further below, CWA jurisdiction includes only areas that are currently
waters, not areas that were legally converted to fast land, or converted to fast land prior to
passage of the CWA.

In 1978, the Ninth Circuit Court of Appeals held that salt ponds belonging to the Leslie Salt
Company, which were separated by dikes from regular tidal inundation, were subject to the
CWA, but declined to hold that jurisdiction extended to areas that were “fast land” or “improved
solid upland” as of the date of the passage of the CWA. Leslie Salt Co. v. Froehlke, 578 F. 2d
742, 756 (9th Cir.1978). In United States v. Milner, 583 F.3d 1174 (9th Cir. 2009), the Ninth
Circuit more directly addressed the limits of CWA jurisdiction over areas that were dry upland
when the statute was passed, holding that “if land was dry upland at the time the CWA was
enacted, it will not be considered part of the waters of the United States unless the waters
actually overtake the land, even if it at one point had been submerged before the CWA was
enacted or if there have been subsequent lawful improvements to the land in its dry state.”
Milner, 583 F.3d at 1195. The court explained that even if fast land has been maintained and
prevented from becoming submerged through artificial means, if the activity does not affect
waters, excavating, filling, and other work does not pose the type of concern that the CWA is
meant to address. Id.

ACOE and EPA addressed the absence of CWA jurisdiction over fast land in developing the
regulatory definition of “waters of the United States.” In 1977, ACOE issued revised final
                                                 -10-
       Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 112 of 114




regulations implementing its CWA Section 404 program, following adverse court decisions
which found the original definition to be too limited. 42 Fed. Reg. 37,122 (July 19, 1977). In the
preamble, ACOE expressed its policy on previously impacted waters of the United States: “Our
intent under Section 404 is to regulate discharges of dredged and fill material into the aquatic
system as it exists and not as it may have existed over a record period of time.” Id. at 37,128. In
1980, EPA stated “[w]hen a portion of the Waters of the United States has been legally
converted to fast land by a discharge of dredged or fill material, it does not remain waters of the
United States subject to section 301(a). The discharge may be legal because it was authorized by
a permit or because it was made before there was a permit requirement.” 45 Fed. Reg. 85,336,
85,340 (Dec. 24, 1980). Former waters converted to fast lands before enactment of the CWA (or
legally by permit) are not “waters of the United States” for purposes of the CWA.

IV.    The Salt Plant is Non-Jurisdictional Fast Land

The Salt Plant was transformed from tidal marsh and sloughs into upland—a highly managed
industrial salt processing facility separated from the aquatic environment of the San Francisco
Bay—decades prior to the passage of the CWA, and therefore is fast land not subject to the
CWA. Ninth Circuit case law and the agencies’ interpretations of CWA jurisdiction leave no
doubt that a water converted to fast land prior to the enactment of the CWA is not jurisdictional.
Neither the relevant judicial opinions nor prior agency interpretations define with precision the
meaning of areas that are nonjurisdictional fast land as of the passage of the CWA. However,
certain key principles derived from the cases and prior agency interpretations, when applied to
the history and characteristics of the Salt Plant, provide the basis for determining that this salt
facility is nonjurisdictional fast land. These facts include: (1) the development of the site and its
transformation into upland and separation from Bay waters 70 years before passage of the CWA;
(2) the numerous federal permitting actions authorizing development of the site and its
separation from Bay waters beginning 50 years prior to passage of the CWA; (3) the highly
managed industrial operations of the Salt Plant, including the movement of the salt processing
substances to successive clay-bottomed crystallizer basins; (4) that the water present at the plant
is piped in from another plant after processing there; and (5) that the water at the plant is merely
a component of the plant’s industrial processing activity until ultimately it evaporates or turns
into a byproduct. All of these facts when considered together support the conclusion that the Salt
Plant is nonjurisdictional fast land.

The first fact described above, that the site was converted to upland containing a highly managed
industrial salt processing facility separated from the aquatic environment of the San Francisco
Bay prior to passage of the CWA, is the most significant to this determination. Though some of
the characteristics of the site are different from the shore defense structures that the Ninth Circuit
viewed as fast land in Milner, the court’s reasoning and analysis in that case directly supports
this determination. Specifically, the fact that the tidal waters were transformed into upland prior
to the passage of the CWA was central to the court’s holding in Milner that the area at issue was
no longer a water of the United States. As described above and in the above-cited documents,
the Salt Plant was developed beginning in 1901, including the construction of levees and dikes
separating the site from surrounding waters as well as basins for evaporation, rectangular
crystallizers, and other steps in the production process. By 1930, the bottoms of most of the
ponds were dredged and the western section of the site was separated from the Bay. Beginning
in 1940, the additional extensive excavating, filling, and compacting of the eastern section of the
site converted the entire area into an industrial facility, complete with crystallizer beds, pickle
                                                -11-
       Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 113 of 114




ponds, bittern ponds, facility headquarters, and a multi-use area. This development was
completed prior to the passage of the CWA in 1972, a fact critical to the Ninth Circuit’s holding
that the land in Milner is not jurisdictional. Present-day management of the facility is consistent
with its historical conversion to fast land.

In Leslie Salt Co., the Ninth Circuit held that navigable waters extend to the water’s reach in its
“unobstructed, natural state,” and that CWA jurisdiction does not terminate once waters pass
through tide gates into salt ponds. 578 F. 2d at 754-55. The Ninth Circuit clarified in Milner,
however, that Leslie Salt did not extend CWA jurisdiction to all places “the water would
theoretically reach, partly out of concerns that such a ruling swept too broadly and unnecessarily
included ‘fast land’ or ‘improved solid upland.’” 583 F. 3d at 1194. Rather, Milner emphasizes
that upland at the time the CWA was passed is not jurisdictional “unless the waters actually
overtake the land, even if it at one point had been submerged before the CWA was enacted or if
there have been subsequent lawful improvements to the land in its dry state.” Id. at 1195. The
Salt Plant was fast land when the CWA was enacted, and it has not since been overtaken by
surrounding waters; therefore, consistent with Ninth Circuit precedent, it is not jurisdictional
under the CWA.

The separation of the site from the surrounding aquatic system further reinforces a determination
that the site is not jurisdictional. The Salt Plant is separated from the surrounding water by
levees; the only exchange of water occurs for purposes of occasional operation and maintenance
of the Salt Plant’s industrial operations. The primary example of this is the activity of the
maintenance dredge, The Mallard. As described above, when necessary to repair dikes, The
Mallard excavates a channel between the surrounding waters and the site. When The Mallard
completes its maintenance work, the locks separating the Salt Plant from the surrounding marsh
and Bay waters are closed. Pipes exist that may discharge stormwater that falls on the site into
the surrounding waters, but the fact that an industrial facility discharges stormwater through
pipes into a nearby water of the United States does not create the type of connection to the water
necessary to render the site jurisdictional. The occasional exchange of water through the levees
between the San Francisco Bay and the salt ponds for purposes of operating and maintaining the
salt processing does not constitute waters “overtak[ing] the land,” see Milner, 583 F.3d at 1195,
and therefore does not render the Site jurisdictional under the CWA.

The fact that the site was developed pursuant to numerous federal government authorizations
over the course of many decades also supports a finding that the site has been transformed into
fast land. As described above and in the above-cited documents, beginning in 1920 and
extending through the 1960s, ACOE issued permits for salt processing infrastructure such as
levees, dams, siphons, and pipelines in the western section of the site. In 1940, the War
Department issued a RHA Section 10 permit to construct levees around the eastern section of the
site and further develop the entire site, followed by another permit in 1947 to dredge parts of
Redwood Creek and fill areas that would become levees on the site. In 1951 and again in 1964,
ACOE issued permits for the construction of pipelines to carry brine between Redwood City and
the Newark plant site. Before the CWA was passed, the federal government authorized the
conversion of the site from tidal marshland and sloughs to upland containing an industrial salt
production facility.

EPA recognizes that the Salt Plant has different factual characteristics than the area the Ninth
Circuit held to be fast land in Milner, most notably that process water and brine is at various
                                                -12-
         Case 3:19-cv-05941-WHA Document 1 Filed 09/24/19 Page 114 of 114




times present in some of the industrial salt production ponds at the site. Some might view the
mere presence of process water in the industrial salt production ponds during the earlier stages of
the evaporation process as counter to a determination that the site is fast land. However, this is
not the case. The presence of process water in the industrial salt production ponds does not
transform non-jurisdictional upland containing an industrial facility into a water of the United
States. The operation encompasses a series of containment cells with flat, hard clay bottoms
graded and leveled with earthmoving equipment following every round of salt production. The
brine used for salt production at the Salt Plant does not typically come directly onto the site from
the San Francisco Bay, but rather is piped in from another facility where it has already
undergone processing for four to five years. The brine that is regularly moved from one pond to
the next, undergoing further evaporation, until it is transferred to crystallizer cells, where the salt
is removed for production and the residual bittern, essentially a waste product, is disposed of. To
the extent brines are pooled at the facility, they are integral to, and carefully managed as a part
of, the industrial process of salt production. Process water and brine at the plant is simply a
component of a highly engineered industrial operation that bears no relationship to the aquatic
system. The process water and brine in the salt ponds is used in a controlled industrial process to
create salt until the water essentially disappears through evaporation or becomes bittern.

Finally, that Salt Plant has sought coverage for its operation and maintenance activities under a
CWA section 404 permit does not undermine EPA’s determination that the Salt Plant is not
jurisdictional. A definitive, official determination as to the presence of jurisdictional aquatic
resources can only be made by means of an approved jurisdictional determination.41 No
approved jurisdictional determination has been issued for the Salt Plant. In fact, no jurisdictional
analysis of any kind was conducted in connection with the issuance of the Section 404 permits.
A facility’s choice to apply for a permit does not convert a nonjurisdictional site into a water of
the United States subject to the authority of the federal government. Nonjurisdictional status is
not something that can be waived through a permit application, and even if it could be waived,
the Site’s permit applications have been clear that they reserve the right to assert that its facilities
are not jurisdictional.

In summary, considering the combination of circumstances at the Salt Plant, including the
separation of the plant over a century ago from the surrounding waters, the federally-authorized
excavating, filling, and industrial production and maintenance activities that have taken place at
the site since that time and through today, and the regular manipulation of the process water and
brine in the ponds through the industrial process until the waters no longer exist, EPA has
determined that the Salt Plant is nonjurisdictional fast land.

V.       Conclusion

Within the boundaries of the 1,365-acre site, EPA concludes that there are no “waters of the
United States” for purposes of the Clean Water Act.




41
     ACOE Regulatory Guidance Letter No. 16-01 at 2 (Oct. 2016).
                                                 -13-
